Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 1 of 156 Page ID #:14




                  EXHIBIT A
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 2 of 156 Page ID #:15




  Thank you for placing your property insurance with AFM. We believe insurance should be
  straightforward and certain. That is why our proVision® 4100 policy is easy to read and navigate,
  while providing you broad coverage.

  In addition to providing property insurance, AFM would like to help you protect your business and
  achieve your goals. In partnering with AFM, you have the strength of FM Global Group behind you,
  including a strong balance sheet and access to our market-leading loss prevention engineering
  products and services that are based on more than 180 years of experience as a property specialist.
  We are eager to work with you and your broker to choose how to best identify, prioritize and reduce
  future loss in a way that makes practical and affordable sense.

  Our engineering services, combined with the comprehensive coverage of our proVision 4100, will
  give you peace of mind and allow you to focus on what matters most—making your business thrive.
  We are committed to maintaining a long-term, mutually beneficial relationship with you. And, it is
  our hope that you will take advantage of the many tools and resources we offer our clients, such as
  online training, onsite policy workshops and access to AFM Online, our powerful extranet that
  includes policy documents and data-driven risk management tools.

  If you have any questions or concerns, please do not hesitate to contact your local account team.

  Respectfully,




  James R. Galloway
  Senior Vice President, AFM




                                                   A-1
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 3 of 156 Page ID #:16




                                    A-2
  Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 4 of 156 Page ID #:17




Loss Reporting and Contact Information
Los Angeles Operations



Claims Manager:                                     Jeffrey C. Casillas
                                                    Operations Vice President – Operations Claims Manager
                                                    Affiliated FM Insurance Company
                                                    6320 Canoga Avenue, Suite 1100
                                                    Woodland Hills, CA 91367
                                                    Tel: 818-227-2250
                                                    Jeffrey.Casillas@fmglobal.com

Property Loss Reporting Procedure:
To ensure that you receive prompt claims service, be sure to report a loss immediately. This enables us
to provide you a professional property adjuster to examine your loss. Your loss may give rise to a claim
under your Affiliated FM Insurance Company policy.
Notice of Loss:
The notice and report of any loss under an Affiliated FM Insurance Company policy should be
communicated by calling the 24-hour claims hotline: 1-877-NEW-LOSS (1) 877 639 5677

If this first notice and report is made orally, it should be confirmed in writing including at least the same
information as was provided in the oral first notice and report.
Leaving a Message:
When leaving a message, please include the following information:
      Name and phone number of person to contact
      A brief description of the loss

A claims adjuster will return your call promptly.


Account Engineer:                                   Lucia Bares
                                                    Affiliated FM Insurance Company
                                                    6320 Canoga Avenue, Suite 1100
                                                    Woodland Hills, CA 91367
                                                    Tel: 818-227-2200 ext. 2269
                                                    Lucia.Bares@affiliatedfm.com

Jurisdictional Services:                            Call to inquire about or make arrangements
                                                    for North American jurisdictional services
                                                    1-800-926-9345




                                                      A-3
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 5 of 156 Page ID #:18




                                    A-4
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 6 of 156 Page ID #:19




   FLORIDA STATUTE 627.0625 REQUIRES THAT WE MAKE AVAILABLE TO YOU
   GUIDELINES FOR RISK MANAGEMENT PLANS FOR COMMERCIAL PROPERTIES
   LOCATED IN THE STATE OF FLORIDA.

   ATTACHED IS A DESCRIPTION OF THE SCOPE OF THE PROGRAM. PLEASE CONTACT
   US SHOULD YOU BE INTERESTED IN RECEIVING ADDITIONAL DETAILS. PLEASE NOTE
   HOWEVER, ADDITIONAL COSTS MAY BE INVOLVED FOR THESE SERVICES.




                                     A-5
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 7 of 156 Page ID #:20




                                   Affiliated FM Insurance Company

                                    Florida Risk Management Plan

                                                SCOPE

         The Affiliated FM Insurance Company offers both standard and optional guidelines for risk
   management of commercial property. A summary of Standard and Optional Services provided are as
   follows:

   Standard:

           Scheduled Inspections

           Special Inspections

           Project Management

           FM Loss Control Materials

           Loss Investigations

           Loss Adjustment

   Optional:

           Customized Inspections

           Consultive Services

           Appraisal Services




                                                  A-6
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 8 of 156 Page ID #:21




                    NOTICE TO OUR ILLINOIS POLICYHOLDERS



   We are here to serve you…..

   As our policyholder, your satisfaction is very important to us. Should you have an
   inquiry or complaint, please contact:

                                 Affiliated FM Insurance Company
                                            P O Box 7500
                                         Johnston, RI 02919
                                           (800) 343-7722


   If you are not satisfied….

   Should you feel you are not being treated fairly, we want you to know you may contact
   the Illinois Department of Insurance with your complaint and seek assistance from the
   governmental agency that regulates insurance.

   To contact the Department, write or call:

                                          State of Illinois
                                     Department of Insurance
                                 Consumer Affairs and Information
                                320 West Washington Street, 4th Floor
                                    Springfield, IL 62767-0001
                                          (217) 782-4515




                                                A-7
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 9 of 156 Page ID #:22




                                    A-8
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 10 of 156 Page ID #:23




                                   STATE OF INDIANA

             NOTICE TO POLICYHOLDERS REGARDING FILING
                COMPLAINTS WITH THE DEPARTMENT OF
                             INSURANCE




 Questions regarding your policy or coverage should be directed to:

        Affiliated FM Insurance Company
        1-800-343-7722

 If you (a) need the assistance of the governmental agency that regulates insurance; or (b) have a
 complaint you have been unable to resolve with your insurer you may contact the Department of
 Insurance by telephone or mail:

        State of Indiana Department of Insurance
        Consumer Services Division
        311 West Washington Street, Suite 300
        Indianapolis, Indiana 46204-2787

        Consumer Hotline: (800) 622-4461; (317) 232-2395

        Complaints can be filed electronically at www.in.gov/idoi




                                               A-9
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 11 of 156 Page ID #:24




                                    A-10
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 12 of 156 Page ID #:25




                               FILING EXEMPTION NOTICE


    Various states have enacted laws which suspend the requirement for the filing of rates
    and forms used for commercial and large commercial risks. This notice is being sent to
    you in accordance with the following states’ requirement for the insurance company to
    notify clients affected by this law. If you have any questions or concerns, please contact
    your local office.

    Applicable States:
    Kentucky
    Michigan
    Pennsylvania
    South Dakota




    Form 7548                            Page 1 of 1                          December 2016
    Affiliated FM Insurance Company

                                              A-11
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 13 of 156 Page ID #:26




                                    A-12
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 14 of 156 Page ID #:27




                               FILING EXEMPTION NOTICE


    Various states have enacted laws which suspend the requirement for the filing of rates
    and forms used for commercial and large commercial risks. This notice is being sent to
    you in accordance with the following states’ requirement for the insurance company to
    notify clients affected by this law. If you have any questions or concerns, please contact
    your local office.

    Applicable States:
    Kentucky
    Michigan
    Pennsylvania
    South Dakota




    Form 7548                            Page 1 of 1                          December 2016
    Affiliated FM Insurance Company

                                              A-13
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 15 of 156 Page ID #:28




                                    A-14
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 16 of 156 Page ID #:29


                   NOTICE CONCERNING POLICYHOLDER RIGHTS IN AN
                    INSOLVENCY UNDER THE MINNESOTA INSURANCE
                            GUARANTY ASSOCIATION LAW

If the insurer who issued your property and casualty or liability insurance policy (includes homeowners
and automobile insurance) becomes impaired or insolvent you are entitled to compensation for your
policy from the assets of the insurer. The amount you recover will depend on the financial condition of
the insurer.

In addition, residents of Minnesota who purchase property and casualty or liability insurance from
insurance companies authorized to do business in Minnesota are protected, SUBJECT TO LIMITS
AND EXCLUSIONS, in the event the insurer becomes financially impaired or insolvent. This protection
is provided by the Minnesota Insurance Guaranty Association.

                              Minnesota Insurance Guaranty Association
                                  4640 West 77th Street, Suite 342
                                      Edina, Minnesota 55435
                                           (952) 831-1908

The maximum amount the guaranty association will pay in regard to a claim under all policies issued by
the same insurer is limited to $300,000. This limit does not apply to worker's compensation insurance.
Coverage by the guaranty association is subject to other substantial limitations and exclusions and
requires continued residency in Minnesota. If your claim exceeds the Guaranty Association's limits you
may still recover a part or all of that amount from the proceeds from the liquidation of the insolvent
insurer, if any exist. Funds to pay claims may not be immediately available. The Guaranty Association
assesses insurers licensed to sell property & casualty insurance in Minnesota after the insolvency
occurs. Claims are paid from the assessment.

THE COVERAGE PROVIDED BY THE GUARANTY ASSOCIATION IS NOT A SUBSTITUTE FOR
USING CARE IN SELECTING INSURANCE COMPANIES THAT ARE WELL MANAGED AND
FINANCIALLY STABLE. IN SELECTING AN INSURANCE COMPANY OR POLICY, YOU SHOULD
NOT RELY ON COVERAGE BY THE GUARANTY ASSOCIATION.

THIS NOTICE IS REQUIRED BY MINNESOTA STATE LAW TO ADVISE POLICYHOLDERS OF
PROPERTY AND CASUALTY INSURANCE POLICIES OF THEIR RIGHTS IN THE EVENTTHEIR
INSURANCE CARRIER BECOMES FINANCIALLY INSOLVENT THIS NOTICE IN NO WAY IMPLIES
THAT THE COMPANY CURRENTLY HAS ANY TYPE OF FINANCIAL PROBLEMS. ALL PROPERTY
AND CASUALTY INSURANCE POLICIES ARE REQUIRED TO PROVIDE THIS NOTICE.




                                                A-15
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 17 of 156 Page ID #:30




                                    A-16
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 18 of 156 Page ID #:31




                           NOTICE TO TENNESSEE POLICYHOLDERS


 The Provisions of Chapter 0780-1-57 requires that certain information accompany all policies issued or
 renewed after January 1, 1989.


 Policyholder Service Office of: Affiliated FM Insurance Company

 Address: 6320 Canoga Avenue, Suite 1100, Woodland Hills, CA 91367

 Telephone Number: 818-227-2200




                                              A-17
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 19 of 156 Page ID #:32




                                    A-18
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 20 of 156 Page ID #:33




                                              TEXAS
                                         IMPORTANT NOTICE

 To obtain information or make a complaint:

 You may call AFFILIATED FM INSURANCE COMPANY's toll-free telephone number for information or
 to make a complaint at

                                                    1-800-926-9345

 You may contact the Texas Department of Insurance to obtain information on companies, coverages,
 rights or complaints at

                                                    1-800-578-4677

                                 You may write the Texas Department of Insurance at

                                                 P.O. Box 149104
                                              Austin, TX 78714-9104
                                               FAX (512) 490-1007
                                           Web: http://www.tdi.state.tx.us
                                     E-mail: ConsumerProtection@tdi.state.tx.us

 PREMIUM OR CLAIM DISPUTES:

 Should you have a dispute concerning your premium or about a claim you should contact the agent or the company
 first. If the dispute is not resolved, you may contact the Texas Department of Insurance.

 ATTACH THIS NOTICE TO YOUR POLICY:

 This notice is for information only and does not become a part or condition of this policy.




                                                         A-19
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 21 of 156 Page ID #:34




                                    A-20
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 22 of 156 Page ID #:35




                                       WASHINGTON NOTICE


                                             RATE NOTICE



    Various states have enacted laws that suspend the requirements for the filing of rates used
    for large commercial insureds. This notice is being sent to you in accordance with the
    state’s requirement for the insurance company to notify clients affected by this law. If
    you have any questions or concerns, please contact your Broker.




                                         ABOUT THE NOTICE
    Q. What is this notice?

        •   It is written notification that the state permits the use of unfiled insurance rates.

    Q. Why did I receive it?

        •   The state has a law that the policyholder be notified of this change in rate regulation.

    Q. What do I have to do?

        •   No action is required by you.

    Q. Will this change in law affect the way my account is rated?

        •   No, the fact that the rates no longer need to be filed with the state will have no impact on
            the rating of an account. There are other states that do not require the filing of rates.




                                                    A-21
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 23 of 156 Page ID #:36




                                    A-22
  Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 24 of 156 Page ID #:37




Affiliated FM Insurance Company
P.O Box 7500
Johnston, RI 02919

DECLARATIONS PAGE
Policy No.                               Previous Policy No.                           DATE OF ISSUE
SS262                                    SX699                                         07-Jun-2018
Account No.
1-58487



In consideration of this Policy’s Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and the
premium charged, Affiliated FM Insurance Company, hereinafter referred to as the “Company”, does insure:


                    INSURED:

                    PMC Global, Inc.
                    12243 Branford Street
                    Sun Valley, CA 91352-1010




                                            (For Complete Title See Policy)



The term of this Policy is from the 1st day of June 2018 to the 1st day of June 2019 at 12:01a.m., Standard Time,
at the Locations of property involved as provided in this Policy.

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,
except as hereinafter excluded, while located as described in this Policy.

This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part
of this Policy, together with such other provisions and agreements as may be added to this Policy.

In Witness, this Company has issued this Policy at its office in Woodland Hills, California this 7th day of June 2018.




______________________________________
Authorized Signature                                          Secretary                          President
MPB/ri



                                                       A-23
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 25 of 156 Page ID #:38




                                    A-24
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 26 of 156 Page ID #:39


                                                DECLARATIONS
 A. POLICY TERM:

 01-June-2018 to 01-June-2019

 B. NAMED INSURED:

 PMC Global, Inc., and its wholly or majority owned subsidiaries and any interest which may now exist or hereinafter be
 created or acquired which are owned, controlled or operated by any one or more of those named insureds.

 C. POLICY LIMIT:

 This Company's total limit of liability, including any insured Business Interruption loss, will not exceed the Policy Limit
 of $100,000,000 as a result of any one occurrence subject to the respective sub-limits of liability shown elsewhere in
 this Policy.

 D. POLICY TERRITORY:

 Coverage as provided under this Policy applies worldwide except in the following countries, provinces or jurisdictions:

 Afghanistan; Albania; Algeria; Angola; Armenia; Azerbaijan; Bangladesh; Belarus; Belize; Benin; Bhutan; Botswana;
 Burkina Faso; Burundi; Cambodia; Cameroon; Central African Republic; Chad; Cote D'Ivoire; Cuba; Democratic
 Republic of the Congo; Djibouti; Egypt; Equatorial Guinea; Eritrea; Ethiopia; Fiji; Gabon; Gambia; Georgia; Ghana;
 Grenada; Guinea; Guinea-Bissau; Guyana; Haiti; Honduras; Jammu and Kashmir in India; Iran; Iraq; Israel; Gaza Strip,
 West Bank and territories north of Latitude 32.80 N in Israel; Kenya; Laos; Lebanon; Lesotho; Liberia; Libya;
 Madagascar; Malawi; Mali; Mauritania; Mauritius; Moldova; Mongolia; Montenegro; Montserrat; Mozambique;
 Myanmar; Namibia; Nepal; Niger; Nigeria; North Korea; Pakistan; Papua New Guinea; Aksai Chin and Trans-
 Karakoram Tract in People's Republic of China; Republic of the Congo; Chechen Republic of the Russian Federation;
 Rwanda; Senegal; Seychelles; Sierra Leone; Somalia; Sri Lanka; South Sudan; Sudan; Swaziland; Syria; Tajikistan;
 Tanzania; Timor-Leste; Togo; Agri, Batman, Bingol, Bitlis, Diyarbakir, Elazig, Hakkari, Igdir, Mardin, Mus, Sanliurfa,
 Siirt, Sirnak and Van in Turkey; Turkmenistan; Uganda; Ukraine; Crimea Region of Ukraine; Uzbekistan; Venezuela;
 Yemen; Zambia; and Zimbabwe.


 Cyber Coverage Territory

 Coverage provided in Data, Programs or Software; Off-Premises Data Services Property Damage and Business
 Interruption and Computer Systems Non-Physical Damage is limited to anywhere in the world except Cuba, Iran, North
 Korea, Sudan, Syria or Crimea Region of Ukraine.



 E. INSURANCE PROVIDED:

 1.   This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,
      except as hereinafter excluded, while located as follows:
      a) Locations in the United States
          See Attached Location Schedule I.
      b) Locations on the locally admitted policy in Mexico
          See Attached Location Schedule II.




                                                         A-25
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 27 of 156 Page ID #:40



 2.   This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,
      except as hereinafter excluded, not to exceed the limits of liability specified for the coverages indicated, while
      located as follows:
      a) Locations in the United States
          See Attached Location Schedule III.


 F. SUB-LIMITS:

 Unless otherwise stated below or elsewhere in this Policy, the following sub-limits of liability, including any insured
 Business Interruption loss, will be the maximum payable and will apply on a per occurrence basis.
 The sub-limits stated below or elsewhere in this Policy are part of and not in addition to the Policy Limit.
 When a limit of liability applies to a location or property, such limit of liability will be the maximum amount payable for
 all loss or damage.
 There shall be no liability under this Policy when “NOT COVERED” is shown as a sublimit.
 1.       $30,000,000       Earth Movement annual aggregate for all coverages provided, and is the maximum amount
                            payable for all loss or damage caused by or resulting from Earth Movement, not to exceed:
          $10,000,000       Earth Movement annual aggregate for all coverages provided for location(s) in: the State of
                            California
           $1,431,652       Earth Movement annual aggregate for all coverages provided for location(s) in: the State of
                            Washington
           $1,000,000       Earth Movement annual aggregate for all coverages provided for locations in Mexico
                $50,000     Earth Movement annual aggregate as respects Errors & Omissions, Off-Premises Data
                            Services, Off-Premises Service Interruption, Unnamed Property and Supply Chain combined.
 2.       $50,000,000       Flood annual aggregate for all coverages provided, and is the maximum amount payable for
                            all loss or damage caused by or resulting from Flood, not to exceed:
      NOT COVERED           Flood annual aggregate for all coverages provided for locations in Mexico
                $50,000     Flood annual aggregate as respects Errors & Omissions, Off-Premises Data Services, Off-
                            Premises Service Interruption, Unnamed Property and Supply Chain combined.

 Additional Coverages
 $5,000,000                 Accounts Receivable
 $100,000                   Arson or Theft Reward
 Policy Limit               Brand Protection
 $100,000                   Change of Temperature
 $100,000                   Communicable Disease - Property Damage annual aggregate
 $500,000                   Data, Programs or Software annual aggregate
 Policy Limit               Debris Removal
 Policy Limit               Decontamination Costs
 $100,000                   Deferred Payment
 Policy Limit               Demolition and Increased Cost of Construction
 $10,000,000                Errors and Omissions
 $10,000,000                Expediting Expenses
 $1,000,000                 Fine Arts not to exceed $10,000 per item for irreplaceable Fine Arts
 $50,000                    Green Coverage not to exceed 25% of the amount of the property damage loss
 $500,000                   Land and Water Clean Up Expense annual aggregate
 $100,000                   Locks and Keys




                                                         A-26
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 28 of 156 Page ID #:41



 $100,000               Money and Securities
 $10,000,000            Newly Acquired Property
 $50,000                Off-Premises Data Services - Property Damage annual aggregate
 $500,000               Off-Premises Service Interruption - Property Damage
 $500,000               Professional Fees
 Policy Limit           Property Removed from a Location
 Policy Limit           Protection and Preservation of Property - Property Damage not to exceed $250,000 for
                        security costs
 $100,000               Tax Treatment
 $100,000               Tenants Legal Liability
                        Terrorism Coverage and the Supplemental United States Certified Act of Terrorism
                        Endorsement
 $100,000                   A. United States Certified Act of Terrorism coverage
 $100,000                   B. Terrorism Coverage for Locations Outside of the United States annual aggregate
                                 but not to exceed $100,000 annual aggregate for Property Removed from a
                                 Location, Unnamed Property and Flood
 $5,000,000             Transit not to exceed $250,000 for Business Interruption
 $10,000,000            Unnamed Property
 $10,000,000            Valuable Papers and Records not to exceed $10,000 per item for irreplaceable Valuable
                        Papers and Records
 Business Interruption Coverage
 Policy Limit           Gross Earnings not to exceed 90 days for ordinary payroll
 Policy Limit           Gross Profits for 12 months Period of Liability not to exceed 90 days for ordinary payroll
 Policy Limit           Rental Income
 $10,000,000            Extra Expense

 Business Interruption Coverage Extensions
 $100,000               Attraction Property
 30 Days                Civil or Military Authority
 $100,000               Communicable Disease - Business Interruption annual aggregate for a 12 Month Period of
                        Liability
 $250,000               Computer Systems Non-Physical Damage annual aggregate
 $100,000               Contractual Penalties
 $100,000               Crisis Management not to exceed 30 Days
 365 Days               Extended Period of Liability
 $500,000               Ingress/Egress
 $250,000               Leasehold Interest
 $100,000               Logistics Extra Cost
 $50,000                Off-Premises Data Services - Business Interruption annual aggregate
 $10,000,000            Off-Premises Service Interruption - Business Interruption
 Policy Limit           Protection and Preservation of Property - Business Interruption
 Policy Limit           Research and Development
 $100,000               Soft Costs
 $10,000,000            Supply Chain


 Master Policy Endorsement
 Policy Limit           Master Global Insuring Policy not to exceed $100,000 for any uncontrolled policy
 $100,000               Coinsurance Deficiency and Currency Devaluation
 $100,000               Increased Tax Liability
 $250,000               Neighbor's Recourse and Tenant's Liability
 $5,000,000             Transit not to exceed $250,000 for Business Interruption




                                                   A-27
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 29 of 156 Page ID #:42



 G. DEDUCTIBLE AMOUNT:

 This Company will not be liable for loss or damage, including any insured Business Interruption loss, in any one
 occurrence until the amount of loss or damage exceeds the deductible amount shown below and then this Company will
 only be liable for its share of the loss or damage in excess of the deductible amount. If two or more deductibles apply to
 a single occurrence, then no more than the largest deductible amount will apply. However, this Policy allows for the
 application of separate and distinct deductibles and deductibles for specific loss or damage as shown below.
 The following deductible amounts shall apply per occurrence, unless otherwise stated, for insured loss or damage under
 this Policy:
 1.   Earthquake (per location for all coverages provided).

      A. $100,000 at all locations

      Except:

      B. For any location(s) in Pacific Northwest Seismic Zones, per the attached Form No. S-3:

      This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 3% of the
      combined value of the property and annual business interruption value that would have been earned at the time such
      loss or damage at the location where loss or damage occurs plus that proportion of the 100% business interruption
      value at all other locations where business interruption loss ensues, in accordance with the valuation and business
      interruption sections of this policy, subject to a minimum deductible amount of $100,000 per location. If coverage
      is provided for more than one location, this deductible percentage or minimum deductible amount will be applied
      separately to each location.

      C. For locations in California and Mexico

      This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 5% of the
      combined value of the property and annual business interruption value that would have been earned at the time such
      loss or damage at the location where loss or damage occurs plus that proportion of the 100% business interruption
      value at all other locations where business interruption loss ensues, in accordance with the valuation and business
      interruption sections of this policy, subject to a minimum deductible amount of $100,000 per location. If coverage
      is provided for more than one location, this deductible percentage or minimum deductible amount will be applied
      separately to each location.


 2.       $100,000      Flood (per location for all coverages provided).


 3.   Wind and/or Hail (per location for all coverages provided) at the following location(s)

      A. $50,000 at the following location(s):

      Locations in the United States
      10. 55 La France Avenue, Bloomfield, NJ, 07003-5695
      12. 2 Komo Drive, Lakewood, NJ, 08701
      14. 31 Plymouth Street, Mansfield, MA, 02048-2034
      19. 1 Komo Drive, Lakewood, NJ, 08701

      B. Wind and/or Hail (per location for all coverages provided in this policy) for any location(s) in Worldwide Wind
      and/or Hail Prone Areas, per the attached Form No. S-2:




                                                        A-28
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 30 of 156 Page ID #:43



      This Company will not be liable for loss or damage unless the amount of loss or damage exceeds 5% of the
      combined value of the property and annual business interruption value that would have been earned at the time such
      loss or damage at the location where loss or damage occurs plus that proportion of the 100% business interruption
      value at all other locations where business interruption loss ensues, in accordance with the valuation and business
      interruption sections of this policy, subject to a minimum deductible amount of $100,000 per location. If coverage
      is provided for more than one location, this deductible percentage or minimum deductible amount will be applied
      separately to each location.

 4.   Boiler and Machinery:

      A.Property Damage: $25,000

      B.Business Interruption Average Daily Value:

      The business interruption deductible will be determined by multiplying the one hundred percent average daily value
      (ADV) by 1.

      The ADV will be calculated by dividing the sum of the 100% actual annual business interruption values that would
      have been earned had no loss occurred at the location where the physical damage happened plus that proportion of
      the 100% annual business interruption value at all other locations where Business Interruption loss ensues by the
      number of annual working days.

 5.   Communicable Disease Property Damage and Business Interruption:

      Qualifying Period: This Company will not be liable for loss or damage unless access is limited, restricted or
      prohibited in excess of 48 hours.

      Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
      to a deductible of:

      A.Property Damage: $25,000

      B.Business Interruption Day Equivalent Deductible:

      The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
      (DEQ) by 2.

      The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
      occurred at the location where the physical damage happened plus that proportion of the 100% annual business
      interruption value at all other locations where business interruption loss ensues, divided by the number of annual
      working days.

 6.   Computer Systems Non-Physical Damage:

      Qualifying Period: This Company will not be liable for loss resulting from the failure of the Insured’s electronic data
      processing or media to operate as a direct result of a malicious act directed at the Named Insured, unless the Period
      of Liability exceeds 48 hours.

      The Qualifying Period for the cost to temporarily protect under Item 4. b) shall be waived.

      Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
      to a Business Interruption Day Equivalent Deductible:

      The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
      (DEQ) by 2.




                                                         A-29
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 31 of 156 Page ID #:44




      The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
      occurred at the location where the physical damage happened plus that proportion of the 100% annual business
      interruption value at all other locations where business interruption loss ensues, divided by the number of annual
      working days.

 7.   Data, Programs, or Software:

      Qualifying Period: This Company will not be liable for loss or damage caused by the malicious introduction of a
      machine code or instruction, unless the time to recreate or restore physically damaged property exceeds 48 hours.

      Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
      to a deductible of:

      A.Property Damage: $25,000

      B.Business Interruption Day Equivalent Deductible:

      The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
      (DEQ) by 2

      The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
      occurred at the location where the physical damage happened plus that proportion of the 100% annual business
      interruption value at all other locations where business interruption loss ensues, divided by the number of annual
      working days.

 8.   Off-Premises Data Services Property Damage and Business Interruption:

      Qualifying Period: This Company will not be liable for loss or damage unless the Period of Liability exceeds 48
      hours.

      Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
      to a deductible of:

      A.Property Damage: $25,000

      B.Business Interruption Day Equivalent Deductible:

      The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
      (DEQ) by 2.

      The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
      occurred at the location where the physical damage happened plus that proportion of the 100% annual business
      interruption value at all other locations where business interruption loss ensues, divided by the number of annual
      working days.




                                                        A-30
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 32 of 156 Page ID #:45



 9.    Off Premises Service Interruption Property Damage and Business Interruption:

       Qualifying Period: This Company will not be liable for loss or damage unless the Period of Liability exceeds 24
       hours.

       Should this time be exceeded, the insured loss or damage will be calculated beginning from the time of loss subject
       to the deductible(s) that would have applied to the cause of the interruption of services, but not less than:

       A.Property Damage: $25,000

       B.Business Interruption Day Equivalent Deductible:

       The business interruption deductible will be determined by multiplying the one hundred percent day equivalent
       (DEQ) by 1.

       The day equivalent is the 100% actual annual business interruption value that would have been earned had no loss
       occurred at the location where the physical damage happened plus that proportion of the 100% annual business
       interruption value at all other locations where business interruption loss ensues, divided by the number of annual
       working days.

 10.        $25,000      All Other Losses.


 H. SPECIAL TERMS AND CONDITIONS:

 1. United States Certified Act of Terrorism 2015

       As respects the United States, its territories and possessions and the Commonwealth of Puerto Rico, the definition of
       terrorism contained in DEFINITIONS is declared null and void and it is agreed that an event defined as a Certified
       Act of Terrorism under the terms of the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
       TERRORISM ENDORSEMENT attached to this Policy shall be considered terrorism within the terms of this
       policy. Notwithstanding anything contained in this Policy to the contrary, this Policy provides coverage for direct
       physical loss or damage to insured property and any resulting Business Interruption loss, as provided in the Policy,
       caused by or resulting from a Certified Act of Terrorism only to the extent coverage is provided under the terms and
       conditions of the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT
       attached to this policy. Any difference in limit between loss recoverable under the SUPPLEMENTAL UNITED
       STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT and this Policy is not recoverable under this
       Policy.

 2. Specific Earth Movement Exclusion

       ADDITIONAL COVERAGES, Earth Movement does not apply to any property or locations in the following
       countries, provinces or jurisdictions:

       Argentina; Bhutan; Bolivia; Bosnia and Herzegovina; Bulgaria; the province of British Columbia in Canada; the
       Caribbean Islands of Aruba, Cayman Islands, Dominican Republic, Jamaica, The Commonwealth of Puerto Rico,
       and Trinidad and Tobago; Chile Colombia; Costa Rica; Croatia; Curacao; Cyprus; Ecuador; El Salvador; Greece;
       Guam; Guatemala; Iceland; India; Indonesia; Israel; Italy; Japan; Jordan; New Zealand; Nicaragua; Northern Pacific
       Islands of Federated States of Micronesia, Palau, Northern Marianas, Marshall Islands and Kiribati; Panama;
       People's Republic of China; Peru; Philippines; Romania; the Republic of Dagestan and the oblasts of Kamchatka
       and Sakhalin in Russia; Serbia; Singapore; the provinces of Granada and Murcia in Spain; Southern Pacific Islands
       of American Samoa, Loyalty Islands, French Polynesia, New Caledonia, Solomon Islands, Samoa, Tonga, Tuvalu
       and Vanuatu; Taiwan; Turkey; Alaska, Oregon, Hawaii, in the United States of America and Venezuela.




                                                         A-31
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 33 of 156 Page ID #:46



 3. Special Condition

     This Policy includes property in more than one jurisdiction and separate policies underlying this Policy may be
     issued by this company or its Representative Company(ies) in compliance with jurisdictional requirements. Such
     underlying policies will not be considered as additional insurance, but as duplicate insurance only.

 4. Uncontrolled Policy Conditions

     Master Global Insuring Policy coverage in the Master Policy Endorsement is amended to include:

     Uncontrolled Policy Exclusions: As respects any Uncontrolled Policy, the following additional exclusions apply:

     This Policy excludes loss or damage directly or indirectly caused by or resulting from the following regardless of
     any other cause or event, whether or not insured under this Policy, contributing concurrently or in any other
     sequence to the loss:

         a)   Terrorism;

         b) Earth Movement; and

         c)   Flood.

     For purposes of this coverage, uncontrolled policy means any local policy issued by companies other than by this
     Company or its representative company(ies).

 5. Jurisdiction

     This Policy will be governed by United States of America Law. Any disputes arising hereunder will be exclusively
     subject to United States of America jurisdiction.


 6. Application of Flood and Wind and/or Hail Deductibles

     If an occurrence involves loss or damage caused by or resulting from both:

     a. Wind and/or hail; and

     b. Flood;

     Then:

     1) A specific wind and/or hail deductible; and

     2) A specific flood deductible;

     Will apply separately to each location.

     Such loss or damage will be adjusted separately and will be subject to its respective deductible.

 7. Combined Data, Programs or Software and Computer Systems Non-Physical Damage

     The Company’s total liability for Data, Programs or Software and Computer Systems Non-Physical Damage
     combined will not exceed $500,000 annual aggregate and replaces the corresponding limits of liability shown in
     the sublimit section.




                                                        A-32
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 34 of 156 Page ID #:47



 8. Property Exclusion

    PROPERTY EXCLUDED is amended to include:

    501 Murray Road, Cincinnati, OH, 45217
    5220 Vine Street, Cincinnati, OH, 45217
    5499 West Needle Mountain Road, Topock, AZ 86436
    5091 Brookhollow Drive, Midlothian, TX 76065




                                               A-33
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 35 of 156 Page ID #:48




 I. INDEX OF FORMS:

 The following forms are made part of this Policy:
 Title                                                          Form No.       Edition
 Declarations Page                                              PRO DEC 4100   (04/15)

 Declarations                                                   PRO S-1 4100   (01/17)

 Worldwide Wind and/or Hail Prone Areas                         S-2            (06/18)

 Pacific Northwest Seismic Zones                                S-3            (06/18)

 All Risk Coverage                                              PRO AR 4100    (01/17)

 Master Policy Endorsement                                      PRO WW 4100    (01/18)

 Supplemental United States Certified Act of Terrorism          7312           (1/15)
 Endorsement

 Alabama Amendatory Endorsement                                 AFM 7291       (04/15)

 California Amendatory Endorsement                              AFM 6488       (04/15)

 Florida Amendatory Endorsement                                 AFM 6496       (04/15)

 Florida Amendatory Sinkhole Coverage Endorsement               4739           (10/93)

 Georgia State Amendatory Endorsement                           AFM 2376       (01/17)

 Illinois Amendatory Endorsement                                AFM 1726       (04/15)

 Indiana Amendatory Endorsement                                 AFM 6508       (04/15)

 Iowa Amendatory Endorsement                                    AFM 6509       (04/15)

 Kansas Amendatory Endorsement                                  AFM 6410       (04/15)

 Kentucky Amendatory Endorsement                                AFM 6504       (04/15)

 Maryland Amendatory Endorsement                                AFM 6498       (04/15)

 Massachusetts Special Endorsement                              AFM 4410       (04/15)

 Michigan Amendatory Endorsement                                AFM 6730       (04/15)

 Minnesota Amendatory Endorsement                               AFM 6503       (04/15)

 New Jersey Mandatory Endorsement                               AFM 6261       (04/15)

 North Carolina Amendatory Endorsement                          AFM 6499       (04/15)

 Tennessee Amendatory Endorsement                               AFM 6409       (04/15)




                                                         A-34
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 36 of 156 Page ID #:49



 Texas Special Mandatory Endorsement            AFM 6810           (04/15)

 Washington Amendatory Endorsement              AFM 7415           (04/15)




                                       A-35
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 37 of 156 Page ID #:50



 Location Schedule
 2. 3000 West Kentucky Street, Louisville, KY, 40211, Index No. 054590.30
 3. 126 South Griffith Street, El Dorado, KS, 67042
 4. 501 South Main Street, El Dorado, KS, 67042
 5. 418 South Main Street, El Dorado, KS, 67042
 6. 12243 Branford Street, Sun Valley, CA, 91352, Index No. 076730.47
 7. 14201 Paxton Avenue, Calumet City, IL, 60409, Index No. 065912.01
 8. 1025 & 1055 West 8th Street, Azusa, CA, 91702, Index No. 076818.40
 9. 340 El Camino Real South, Building #19, Salinas, CA, 93901, Index No. 076588.65
 10. 55 La France Avenue, Bloomfield, NJ, 07003-5695, Index No. 030595.12
 12. 2 Komo Drive, Lakewood, NJ, 08701, Index No. 032419.66
 13. 2100 Stoughton Avenue, Chaska, MN, 55318-2200, Index No. 061154.83
 14. 31 Plymouth Street, Mansfield, MA, 02048-2034
 15. 627 West Bridgers Avenue, Auburndale, FL, 33823
 16. 591 West Martin Luther King Jr Drive, Milledgeville, GA, 31061, Index No. 083562.61
 17. 6790 East 32nd Street, Indianapolis, IN, 46226, Index No. 055479.30
 18. 1612 West Broadway, Louisville, KY, 40203, Index No. 054585.21
 19. 1 Komo Drive, Lakewood, NJ, 08701, Index No. 032419.66
 20. 505 Blue Ball Road, Building 30, Elkton, MD, 21921
 21. 1134 NC Highway 49 South, Asheboro, NC, 27205-9584, Index No. 081413.01
 22. 3816 East La Palma Avenue, Anaheim, CA, 92807
 23. 175 East Delaware Place Apartment 5509, Chicago, IL, 60611
 24. 1100 West Market Street, Louisville, KY, 40203-1438
 26. 2101 Oakland Parkway, Columbia, TN, 38401, Index No. 084810.28
 27. 2518 57th Street South, Muscatine, IA, 52761, Index No. 003251.66
 28. 900 East Virginia Street, Evansville, IN, 47711, Index No. 055155.12
 29. 7189 Merchant Drive, El Paso, TX, 79915
 30. 3001-3025 West Kentucky Street, Louisville, KY, 40211, Index No. 054590.30
 31. 3101 West Broadway, Louisville, KY, 40211-1434, Index No. 054590.50
 32. 2201 East Lamar Boulevard Suite 240, Arlington, TX, 76006
 33. 1100 Sutton Avenue, Howell, MI, 48843, Index No. 058540.17
 34. 14470 Doolittle Drive, San Leandro, CA, 94577
 35. 15235 Alton Parkway Suite 100, Irvine, CA, 92618
 36. 1670 Etiwanda Avenue, Ontario, CA, 91761
 37. 6006 Griggs Road, Houston, TX, 77023
 38. 4201 South Congress Avenue Suite 321, Austin, TX, 78745
 39. 20405 87th Avenue South, Kent, WA, 98031
 40. 340 Thor Place, Brea, CA, 92821
 41. 612 Airport Road, Rockingham, NC, 28379, Index No. 000586.95
 42. 6004 Griggs Road, Houston, TX, 77023
 43. 111 Deerwood Road #175, San Ramon, CA, 94583
 44. 11296 Harrel Street, Unit B, Jarupa Valley, CA, 91752
 45. 11854 South Alameda Street, Lynwood, CA, 90262
 46. 378 SW Purity Springs Road, El Dorado, KS, 67042-9068
 47. 3140 NC Highway 5, Suite A, Aberdeen, NC, 28315
 48. 1915 Mark Court Ste 110, Concord, CA, 94520-1296
 49. 4401 Northern Boulevard, Montgomery, AL, 36110-3002
 50. 18300 West Stanford Road, Tracy, CA, 95377
 51. 2235 East 6th Street #106, Austin, TX, 78702
 52. 1044 Industry Drive, Tukwila, WA, 98188




                                                     A-36
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 38 of 156 Page ID #:51



 Location Schedule
 1. Manhattan 201-1 Entre Blvd., Col. Parque Industrial Oradel, Nuevo Laredo, Tamaulipas, 88000, Mexico, Index No.
 001950.47
 2. Periferico Poniente, 655 Colonia El Saucito, San Luis Potosi, San Luis Potosí, 78110, Mexico, Index No. 003251.64
 3. Privada La Puerta #2879 Bodega B-01, Col. Parque Industrial La Puerta, Santa Catarina, Nuevo León, 66350, Mexico,
 Index No. 003251.63
 4. Ep Logistica De Mexico S De Rl De Cv, Cultura Jumanos #940, Col. Heroes De Mexico, Juarez, Chihuahua, 32590,
 Mexico
 5. Guanajuato No. 4302, Col Anahuac, Nuevo Laredo, Tamaulipas, 88260, Mexico
 6. Calzada Robledo Industrial No. 490, Col El Robledo, Mexicali, Baja California, 88260, Mexico
 7. Casa Matriz
 Av. Manhatan 201 4 Parque Industrial Oradel, Nuevo Laredo, Tamaulipas, 88285, Mexico
 8. Sucursal Zamora, Michoacan, Carretera Zamora La Barca Ejido de Atecucario No. 2831, Zamora, Michoacán, 59721,
 Mexico
 9. Sucursal Zamora, Michoacan, Carretera Zamora La Barca Ejido de Atecucario No. 2841, Zamora, Michoacán, 59721,
 Mexico
 10. Ing. Tomás Limón Gutierrez 3305 Col. Higuerillas, Guadalajara, Jalisco, 44948, Mexico, Index No. 003537.04
 11. Autopista Guadalajara, Colima 87-A, Guzman, Jalisco, 49000, Mexico
 12. Autopista Guadalajara, Colima 87-B, Guzman, Jalisco, 49000, Mexico
 13. Guanatuato No. 4302, Colonia Anahuac, Nuevo Laredo, Tamaulipas, 88260, Mexico
 14. Calzada Robledo Industrial No. 294, Colonia El Robledo, Mexicali, Baja California, 21384, Mexico




                                                     A-37
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 39 of 156 Page ID #:52



 Location Schedule                                         Limits of Liability
 1. 600 Williamson Avenue, Opelika, AL, 36804-7332, Index No. 085708.84

 Real Property                                                                   $1,632,160
 Personal Property                                                               $9,445,000
 Stock and Supplies                                                              $1,500,000
 Business Interruption                                                           $3,634,100

 11. 667 South 31st Street, Louisville, KY, 40211, Index No. 054590.50

 Real Property                                                                   $4,534,000
 Personal Property                                                               $2,527,000
 Stock and Supplies                                                               $395,000
 Business Interruption                                                           $1,359,000

 25. 745 South 15th Street, Louisville, KY, 40210, Index No. 054586.70

 Real Property                                                                   $5,530,000
 Personal Property                                                               $5,130,000
 Stock and Supplies                                                              $2,785,000
 Business Interruption                                                           $8,012,000




                                                      A-38
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 40 of 156 Page ID #:53




    International

    Australia, the states of:

    Queensland, Western Australia, the Northern Territory

    Bangladesh:

    Entire Country

    Belize

    Entire Country

    Bermuda:

    Entire Island

    Cape Verde

    All Islands

    Canada, provinces of:

    New Brunswick, Nova Scotia, Prince Edward Island, the island of Newfoundland

    People’s Republic of China:

    the provinces of Fujian, Guangdong, Hainan, Hebei, Liaoning, Shandong, Zhejiang

    the autonomous region of Guangxi

    the municipality of Tianjin

    Guam:

    Entire Island

    Guatemala, the departments of:

    Izabal, Peten

    Guatemala, the department of:

    Alta Verapaz

    Honduras, the departments of:

    Atlantida, Colon, Copan, Cortes, Gracias a Dios, Olancho, Santa Barbara, Yoro




                                                A-39
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 41 of 156 Page ID #:54




    Hong Kong:

    All Islands

    India, states of:

    Andhra Pradesh, Dadra and Nagar Haveli, Daman and Diu, Gujarat, Maharashtra, Mizoram,
    Odisha, Puducherry, Tamil Nadu, West Bengal, the union territories of Andaman Islands

    Indonesia:

    Java and all islands east of Java to Kepulauan Babar Island

    Japan:

    All Islands

    Laos, the provinces of:

    Bolikhamxai, Khammouan, Salavan, Savannakhet, Xekong

    Madagascar, the regions of:

    Alaotra-Mangoro, Analanjirofo, Androy, Anosy, Atsimo-Andrefana, Atsimo-Atsinanana,
    Atsinanana, Betsiboka, Boeny, Diana, Haute Matsiatra, Ihorombre, Melaky, Menabe, Sava, Sofia,
    Vatovavy-Fitovinany

    Mauritius:

    All Islands

    Republic of Mexico, the states of:

    Baja California Sur, Campeche, Chiapas, Colima, Durango, Guerrero, Jalisco, Michoacán,
    Nayarit, Oaxaca, Puebla, Quintana Roo, San Luis Potosi, Sinaloa, Sonora, Tabasco, Tamaulipas,
    Veracruz, Yucatan

    Mozambique, the provinces of:

    Inhambane, Nampula, Sofala, Zambezia

    Nicaragua:

    the department of Rio San Juan
    the autonomous regions of North Caribbean Coast Autonomous Region, South Caribbean Coast
    Autonomous Region




                                                  A-40
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 42 of 156 Page ID #:55



    Philippines:

    the islands of Luzon, Visayan
    the region of Caraga

    Reunion:

    All Islands

    South Korea:

    Entire Country

    Sri Lanka:

    Entire Island

    Taiwan:

    Entire Island

    Vietnam, the provinces of:

    Bac Giang, Bac Ninh, Binh Dinh, Da Nang, Dak Lak, Gia Lai, Ha Nam, Ha Noi, Ha Tinh, Hai
    Duong, Hai Phong, Hoa Binh, Hung Yen, Khanh Hoa, Kon Tum, Lam Dong, Lang Son, Nam
    Dinh, Nghe An, Ninh Binh, Ninh Thuan, Phu Yen, Quang Binh, Quang Nam, Quang Ngai,
    Quang Ninh, Quang Tri, Thai Binh, Thanh Hoa, Thua Thien-Hue

    The following islands:

    Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Bermuda, Bonaire, British Virgin
    Islands, Cayman Islands, Curacao, Dominica, Dominican Republic, Grenada, Guadeloupe, Haiti,
    Jamaica, Martinique, Montserrat, Puerto Rico, Saba, St. Kitts and Nevis, St. Lucia, St. Martin, St.
    Vincent and the Grenadines, Sint Eustatius, Sint Maarten, Trinidad and Tobago, Turks and
    Caicos Islands, U.S. Virgin Islands

    The following Pacific islands:

    Western Samoa, Fiji, Guam, New Caledonia, Tonga, Vanuatu




                                                  A-41
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 43 of 156 Page ID #:56




    United States of America

    Alabama, counties of:

    Baldwin, Covington, Escambia, Mobile

    Connecticut, counties of:

    Fairfield, Hartford, Middlesex, New Haven, New London, Tolland, Windham

    Delaware, counties of:

    Kent, New Castle, Sussex

    Florida:

    Entire State

    Georgia, counties of:

    Brantley, Bryan, Camden, Charlton, Chatham, Effingham, Glynn, Liberty, Long, McIntosh,
    Wayne

    Hawaii:

    All Islands

    Louisiana, parishes of:

    Acadia, Ascension, Assumption, Beauregard, Calcasieu, Cameron, East Baton Rouge, Iberia,
    Iberville, Jefferson, Jefferson Davis, Lafayette, Lafourche, Livingston, Orleans, Plaquemines, St.
    Bernard, St. Charles, St. James, St. John the Baptist, St. Martin, St. Mary, St. Tammany,
    Tangipahoa, Terrebonne, Vermilion, Washington, West Baton Rouge

    Maine, counties of:

    Androscoggin, Cumberland, Hancock, Knox, Lincoln, Sagadahoc, Waldo, Washington, York

    Maryland, counties of:

    Calvert, Charles, Dorchester, St. Mary’s, Somerset, Wicomico, Worcester

    Massachusetts, counties of:

    Barnstable, Bristol, Dukes, Essex, Middlesex, Nantucket, Norfolk, Plymouth, Suffolk

    Mississippi, counties of:

    George, Hancock, Harrison, Jackson, Pearl River, Stone




                                                  A-42
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 44 of 156 Page ID #:57



    New Hampshire, United States of America, counties of:

    Rockingham, Strafford

    New Jersey, United States of America, counties of:

    Atlantic, Bergen, Burlington, Cape May, Cumberland, Essex, Hudson, Middlesex, Monmouth,
    Ocean, Salem, Union

    New York, United States of America, counties of:

    Bronx, Kings, Nassau, New York, Queens, Richmond, Suffolk, Westchester

    North Carolina, counties of:

    Beaufort, Bertie, Bladen, Brunswick, Camden, Carteret, Chowan, Columbus, Craven, Currituck,
    Dare, Duplin, Gates, Hertford, Hyde, Jones, Lenoir, Martin, New Hanover, Onslow, Pamlico,
    Pasquotank, Pender, Perquimans, Pitt, Sampson, Tyrrell, Washington

    Rhode Island, counties of:

    Bristol, Kent, Newport, Providence, Washington

    Puerto Rico:

    Entire Territory

    South Carolina, counties of:

    Beaufort, Berkeley, Charleston, Colleton, Dorchester, Georgetown, Horry, Jasper, Marion,
    Williamsburg

    Texas, counties of:

    Aransas, Bee, Brazoria, Brooks, Calhoun, Cameron, Chambers, Fort Bend, Galveston, Goliad,
    Hardin, Harris, Hidalgo, Jackson, Jasper, Jefferson, Jim Wells, Kenedy, Kleberg, Liberty,
    Matagorda, Newton, Nueces, Orange, Refugio, San Patricio, Victoria, Wharton, Willacy

    U.S. Virgin Islands:

    All Islands

    Virginia, counties and independent cities of:

    counties of: Accomack, Gloucester, Isle of Wight, James City, Lancaster, Mathews, Middlesex,
    Northampton, Northumberland, Surry, York

    independent cities of: Chesapeake, Hampton, Newport News, Norfolk, Poquoson, Portsmouth,
    Suffolk, Virginia Beach, Williamsburg




                                                A-43
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 45 of 156 Page ID #:58




                                    A-44
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 46 of 156 Page ID #:59




    Oregon, counties of:

    Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine,
    Klamath, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington, Yamhill

    Washington, counties of:

    Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
    Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston, Wahkiakum,
    Whatcom

    British Columbia (includes Vancouver Island):

    South of 50° N latitude and west of 120° W longitude




                                                  A-45
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 47 of 156 Page ID #:60




                                    A-46
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 48 of 156 Page ID #:61




                                                    ALL RISK COVERAGE

 Table of Contents

 PROPERTY INSURED................................................................................................................. 1
    Real Property ............................................................................................................................................................. 1
    Personal Property ...................................................................................................................................................... 1

 PROPERTY EXCLUDED ............................................................................................................ 1
 EXCLUSIONS................................................................................................................................ 2
    Group I ...................................................................................................................................................................... 2
    Group II ..................................................................................................................................................................... 3
    Group III.................................................................................................................................................................... 4

 ADDITIONAL COVERAGES ..................................................................................................... 5
    Accounts Receivable ................................................................................................................................................. 5
    Arson or Theft Reward .............................................................................................................................................. 5
    Brand Protection........................................................................................................................................................ 6
    Change of Temperature ............................................................................................................................................. 6
    Communicable Disease – Property Damage ............................................................................................................. 6
    Data, Programs or Software ...................................................................................................................................... 7
    Debris Removal ......................................................................................................................................................... 8
    Decontamination Costs.............................................................................................................................................. 8
    Deferred Payment ...................................................................................................................................................... 8
    Demolition and Increased Cost of Construction ........................................................................................................ 9
    Earth Movement ...................................................................................................................................................... 10
    Errors and Omissions .............................................................................................................................................. 10
    Expediting Expenses ............................................................................................................................................... 10
    Fine Arts and Valuable Papers and Records ........................................................................................................... 11
    Flood ....................................................................................................................................................................... 11
    Green Coverage ....................................................................................................................................................... 11
    Land and Water Clean Up Expense......................................................................................................................... 12
    Locks and Keys ....................................................................................................................................................... 12
    Money and Securities .............................................................................................................................................. 12
    Newly Acquired Property........................................................................................................................................ 12




                                                                                    A-47
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 49 of 156 Page ID #:62



   Off-Premises Data Services – Property Damage…………………………………………………………………..13
   Off-Premises Service Interruption – Property Damage ........................................................................................... 13
   Professional Fees ..................................................................................................................................................... 13
   Property Removed from a Location ........................................................................................................................ 14
   Protection and Preservation of Property – Property Damage .................................................................................. 14
   Tax Treatment ......................................................................................................................................................... 14
   Tenants Legal Liability ........................................................................................................................................... 15
   Terrorism ................................................................................................................................................................. 15
   Transit ..................................................................................................................................................................... 16
   Unnamed Property................................................................................................................................................... 18

 BUSINESS INTERRUPTION .................................................................................................... 19
   Loss Insured ............................................................................................................................................................ 19
   Business Interruption Coverage .............................................................................................................................. 20
            Gross Earnings .............................................................................................................................................. 20
            Gross Profits .................................................................................................................................................. 20
            Rental Income ............................................................................................................................................... 21
            Extra Expense ................................................................................................................................................ 22
            BI Select ........................................................................................................................................................ 22
   Period of Liability ................................................................................................................................................... 22
   Business Interruption Exclusions ............................................................................................................................ 23

 BUSINESS INTERRUPTION COVERAGE EXTENSIONS ................................................. 24
   Attraction Property .................................................................................................................................................. 24
   Civil or Military Authority ...................................................................................................................................... 24
   Communicable Disease – Business Interruption………………………………………………………………… 24
   Computer Systems Non-Physical Damage .............................................................................................................. 25
   Contractual Penalties ............................................................................................................................................... 25
   Crisis Management .................................................................................................................................................. 26
   Extended Period of Liability ................................................................................................................................... 26
   Ingress/Egress.......................................................................................................................................................... 27
   Leasehold Interest ................................................................................................................................................... 27
   Logistics Extra Cost ................................................................................................................................................ 27
   Off-Premises Data Services – Business Interruption………………………………………………………………28
   Off-Premises Service Interruption – Business Interruption ..................................................................................... 29
   Protection and Preservation of Property – Business Interruption ............................................................................ 30
   Research and Development ..................................................................................................................................... 30




                                                                                   A-48
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 50 of 156 Page ID #:63



    Soft Costs ................................................................................................................................................................ 30
    Supply Chain ........................................................................................................................................................... 30

 LOSS ADJUSTMENT AND SETTLEMENT .......................................................................... 32
    Abandonment .......................................................................................................................................................... 32
    Appraisal ................................................................................................................................................................. 32
    Collection From Others ........................................................................................................................................... 32
    Company Option ..................................................................................................................................................... 32
    Currency for Loss Payment ..................................................................................................................................... 32
    Legal Action Against this Company ....................................................................................................................... 33
    Loss Adjustment and Payable ................................................................................................................................. 33
    Other Insurance ....................................................................................................................................................... 33
    Requirements in Case of Loss ................................................................................................................................. 33
    Settlement of Claims ............................................................................................................................................... 34
    Subrogation ............................................................................................................................................................. 35
    Valuation ................................................................................................................................................................. 35

 GENERAL CONDITIONS ......................................................................................................... 37
    Application of Policy to Date or Time Recognition ................................................................................................ 37
    Cancellation/Non-Renewal ..................................................................................................................................... 37
    Conformity to Statute .............................................................................................................................................. 37
    First Named Insured ................................................................................................................................................ 37
    Increase in Hazard ................................................................................................................................................... 38
    Inspections............................................................................................................................................................... 38
    Liberalization Clause ............................................................................................................................................... 38
    Misrepresentation and Fraud ................................................................................................................................... 38
    Mortgagee/Lenders Loss Payable............................................................................................................................ 38
    Policy Modification ................................................................................................................................................. 40
    Reinstatement of Limits after a Loss ....................................................................................................................... 40
    Suspension............................................................................................................................................................... 40
    Transfer or Rights and Duties under this Policy...................................................................................................... 40

 DEFINITIONS ............................................................................................................................. 41




                                                                                    A-49
  Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 51 of 156 Page ID #:64




                                        ALL RISK COVERAGE
This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as
hereinafter excluded, while located as described in this Policy.

A. PROPERTY INSURED
   This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, at or within 1,000 feet of a
   described location, to the extent of the interest of the Insured in such property.

   1.   Real Property in which the Insured has an insurable interest.

   2.   Personal Property:

        a) Owned by the Insured.

        b) Consisting of improvements and betterments in which the Insured has an insurable interest.

        c)   Of directors, officers and employees of the Insured.

        d) Of others in the Insured’s custody to the extent the Insured is under obligation to keep insured for physical loss or
           damage insured by this Policy.

        e)   Of others in the Insured’s custody to the extent of the Insured’s legal liability for insured physical loss or damage
             to such Personal Property.

             This Company may defend that portion of any suit against the Insured that alleges such liability and seeks damages
             for such insured physical loss or damage to such Personal Property. This Company may, without prejudice,
             investigate, negotiate and settle any claim or suit as this Company deems expedient.

   This Policy also insures the interest of contractors and subcontractors in insured property during construction, while at or
   within 1,000 feet of a described location, to the extent that the Insured has agreed, prior to loss, to keep such interest insured
   for insured physical loss or damage to such property. Such interest of contractors and subcontractors is limited to the property
   for which they have been hired to perform work and will not extend to any Business Interruption coverage provided in this
   Policy.

B. PROPERTY EXCLUDED
   This Policy excludes the following except as otherwise stated in this Policy:

   1.   Land, water or any substance in or on land.

   2.   Growing crops, standing timber or animals.

   3.   Bridges and tunnels intended for use by motor vehicles licensed for highway use.

   4.   Reservoirs, canals, dikes or dams.

   5.   Docks, piers or wharves which are not a structural part of a building.

   6.   Currency, money, notes or securities, except as provided by the Money and Securities coverage in this Policy.

   7.   Motor vehicles licensed for highway use or owned by directors, officers or employees of the Insured.




                                                              A-50
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 52 of 156 Page ID #:65




  8.   Satellites, aircraft or watercraft, except if on land, unfueled and manufactured by the Insured.

  9.   Property sold by the Insured under conditional sale, trust agreement, installment payment or other deferred payment
       plan after delivery to the customer, except as provided by the Deferred Payment coverage in this Policy.

  10. Underground mines or mine shafts or any property within such mine or shaft.

  11. Property while in transit, except as otherwise provided in this Policy.

  12. Electronic data, programs or software, except when they are stock in process, finished goods manufactured by the
      Insured, raw materials, supplies or other merchandise not manufactured by the Insured or as provided by the Data,
      Programs or Software coverage in this Policy.

  13. Property while located offshore, except as provided by the Transit coverage in this Policy.

C. EXCLUSIONS
  In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless otherwise stated:

  GROUP I: This Policy excludes loss or damage directly or indirectly caused by or resulting from any of the following
  regardless of any other cause or event, whether or not insured under this Policy, contributing concurrently or in any other
  sequence to the loss or damage:

  1.   Nuclear reaction or nuclear radiation or radioactive contamination. However:

       a) If physical damage by fire or sprinkler leakage results, then only that resulting damage is insured; but not including
          any loss or damage due to nuclear reaction, radiation or radioactive contamination.

       b) This Policy does insure physical damage directly caused by sudden and accidental radioactive contamination,
          including resultant radiation damage, from material used or stored or from processes conducted on the location,
          provided that on the date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on the location.
          This coverage does not apply to any act, loss or damage excluded in Group I Item 2f of this Exclusions clause.

       This exclusion Group I Item 1 and the exceptions in Group I Item 1a and Group I Item 1b above do not apply to any act,
       loss or damage which also comes within the terms of exclusion Group I Item 2b of this Exclusions clause.

  2.   a) Hostile or warlike action in time of peace or war, including action in hindering, combating or defending against an
          actual, impending or expected attack by any:

            i)   Government or sovereign power (de jure or de facto);

            ii) Military, naval or air forces; or

            iii) Agent or authority of any party specified in i) or ii) above.

       b) Discharge, explosion or use of any nuclear device, weapon or material employing or involving nuclear fission,
          fusion or radioactive force, whether in time of peace or war and regardless of who commits the act.

       c)   Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental authority in hindering,
            combating or defending against such an event.

       d) Seizure or destruction under quarantine or custom regulation, or confiscation by order of any governmental or public
          authority.

       e)   Risks of contraband, or illegal transportation or trade.



                                                              A-51
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 53 of 156 Page ID #:66




     f)   Terrorism, including action taken to prevent, defend against, respond to or retaliate against terrorism or suspected
          terrorism, except to the extent provided in the Terrorism coverage of this Policy. However, if direct loss or damage
          by fire results from any of these acts (unless committed by or on behalf of the Insured), then this Policy covers only
          to the extent of the actual cash value of the resulting direct loss or damage by fire to insured property. This coverage
          exception for such resulting fire loss or damage does not apply to:

          i)   Direct loss or damage by fire which results from any other applicable exclusion in the Policy, including the
               discharge, explosion or use of any nuclear device, weapon or material employing or involving nuclear fission,
               fusion or radioactive force, whether in time of peace or war and regardless of who commits the act.

          ii) Any coverage provided in the Business Interruption section of this Policy or to any other coverages provided
              by this Policy.

          Any act which satisfies the definition of terrorism shall not be considered to be vandalism, malicious mischief,
          riot, civil commotion or any other risk of physical loss or damage covered elsewhere in this Policy.

          If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2a of this
          Exclusions clause then Group I Item 2a applies in place of this Group I Item 2f exclusion.

          If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2b of this
          Exclusions clause then Group I Item 2b applies in place of this Group I Item 2f exclusion.

          If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2c of this
          Exclusions clause then Group I Item 2c applies in place of this Group I Item 2f exclusion.

          If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive contamination, this Group I
          Item 2f exclusion applies in place of Group I Item 1 of this Exclusions clause.

3.   Any dishonest act, including but not limited to theft, committed alone or in collusion with others, at any time by:

     a) An Insured or any proprietor, partner, director, trustee, officer or employee of an Insured; or

     b) Any proprietor, partner, director, trustee, or officer of any business or entity (other than a common carrier) engaged
        by an Insured to do anything in connection with property insured under this Policy.

     This Policy does insure acts of direct insured physical damage intentionally caused by an employee of an Insured or any
     individual specified in b above, and done without the knowledge of the Insured. This coverage does not apply to any
     act excluded in Group I Item 2f of this Exclusions clause. In no event does this Policy cover loss by theft by any
     individual specified in a or b above.

4.   Lack of incoming electricity, fuel, water, gas, steam or refrigerant; outgoing sewerage; or incoming or outgoing voice,
     data or video; all when caused by an event off the location, except as provided by the Off-Premises Data Services and
     Off-Premises Service Interruption coverages in this Policy. If the lack of such a service directly causes insured physical
     damage at the location, then only that resulting damage is insured.

5.   Earth movement, except as otherwise provided in this Policy.

6.   Flood, except as otherwise provided in this Policy.

7.   Seepage or influx of water from natural underground sources.

GROUP II: This Policy excludes the following, however, if physical damage not excluded by this Policy results, then only
that resulting damage is insured:




                                                           A-52
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 54 of 156 Page ID #:67




1.   Wear and tear, deterioration, depletion, rust, corrosion, erosion, inherent vice or latent defect.

2.   Faulty workmanship, material, construction or design.

3.   Loss or damage to stock or material attributable to manufacturing or processing operations while such stock or material
     is being processed, manufactured, tested or otherwise worked on.

4.   Loss or damage caused by or resulting from:

     a) Changes of temperature, except damage to machinery or equipment including fire protective equipment;

     b) Changes in relative humidity,

     All whether atmospheric or not, except as provided by the Change of Temperature and Off-Premises Service Interruption
     coverages in this Policy.

5.   Settling, cracking, shrinking, bulging or expansion of:

     a) Foundations.

     b) Walls.

     c)   Floors.

     d) Pavements or roadways.

     e)   Roofs.

     f)   Ceilings.

6.   Loss or damage to personal property in the open from rain, sleet, snow, sand or dust.

7.   Theft of precious metal or stones, except when such property is used by the Insured for industrial purposes.

8.   Insect, animal or vermin damage.

GROUP III: This Policy excludes:

1.   Indirect or remote loss or damage.

2.   Interruption of business, except to the extent provided in this Policy.

3.   Loss of market or loss of use.

4.   Loss or damage or deterioration arising from any delay.

5.   Mysterious disappearance, loss or shortage disclosed on taking inventory, or any unexplained loss.

6.   Loss from enforcement of any law or ordinance:

     a) Regulating the construction, repair, replacement, use or removal, including debris removal, of any property; or

     b) Requiring the demolition of any property, including the cost in removing its debris;




                                                           A-53
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 55 of 156 Page ID #:68




       Except as provided by the Decontamination Costs and Demolition and Increased Cost of Construction coverages in this
       Policy.

  7.   Loss or damage resulting from the voluntary parting with title or possession of property if induced by any fraudulent
       act or by false pretense.

  8.   Contamination, and any cost due to contamination including the inability to use or occupy property or any cost of
       making property safe or suitable for use or occupancy. If contamination due only to the actual not suspected presence
       of contaminant(s) directly results from other physical damage not excluded by this Policy, then only physical damage
       caused by such contamination may be insured. This exclusion does not apply to radioactive contamination which is
       excluded elsewhere in this Policy.

  9.   Shrinkage, evaporation or loss of weight, unless directly resulting from other physical damage not excluded by this
       Policy.

  10. Changes in color, flavor, texture or finish, unless directly resulting from other physical damage not excluded by this
      Policy.

D. ADDITIONAL COVERAGES
  The Additional Coverages below are subject to all the terms and conditions of this Policy including, but not limited to, the
  limits of liability, deductibles and exclusions shown in the Declarations section.

  1. Accounts Receivable
       This Policy covers amounts which the Insured is unable to collect as a direct result of insured physical loss or damage
       to accounts receivable records at a location.

       Coverage includes:

       a) Interest charges on any loan to offset impaired collections pending repayment of sums that cannot be collected.
          Unearned interest charges and service charges on deferred payment accounts and normal credit losses on bad debts
          will be deducted.

       b) Collection expenses in excess of normal collection costs.

       c)   Other reasonable expenses incurred by the Insured in recreating records of accounts receivable.

       After payment of loss by this Company, all amounts recovered by the Insured on accounts receivable for which the
       Insured has been indemnified will belong to and be paid to this Company by the Insured up to the total amount of loss
       paid by this Company. All recoveries in excess of such amounts will belong to the Insured.

       Accounts Receivable Exclusions: As respects Accounts Receivable, the following additional exclusions apply:

       This Policy does not cover shortage resulting from:

       a) Bookkeeping, accounting, or billing error or omission.

       b) Alteration, falsification, manipulation, concealment, destruction or disposal of records of accounts receivable
          committed to conceal the wrongful giving, taking, obtaining or withholding of money, securities or other property.




                                                             A-54
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 56 of 156 Page ID #:69




2. Arson or Theft Reward
   This Policy covers payment of any reward offered by the Insured or on the Insured’s behalf for information that leads
   to conviction of the perpetrator(s) of insured:

   a) Arson to; or

   b) Theft of;

   Insured property.

3. Brand Protection
   This Policy gives control of physically damaged property consisting of finished goods or merchandise manufactured by
   or for the Insured as follows:

   a) The Insured will have full rights to the possession and control of damaged property in the event of insured physical
      loss or damage to such property provided proper testing is done to show which property is physically damaged.

   b) The Insured using reasonable judgment will decide if the physically damaged property can be reprocessed or sold.

        Physically damaged property judged by the Insured to be:

        i) Unfit for reprocessing or selling will not be sold or disposed of except by the Insured, or with the Insured’s
            consent.

        ii) Fit for reprocessing or selling and this Company elects to take all or any part of physically damaged branded
            and labeled property, the Insured may at this Company’s expense:

            (a)        Stamp "salvage" on the property or its containers; or

            (b)        Remove or obliterate the brands or labels,

            If doing so will not damage the property.

            The Insured must relabel the property or containers in compliance with the applicable requirements of law.

   c)   Any salvage proceeds received will go to the:

        i) Company at the time of loss settlement; or

        ii) Insured if received prior to loss settlement and such proceeds will reduce the amount of loss payable
            accordingly.

4. Change of Temperature
   This Policy covers spoilage of insured stock and supplies due to:

   a) Changes of temperature or changes in relative humidity,

   Directly resulting from the interruption, in whole or part, of services consisting of electricity, gas, fuel, steam, water or
   refrigeration by reason of any accidental event, other than insured physical loss or damage, at a location.




                                                         A-55
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 57 of 156 Page ID #:70




5. Communicable Disease – Property Damage
   If a described location owned, leased or rented by the Insured has the actual not suspected presence of communicable
   disease and access to such described location is limited, restricted or prohibited by:

   a) An order of an authorized governmental agency regulating or as result of such presence of communicable disease;
      or

   b) A decision of an Officer of the Insured as a result of such presence of communicable disease,

   This Policy covers the reasonable and necessary costs incurred by the Insured at such described location for the:

   a) Cleanup, removal and disposal of such presence of communicable disease from insured property; and

   b) Actual costs or fees payable to public relations services or actual costs of using the Insured’s employees for
      reputation management resulting from such presence of communicable disease on insured property.

   This Additional Coverage does not cover any costs incurred due to any law or ordinance with which the Insured was
   legally obligated to comply prior to such presence of communicable disease.

   This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

   Communicable Disease - Property Damage Exclusions: As respects Communicable Disease – Property Damage, the
   following additional exclusion applies:

   This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
   cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

6. Data, Programs or Software
   This Policy covers insured physical loss or damage to electronic data, programs or software, including physical loss
   or damage caused by the malicious introduction of a machine code or instruction, while anywhere within this Policy’s
   Territory, including while in transit.

   This coverage includes:

   a) The cost of the following reasonable and necessary actions taken by the Insured due to actual insured physical loss
      or damage to electronic data, programs or software:

       i)   To temporarily protect and preserve insured electronic data, programs or software.

       ii) For the temporary repair of insured physical loss or damage to electronic data, programs or software.

       iii) To expedite the permanent repair or replacement of such damaged property.

   b) The reasonable and necessary costs incurred by the Insured to temporarily protect or preserve insured electronic
      data, programs or software against immediately impending insured physical loss or damage to electronic data,
      programs or software. In the event that there is no physical loss or damage, the costs covered under this item will
      be subject to the deductible that would have applied had there been such physical loss or damage.

   This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

   This Additional Coverage excludes loss or damage to data, programs or software when they are stock in process,
   finished goods manufactured by the Insured, raw materials, supplies or other merchandise not manufactured by the
   Insured.



                                                       A-56
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 58 of 156 Page ID #:71




   Data, Programs or Software Exclusions: As respects Data, Programs or Software, the following additional exclusion
   applies:

   This Policy excludes the following but, if physical damage not excluded by this Policy results, then only that resulting
   damage is insured:

   a) Errors or omissions in processing or copying.

   b) Loss or damage to data, programs or software from errors or omissions in programming or machine instructions.

   Data, Programs or Software Valuation: On property insured under this coverage, the loss amount will not exceed:

   a) The cost to repair, replace or restore data, programs or software including the costs to recreate, research and
      engineer; or

   b) The blank value of the media if not repaired, replaced or restored within two years from the date of loss.

7. Debris Removal
   This Policy covers the reasonable and necessary costs incurred to remove debris from a location that remains as the
   direct result of insured physical loss or damage.

   This coverage does not cover the costs of removing:

   a) Contaminated uninsured property; or

   b) The contaminant in or on uninsured property;

   Whether or not the contamination results from insured physical loss or damage.

   This coverage includes the costs of removal of contaminated insured property or the contaminant in or on insured
   property only if the contamination, due to the actual not suspected presence of contaminant(s), of the debris resulted
   directly from other physical damage not excluded by the Policy.

8. Decontamination Costs
   If insured property is contaminated as a direct result of insured physical damage and there is in force at the time of the
   loss any law or ordinance regulating contamination due to the actual not suspected presence of contaminant(s), then
   this Policy covers, as a direct result of enforcement of such law or ordinance, the increased cost of decontamination
   and/or removal of such contaminated insured property in a manner to satisfy such law or ordinance. This coverage
   applies only to that part of insured property so contaminated due to such presence of contaminant(s) as a direct result
   of insured physical damage.

   The Company is not liable for the costs required for removing:

   a) Contaminated uninsured property; or

   b) The contaminant in or on uninsured property;

   Whether or not the contamination results from insured physical loss or damage.




                                                        A-57
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 59 of 156 Page ID #:72




9. Deferred Payment
   This Policy covers the Insured’s interest in personal property of the type insured that has been sold by the Insured under
   a conditional sale or trust agreement or any installment or deferred payment plan, if such property sustains physical loss
   or damage insured by this Policy and only to the extent the Insured is unable to collect the unpaid balance of such
   interest.

   This coverage applies from the time the property is delivered to the buyer until the Insured’s interest in it has ceased or
   the policy terminates or expires, whichever is first.

   Deferred Payment Exclusion: As respects Deferred Payment, the following additional exclusion applies:

   This Policy excludes:

   a) Theft or conversion by the buyer of the property after the buyer has taken possession of such property.

   b) Property not within this Policy’s Territory.

   Deferred Payment Valuation: On property insured under this coverage, the loss amount will not exceed the lesser of the
   following:

   a) The total amount of unpaid installments less finance charges.

   b) The actual cash value of the property on the date of loss or damage.

   c)   The cost to repair or replace with material of like size, kind and quality.

10. Demolition and Increased Cost of Construction
   This Policy covers the costs as described herein resulting from the Insured’s obligation to comply with a law or
   ordinance, provided that:

   a) Such law or ordinance is enforced as a direct result of insured physical loss or damage at a location;

   b) Such law or ordinance is in force at the time of such loss or damage; and

   c)   Such location was not required to be in compliance with such law or ordinance prior to the happening of the insured
        physical loss or damage.

   Coverage A:

   The reasonable and necessary costs incurred by the Insured to comply with the enforcement of the minimum
   requirements of any law or ordinance that Regulates the demolition, construction, repair, replacement or use of
   buildings, structures, machinery or equipment.

   As respects insured property, this Coverage A covers the reasonable and necessary costs to:

   a) Demolish any physically damaged and undamaged portions of the insured buildings, structures, machinery or
      equipment.

   b) Repair or rebuild the physically damaged and undamaged portions, whether or not demolition is required, of such
      insured buildings, structures, machinery or equipment.




                                                         A-58
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 60 of 156 Page ID #:73




   The Company’s maximum liability for this Coverage A at each location in any occurrence will not exceed the actual
   costs incurred in demolishing the physically damaged and undamaged portions of the insured property plus the lesser
   of:

   a) The reasonable and necessary cost, excluding the cost of land, to rebuild on another site; or

   b) The cost to rebuild on the same site.

   Coverage B:

   The reasonable estimated cost to repair, replace or rebuild insured property consisting of buildings, structures,
   machinery or equipment that the Insured is legally prohibited from repairing, replacing or rebuilding to the same height,
   floor area, number of units, configuration, occupancy or operating capacity, because of the enforcement of any law or
   ordinance that regulates the construction, repair, replacement or use of buildings, structures, machinery or equipment.

   Demolition and Increased Cost of Construction Coverage B Valuation: On property covered under this Coverage B that
   cannot legally be repaired or replaced, the loss amount will be the difference between:

   a) The actual cash value; and

   b) The cost that would have been incurred to repair, replace or rebuild such lost or damaged property had such law or
      ordinance not been enforced at the time of loss.

   Demolition and Increased Cost of Construction Exclusions: As respects Demolition and Increased Cost of Construction,
   the following additional exclusions apply:

   This Policy does not cover:

   a) Any cost incurred as a direct or indirect result of enforcement of any law or ordinance regulating any form of
      contamination.

   b) Any machinery or equipment manufactured by or for the Insured, unless used by the Insured in its operation at the
      location suffering the physical loss or damage.

11. Earth Movement
   This Policy covers physical loss or damage caused by or resulting from earth movement.

12. Errors and Omissions
   If physical loss or damage is not payable under this Policy solely due to an error or unintentional omission:

   a) In the address of a property insured by this Policy which existed at the inception date of this Policy or in any
      subsequent amendments to this Policy;

   b) That fails to include any location:

        i)   Owned; or

        ii) Occupied by the Insured; or

   c)   That results in cancellation of insured property under this Policy;

   Then coverage applies to the extent this Policy would have provided coverage had the error or unintentional omission
   not been made.



                                                        A-59
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 61 of 156 Page ID #:74




   It is a condition of this Additional Coverage that any error or unintentional omission be reported by the Insured to the
   Company when discovered and corrected.

13. Expediting Expenses
   This Policy covers the reasonable and necessary costs incurred to:

   a) Temporarily repair or replace; and

   b) Expedite the permanent repair or replacement of;

   Insured property that has sustained insured physical loss or damage.

   This coverage does not include expenses payable elsewhere in this Policy including the cost of permanent repair or
   replacement of damaged property.

14. Fine Arts and Valuable Papers and Records
   This Policy covers fine arts and valuable papers and records while anywhere within this Policy’s Territory including
   while in transit.

   Fine Arts and Valuable Papers and Records Exclusion: As respects Fine Arts and Valuable Papers and Records, the
   following additional exclusion applies:

   This Policy excludes:

   a) Loss or damage to any fine arts as a result of restoring, repairing or retouching processes.

   b) Errors or omissions in the processing or copying of valuable papers and records.

   Fine Arts and Valuable Papers and Records Valuation: On property insured under this coverage, the loss amount will
   not exceed the lesser of the following:

   a) The cost to repair or restore the article to the condition that existed immediately prior to the loss;

   b) The cost to replace the article; or

   c)   The value designated for the article as shown in the Declarations section of this Policy or on a schedule on file with
        this Company.

   In case of physical loss or damage to a fine arts or valuable papers and records article that is part of a pair or a set,
   this Company will pay the lesser of the full value or the amount scheduled, if any, of the value of such pair or set only
   if the damaged article cannot be repaired or restored to its condition before the loss and the Insured surrenders the
   remaining article or articles of the pair or set to this Company.

15. Flood
   This Policy covers physical loss or damage caused by or resulting from flood.

16. Green Coverage
   This Policy covers the reasonable and necessary additional costs incurred by the Insured, as a direct result of insured
   physical loss or damage:




                                                        A-60
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 62 of 156 Page ID #:75




   a) To repair or replace physically damaged insured property with material of like kind and quality which qualifies as
      Green.

   b) To replace the insured physically damaged portions of insured roofing systems with vegetative roof(s), including
      but not limited to the addition of trees, shrubs, plants and lawns to those roof(s), which qualify as Green, if this
      Policy covers Real Property.

   c)   As part of Green reconstruction, to flush out the air in the area of the physically damaged insured property with
        100 percent outside air and to provide replacement filtration media for the building’s ventilation system that controls
        the damaged area.

   d) For an accredited professional certified by a Green Authority to participate in the design and construction for
      repairing or rebuilding the physically damaged insured property as Green.

   e)   For the process of certification or recertification of the repaired or replaced insured property as Green.

   f)   For Green removal, disposal or recycling of the damaged insured property.

   Notwithstanding any other provision in this Policy, the Insured must repair or replace the insured real and/or personal
   property lost, damaged or destroyed as a condition of this coverage.

   Green Coverage Exclusions: As respects Green Coverage, the following additional exclusions apply:

   This Policy excludes:

   a) Stock, raw materials, work in process, finished goods, merchandise, production machinery and equipment,
      electronic data processing equipment not used in the functional support of the real property, molds and dies,
      property in the open, property of others for which the insured is legally liable, personal property of directors, officers
      or employees of the Insured.

   b) Any property adjusted on other than repair or replacement per the Valuation clauses of this Policy.

   c)   Any loss recoverable elsewhere in this Policy.

17. Land and Water Clean Up Expense
   This Policy covers the reasonable and necessary costs to remove, dispose of or clean up the actual but not the suspected
   presence of contaminant(s) from uninsured land or water or any substance in or on land, at a location, when such
   property is contaminated as a direct result of insured physical loss or damage to insured property.

   This Policy does not cover the cost to clean up, remove and dispose of contamination from such property:

   a) At any location insured for Personal Property only.

   b) When the Insured fails to give written notice of loss to this Company within 180 days after the inception of the loss.

18. Locks and Keys
   This Policy covers the reasonable and necessary cost incurred by the Insured to replace undamaged keys and to replace,
   adjust or reprogram undamaged locks to accept new keys or entry codes as a result of insured physical loss or damage.




                                                         A-61
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 63 of 156 Page ID #:76




19. Money and Securities
   This Policy covers physical loss or damage to money and securities at a location resulting from:

   a) Fire, explosion or sprinkler leakage.

20. Newly Acquired Property
   This Policy covers property of the type insured that is newly acquired while located anywhere within this Policy’s
   Territory, excluding while in transit.

   This coverage terminates:

   a) When the newly acquired property is bound by this Company; or

   b) When agreement is reached that the property will not be insured under this Policy; or

   c)   120 days after the date of acquisition of the property; or

   d) At the termination or expiration of this Policy;

   Whichever occurs first.

21. Off-Premises Data Services - Property Damage
   This Policy covers insured physical loss or damage to insured property at a location when such physical loss or damage
   results from the interruption of off-premises data processing or data transmission services by reason of any
   accidental event at the facilities of the provider of such services, while anywhere within this Policy’s Territory, that
   immediately prevents in whole or in part the delivery of such provided services.
   For the purposes of this Additional Coverage an accidental event to satellites will be considered an accidental event at
   the facilities of the provider.

   This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

   Additional General Conditions:

   1) The Insured will immediately notify the company providing off-premises data processing or data transmission
      services of any interruption of such services.

   2) The Company will not be liable if the interruption of such services is caused directly or indirectly by the failure of
      the Insured to comply with the terms and conditions of any contracts the Insured has entered into for such specified
      services.

   Off Premises Data Services - Property Damage Exclusions: As respects Off-Premises Data Services - Property Damage
   , the following additional exclusion applies:

   This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
   cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

22. Off-Premises Service Interruption - Property Damage
   This Policy covers insured physical loss or damage at a location caused by or resulting from the interruption, in whole
   or part, of incoming electric, gas, fuel, steam, water, refrigeration, or outgoing sewerage.




                                                         A-62
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 64 of 156 Page ID #:77




   The interruption of such services must be by reason of an accidental event, not otherwise excluded by this Policy, at the
   facilities of the service provider(s) while anywhere within this Policy’s Territory.

   This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

   Additional Conditions:

   This Company will not be liable for deliberate act(s) by the service provider to shed load to maintain system integrity.

   Off-Premises Service Interruption - Property Damage Exclusion: As respects Off-Premises Service Interruption -
   Property Damage the following additional exclusions apply:

   This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
   cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

23. Professional Fees
   This Policy covers the reasonable and necessary expenses incurred by the Insured of:

   a) Auditors;

   b) Accountants;

   c)   Architects;

   d) Engineers; or

   e)   Other professionals; and

   f)   The Insured’s own employees,

   For producing and certifying particulars or details to determine the amount of loss payable under this Policy for which
   this Company has accepted liability.

   This coverage does not include the fees and expenses of attorneys, public adjusters, loss appraisers, loss consultants or
   any of their subsidiaries or related or associated entities.

24. Property Removed from a Location
   This Policy covers insured property when removed from a location to avoid or prevent immediately impending insured
   physical loss or damage to such property. This Policy covers such property for physical loss or damage as provided at the
   location from which the property was removed.

   This coverage applies for a period:

   a) Of 120 days from the date of removal; but

   b) Not beyond the termination or expiration date of this Policy.

25. Protection and Preservation of Property - Property Damage
   This Policy covers the reasonable and necessary costs incurred for:




                                                       A-63
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 65 of 156 Page ID #:78




   a) Actions to temporarily protect or preserve insured property; provided such actions are necessary due to actual, or
      to prevent immediately impending, insured physical loss or damage to such insured property.

   b) Fire department firefighting charges imposed as a result of responding to a fire in, on or exposing the insured
      property.

   c)   Restoring and recharging fire protection systems following an insured loss.

   d) The water used for fighting a fire in, on or exposing the insured property.

   e)   Temporary security for a period of time not to exceed 30 consecutive days due to actual, or to prevent immediately
        impending, insured physical loss or damage to such insured property.

   This coverage does not cover costs incurred for actions to temporarily protect or preserve insured property from actual,
   or to prevent immediately impending, physical loss or damage covered by the Terrorism coverage of this Policy.

   This coverage is subject to the deductible provisions that would have applied had the physical loss or damage happened.

26. Tax Treatment
   This Policy covers the increased tax liability as a direct result of insured physical loss or damage to insured property.
   When such tax liability is greater than the tax liability that would have been incurred had there been no such loss or
   damage, then this Policy will cover only the increased tax liability for the profit portion of a loss payment under this
   Policy involving finished stock manufactured by the Insured and/or the profit portion of the Business Interruption loss
   payment.

27. Tenants Legal Liability
   This Policy covers direct physical loss or damage, caused by or resulting from named perils, to that part of buildings
   of others, including permanently attached building fixtures, leased to and occupied by the Insured at a described
   location to the extent of the Insured’s legal liability for such loss or damage.

   This coverage also includes the following:

   a) The reasonable expenses of defending the Insured against only that part of any suit alleging the Insured’s legal
      liability for such physical loss or damage;

   b) The reasonable expenses incurred by this Company, this Company’s proportionate share of costs taxed against the
      Insured in any such suit, and this Company’s proportionate share of interest accruing after entry of judgment until
      this Company has paid, tendered or deposited into court its proportionate share of such judgment; and

   c)   The reasonable expenses, other than loss of earnings, incurred at this Company’s request.

   This coverage does not include:

   a) That part of any settlement by the Insured to which this Company has not given its prior written consent; or

   b) Any legal liability for loss or damage assumed by the Insured under any contract or agreement, whether oral or
      written, expressed or implied.

   Additional Provisions: This Company may:

   a) Investigate, negotiate and settle any claim or suit as this Company deems expedient and will not be prejudiced
      under this coverage for failure to settle for any amount within the Company’s applicable limit of liability.




                                                       A-64
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 66 of 156 Page ID #:79




   b) Pay, tender or deposit into court the Company’s applicable limit of liability, less any expenses incurred by the
      Company, in full satisfaction of its liability under this coverage, and thereby terminate any further liability for any
      expense amount described in paragraphs a, b or c above.

   Tenants Legal Liability Exclusion: As respects Tenants Legal Liability, the following additional exclusions apply:

   This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
   cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

28. Terrorism
   This Policy covers physical loss or damage caused by or resulting from terrorism only at a described location.

   Any act which satisfies the definition of terrorism shall not be considered to be vandalism, malicious mischief, riot,
   civil commotion or any other risk of physical loss or damage covered elsewhere in this Policy.

   Amounts recoverable under this coverage are excluded from coverage elsewhere in this Policy.

   This coverage does not cover loss or damage which also comes within the terms of either Group I Item 2a or Group I
   Item 2c of the Exclusions clause of this Policy.

   This coverage does not in any event cover loss or damage directly or indirectly caused by or resulting from any of the
   following, regardless of any other cause or event, whether or not insured under this Policy contributing concurrently or
   in any other sequence to the loss:

   a) That involves the use, release or escape of nuclear materials or that directly or indirectly results in nuclear reaction
      or radiation or radioactive contamination or that involves the discharge, explosion or use of any nuclear device,
      weapon or material employing or involving nuclear fission, fusion or radioactive force, whether in time of peace or
      war and regardless of who commits the act; or

   b) That is carried out by means of the dispersal or application of pathogenic or poisonous biological or chemical
      materials; or

   c)   In which pathogenic or poisonous biological or chemical materials are released, and it appears that one purpose of
        the terrorism was to release such materials; or

   d) That involves action taken to prevent, defend against, respond to or retaliate against terrorism or suspected
      terrorism.

29. Transit
   This Policy covers the following insured personal property:

   a) Owned by the Insured;

   b) Of others to the extent of the Insured’s interest or legal liability while in the actual or constructive custody of the
      Insured;

   c)   Shipped to others on Free on Board (FOB), Cost and Freight (C&F) or similar terms. The Insured’s contingent
        interest in such shipments is admitted,

   d) Of others sold by the Insured, that the Insured has agreed prior to the loss to insure during course of delivery
      including:




                                                        A-65
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 67 of 156 Page ID #:80




        i)   When shipped by the Insured’s direct contract service provider or by the Insured’s direct contract manufacturer
             to the Insured or to the Insured’s customer;

        ii) When shipped by the Insured’s customer to the Insured or to the Insured’s contract service provider or to the
            Insured’s contract manufacturer,

   While in transit within the Policy’s Territory:

   a) From the time the property leaves the original point of shipment for transit; and

   b) Continuously in the due course of transit until delivered at the destination.

   c)   Coverage on export shipments not insured under ocean cargo policies does not extend beyond the time when the
        property is loaded on board overseas vessels or aircraft. Coverage on import shipments not insured under ocean
        cargo policies does not attach until after discharge from overseas vessels or aircraft.

   This coverage:

   a) Insures physical loss or damage caused by or resulting from:

        i)   Unintentional acceptance of fraudulent bills of lading, shipping or messenger receipts by the Insured or the
             Insured’s agent, customer or consignee.

        ii) Any unauthorized person(s) representing themselves to be the proper party(ies) to receive the property for
            shipment or to accept it for delivery.

   b) Covers general average and salvage charges on shipments covered while waterborne.

   Additional Conditions:

   a) Permission is granted to the Insured, without prejudice to this insurance, to accept ordinary bills of lading used by
      carriers, including:

        i)   Released and/or undervalued bills of lading; or

        ii) Shipping or messenger receipts.

   b) The Insured may waive subrogation against railroads under sidetrack agreements.

   c)   The Insured may not enter into any special agreement with carriers releasing them from their common law or
        statutory liability.

   d) This coverage shall not inure directly or indirectly to the benefit of any carrier or bailee.

   Transit Exclusions: As respects Transit, the following additional exclusions apply:

   This Policy excludes:

   a) Property shipped by mail.

   b) Shipments by air unless made by regularly scheduled airlines.

   c)   Waterborne shipments via the Panama Canal or waterborne shipments to and from:

        i)   Alaska.




                                                        A-66
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 68 of 156 Page ID #:81




        ii) Hawaii.

        iii) Commonwealth of Puerto Rico.

        iv) Virgin Islands.

   d) Any transporting vehicle.

   e)   Property of others, including the Insured’s legal liability, hauled on vehicles owned, leased or operated by the
        Insured when acting as a common or contract carrier.

   f)   Property insured under any import or export ocean marine insurance.

   Transit Valuation: On property insured under this coverage, the loss amount will not exceed the following:

   a) For property shipped to or for the account of the Insured: the actual invoice to the Insured, including such costs and
      charges (including the commission of the Insured as selling agent) as may have accrued and become legally due on
      such property.

   b) For property that has been sold by the Insured and shipped to or for the account of the purchaser (if covered by this
      Policy), the amount of the Insured’s selling invoice, including prepaid or advanced freight.

   c)   For property not under invoice:

        i)   For property of the Insured, at the valuation provisions of the Policy applying at the place from which the
             property is being transported; or

        ii) For other property, the actual cash value at point of destination on the date of loss,

        Less any charges saved which would have become due and payable upon arrival at destination.

30. Unnamed Property
   This Policy covers insured property anywhere within this Policy’s Territory, excluding property while in transit.

   Unnamed Property Exclusion: As respects Unnamed Property, the following additional exclusion applies:

   This Policy excludes:

   a) Transmission and distribution systems, except at a premises owned, leased or rented by the Insured.




                                                        A-67
   Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 69 of 156 Page ID #:82




BUSINESS INTERRUPTION
The Business Interruption loss, as provided in the Business Interruption Coverage and Business Interruption Coverage Extensions
of this section, is subject to all the terms and conditions of this Policy including, but not limited to, the limits of liability,
deductibles and exclusions shown in the Declarations section.

A. LOSS INSURED
    This Policy insures Business Interruption loss, as provided in the Business Interruption Coverage, as a direct result of
    physical loss or damage of the type insured:

    1.   To property as described elsewhere in this Policy and not otherwise excluded by this Policy;

    2.   Used by the Insured;

    3.   While at a location or while in transit as provided by this Policy; and

    4.   During the Period of Liability as described elsewhere in this Policy.

    This Policy insures Business Interruption loss only to the extent it cannot be reduced through:

    1.   The use of any property or service owned or controlled by the Insured;

    2.   The use of any property or service obtainable from other sources;

    3.   Working extra time or overtime; or

    4.   The use of inventory;

    All whether at a location or at any other premises. This Company reserves the right to take into consideration the combined
    operating results of all associated, affiliated or subsidiary companies of the Insured in determining the amount of loss.

    In determining the amount of loss payable, this Company will consider:

    1.   Any amount recovered elsewhere under this Policy for loss or damage to finished goods or merchandise at selling price
         as having been sold to the Insured’s regular customers and credited against net sales.

    2.   The experience of the business before and after and the probable experience during the Period of Liability. The probable
         experience will also consider any increase or decrease in demand for the Insured’s goods or services during the Period
         of Liability, even if such increase or decrease is from the same event that caused physical loss or damage starting the
         Period of Liability.

    3.   The continuation of only those normal charges and expenses that would have been earned had there been no interruption
         of production or business operations or services.

    This Policy also covers expenses reasonably and necessarily incurred by the Insured to reduce the loss otherwise payable
    under this Policy. The amount of such recoverable expenses will not exceed the amount by which the loss is reduced.




                                                             A-68
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 70 of 156 Page ID #:83




B. BUSINESS INTERRUPTION COVERAGE
  1. Gross Earnings
     The recoverable Gross Earnings loss is the actual loss sustained by the Insured of Gross Earnings, less all charges and
     expenses that do not necessarily continue, plus all other earnings derived from the operations of the business, excluding
     loss covered under Rental Income, during the Period of Liability.

     Gross Earnings means:

     The net sales value of production or business operations or services less the cost of:

     a) Raw stock;

     b) Materials and supplies; and

     c)   Merchandise sold;

     Used in production or business operations or services rendered by the Insured

     The recoverable Gross Earnings loss payable is limited to the extent the Insured is:

     a) Wholly or partially prevented from producing goods or continuing business operations or services;

     b) Unable to make up lost production within a reasonable amount of time, not limited to the period during which
        production is interrupted;

     c)   Unable to continue such operations or services during the Period of Liability; and

     d) Able to demonstrate a loss of sales for the production or business operations or services prevented.

  2. Gross Profits
     The recoverable Gross Profits loss is the actual loss sustained by the Insured of the:

     a) Reduction in Sales; and the

     b) Increased Cost of Doing Business,

     Resulting from the necessary interruption of business during the Period of Liability.

     As respects Gross Profits, Business Interruption Exclusion Items 2a, 2c and 3 do not apply.

     For purposes of measuring the loss:

     Gross Profits means:

     The sum produced by adding the Net Profit to the Insured Fixed Charges. If there is no Net Profit the amount of all
     Insured Fixed Charges less that proportion of any loss from business operations as the amount of the Insured Fixed
     Charges bears to all fixed charges.

     Increased Cost of Doing Business means:




                                                          A-69
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 71 of 156 Page ID #:84




   The reasonable and necessary costs incurred to avoid or diminish a reduction in sales but not to exceed the sum produced
   by applying the Rate of Gross Profit to the amount of the reduction avoided; all less any sums saved as may cease or
   be reduced during the Period of Liability.
   Insured Fixed Charges means:

   All fixed charges unless specifically excluded in the Declarations section.

   Net Profit means:

   The net operating profit excluding:

   a) Capital receipts and accruals; and

   b) Outlay properly chargeable to capital;

   Resulting from the business of the Insured after due provision has been made for all fixed charges and any other
   expenses, including depreciation, but before deduction of any taxes on profits.

   Rate of Gross Profit means:

   The rate of Gross Profit earned on Sales during the twelve (12) full months immediately before the date of the loss or
   damage to the insured property.

   Reduction in Sales means:

   The amount produced by applying the Rate of Gross Profit to the amount by which the Sales during the Period of
   Liability fall short of the Standard Sales.

   Sales means:

   The money, excluding loss covered under Rental Income, paid or payable to the Insured for:

   a) Goods sold and delivered; and

   b) Services rendered;

   In the conduct of the Insured’s business.

   Standard Sales means:

   The Sales during the period of the twelve (12) months immediately before the date of the loss or damage to the insured
   property which corresponds with the Period of Liability.

3. Rental Income
   The recoverable Rental Income loss is the actual loss sustained by the Insured of the following during the Period of
   Liability:

   a) The fair rental value of any portion of the property occupied by the Insured;

   b) Income reasonably expected from the rentals of unoccupied or unrented portions of such property;

   c)   The rental income from the rented portions of such property, according to bona fide leases, contracts or agreements,
        in force at the time of loss;




                                                       A-70
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 72 of 156 Page ID #:85




   All less charges and expenses that do not continue.

   Rental Income Exclusion: As respects Rental Income, the following additional exclusion applies:

   This Policy does not insure:

   a) Any loss of rental income during any period in which the insured property would not have been rented for any
      reason other than an insured loss.

4. Extra Expense
   The recoverable Extra Expense loss is the reasonable and necessary extra expense incurred by the Insured of the
   following during the Period of Liability to:

   a) Temporarily continue as close to normal the conduct of the Insured’s business; and

   b) Temporarily use the property or facilities of the Insured or others;

   All less any value remaining at the end of the Period of Liability for property obtained in connection with the above.

   If the Insured makes claim in accordance with the terms and conditions of the BI Select clause, the Period of Liability
   for Extra Expense coverage will be the Period of Liability applicable to the Business Interruption Coverage option
   selected.

   Extra Expense Exclusions: As respects Extra Expense, the following additional exclusions apply:

   This Policy does not insure:

   a) Any loss of income.

   b) Expenses that usually would have been incurred in conducting the business during the same period had no physical
      loss or damage happened.

   c)   The cost of permanent repair or replacement of property that has been damaged or destroyed.

   d) Any expense recoverable elsewhere in this Policy.

5. BI Select™
   If this Policy insures Gross Earnings and Gross Profit the Insured has the option to make claim based on either:

   a) Gross Earnings; or

   b) Gross Profit.

   If such claim involves more than one location, including interdependency at one or more locations, all such claims will
   be adjusted using the coverage option chosen above.

   This option may be exercised any time prior to meeting the conditions set forth in the Settlement of Claims provisions
   in the Loss Adjustment and Settlement section of this Policy.




                                                         A-71
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 73 of 156 Page ID #:86




C. PERIOD OF LIABILITY
  The Period of Liability for Business Interruption Coverage and Business Interruption Coverage Extensions, unless otherwise
  stated elsewhere in this Policy, is as follows:

  The Gross Earnings, Rental Income or Extra Expense Period of Liability is:

  1.   The period starting from the time of physical loss or damage of the type insured; and

  2.   Ending when, with due diligence and dispatch,

       a) The lost or damaged property could be repaired or replaced and made ready for production or business operations
          or services under the same or equivalent physical operating conditions that existed prior to the loss or damage; or

       b) The lost or damaged property under the course of construction or renovation could be repaired or replaced to the
          same or equivalent degree of completion that existed prior to the loss or damage. This period of time will be applied
          to the level of business that would have been reasonably achieved after construction and startup would have been
          completed had no physical damage happened.

  3.   For raw materials or supplies, the period of time:

       a) Resulting from the inability to procure suitable raw materials or supplies to replace those physically lost or
          damaged, but

       b) For no more than the period of time for which such physically lost or damaged raw materials or supplies would
          have supplied production or business operating or servicing needs.

  The Gross Profit Period of Liability is:

  The period starting from the time of physical loss or damage of the type insured and ending no later than the period of time
  shown in the Declarations section during which the results of the business shall be directly affected by such damage.

  Period of Liability Conditions:

  The Period of Liability will not include any additional time:

  1.   Due to the Insured’s inability to resume production or business operations or services regardless of the reason, including
       but not limited to:

       a) Making change(s) to the buildings, structures or equipment, for any reason except as provided by the Demolition
          and Increased Cost of Construction coverage in this Policy; or

       b) Restaffing or retraining employees. However, this item does not apply to additional time needed to train staff to use
          new machinery or equipment which replaces machinery or equipment that suffered insured physical loss or damage,
          provided that such training is completed within 90 days after the new machinery or equipment has been installed.

  If two or more Periods of Liability apply such periods will not be cumulative and will not be limited by the expiration of
  this Policy.

D. BUSINESS INTERRUPTION EXCLUSIONS
  In addition to the exclusions elsewhere in this Policy, the following exclusions apply to Business Interruption loss:

  This Policy does not insure:




                                                            A-72
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 74 of 156 Page ID #:87




  1.   Any loss during any idle period, including but not limited to when production, operations or services or delivery or
       receipt of goods would cease, or would not have taken place or would have been prevented due to:

       a) Physical loss or damage not insured by this Policy.

       b) Planned or rescheduled shutdown.

       c)   Strike or other work stoppage.

       d) Any other reason other than physical loss or damage insured under this Policy.

  2.   Any increase in loss due to:

       a) The suspension, cancellation, or lapse of any lease, contract, license or order.

       b) Damages for breach of contract, or for late or non-completion of orders.

       c)   Fines or penalties of any nature, except as provided by the Contractual Penalties coverage in this Policy.

       d) Any other consequential or remote loss.

  3.   Any loss resulting from physical loss or damage to merchandise or finished goods valued at the regular cash selling
       price or the time required for their reproduction.

  4.   Any loss resulting from the actual cash value portion of direct physical loss or damage by fire caused by or resulting
       from terrorism.

E. BUSINESS INTERRUPTION COVERAGE EXTENSIONS
  1. Attraction Property
       This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
       resulting from physical loss or damage of the type insured to property of the type insured that attracts business to a
       described location and is within one (1) statute mile of the described location.

       Attraction Property Exclusion: As respects Attraction Property, the following additional exclusion applies:

       This Policy does not insure loss resulting from:

       a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
          not insured by this Policy, contributing concurrently or in any other sequence to loss.

  2. Civil or Military Authority
       This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability if an
       order of civil or military authority prohibits access to a location provided such order is the direct result of physical
       damage of the type insured at a location or within five (5) statute miles of it.

       Item B. 3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

       The Period of Liability for this Business Interruption Coverage Extension will be:




                                                            A-73
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 75 of 156 Page ID #:88




     a) The period of time starting at the time of such order of civil or military authority, but not to exceed the number of
        consecutive days shown in the Declarations section of this Policy.

3. Communicable Disease - Business Interruption
     If a described location owned, leased or rented by the Insured has the actual not suspected presence of communicable
     disease and access to such described location is limited, restricted or prohibited by:

     a) An order of an authorized governmental agency regulating such presence of communicable disease; or

     b) A decision of an Officer of the Insured as a result of such presence of communicable disease,

     This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at such
     described location with such presence of communicable disease.

     This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

     Communicable Disease - Business Interruption Exclusions: As respects Communicable Disease - Business Interruption,
     the following additional exclusions apply:

     This Policy does not insure loss resulting from:

     a) The enforcement of any law or ordinance with which the Insured was legally obligated to comply prior to the time
        of the actual spread of communicable disease.

     b) Loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or not
        insured under this Policy, contributing concurrently or in any sequence of loss.

     The Period of Liability for this Business Interruption Coverage Extension will be:

     The period of time:

     a) Starting at the time of the order of the authorized governmental agency or the Officer of the Insured; but

     b) Not to exceed the time limit shown in the Limits of Liability clause in the Declarations section,

     This period of time is part of and not in addition to any Period of Liability applying to any coverage provided in the
     Business Interruption section.

4.   Computer Systems Non-Physical Damage
     This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
     resulting from:

     a) The failure of the Insured’s electronic data processing equipment or media to operate provided that such failure
        is the direct result of a malicious act directed at the Named Insured; or

     b) The Insured’s reasonable action to temporarily protect the Insured’s electronic data processing equipment or
        media against an actual or immediately impending malicious act directed at the Named Insured, provided such
        action is necessary to prevent failure of the Insured’s electronic data processing equipment or media to operate.

     While anywhere within this Policy’s Territory.

     This coverage is subject to the Qualifying Period in the Declarations section of this Policy.




                                                          A-74
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 76 of 156 Page ID #:89




   The Period of Liability for this Business Interruption Coverage Extension will be:

   a) The period of time starting when the Insured’s electronic data processing equipment or media fails to operate
      and ending when, with due diligence and dispatch, the Insured’s electronic data processing equipment or media
      could be restored to the same or equivalent operating condition that existed prior to the failure; and

   b) Does not include the additional time to make changes to the Insured’s electronic data processing equipment or
      media.

5. Contractual Penalties
   This Policy covers contractual penalties incurred by the Insured during the Period of Liability due to late or non-
   completion of orders as a direct result of insured physical loss or damage to property of the type insured.

   This extension of coverage applies provided that such contractual penalties:

   a) Are written in the provisions of a contract prior to the time of such direct physical loss or damage, and

   b) Will be limited to the contractual sales value of such late or non-completed orders.

6. Crisis Management
   This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability if an
   order of civil or military authority prohibits access to a described location, provided such order is a direct result of:

   a) A violent crime, suicide, attempted suicide or armed robbery; or

   b) A death or bodily injury caused by a workplace accident;

   At that described location.

   For the purpose of this Business Interruption Coverage Extension only, a violent crime, suicide, attempted suicide or
   armed robbery at a described location will be considered direct physical loss or damage insured by this Policy.

   Crisis Management Exclusion: As respects Crisis Management, the following additional exclusion applies:

   This Policy does not insure loss resulting from:

   a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
      not insured by this Policy, contributing concurrently or in any other sequence to the loss.

   The Period of Liability for this Business Interruption Coverage Extension will be:

   a) The period of time starting at the time of such order of civil or military authority, but not to exceed the number of
      consecutive days shown in the Declarations section of this Policy.

7. Extended Period of Liability
   The Gross Earnings and Rental Income coverage is extended to cover the reduction in sales resulting from:

   a) The interruption of business as covered by Gross Earnings or Rental Income;

   b) For such additional length of time as would be required with the exercise of due diligence and dispatch to restore
      the Insured’s business to the condition that would have existed had no loss happened; and




                                                       A-75
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 77 of 156 Page ID #:90




   c)   Commencing with the date on which the liability of the Company for loss resulting from interruption of business
        would terminate if this Business Interruption Coverage Extension had not been included in this Policy.

   However, this Business Interruption Coverage Extension does not apply to Gross Earnings or Rental Income loss
   resulting from physical loss or damage caused by or resulting from terrorism.

   As respects Extended Period of Liability, Business Interruption Exclusion Item 2a does not apply.

   Coverage under this Business Interruption Coverage Extension for the reduction in sales due to contract cancellation
   will include only those sales that would have been earned under the contract during the extended period of liability.

   Coverage under this Business Interruption Coverage Extension does not apply for more than the number of consecutive
   days shown in the Limits of Liability clause of the Declarations section of this Policy.

8. Ingress/Egress
   This Policy covers the Business Interruption Coverage loss incurred by the Insured due to the necessary interruption of
   the Insured’s business when ingress to or egress from a described location(s) is physically prevented, either partially
   or totally, as a direct result of physical loss or damage of the type insured to property of the type insured whether or not
   at a described location.

   Item B. 3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

   Ingress/Egress Exclusion: As respects Ingress/Egress, the following additional exclusion applies:

   This Policy does not insure loss resulting from:

   a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
      not insured by this Policy, contributing concurrently or in any other sequence to the loss.

9. Leasehold Interest
   This Policy covers the loss incurred by the Insured of Leasehold Interest as follows:

   If the lease agreement requires continuation of rent; and if the property is wholly untenantable or unusable, the actual
   rent payable for the unexpired term of the lease; or if the property is partially untenantable or unusable, the proportion
   of the rent payable for the unexpired term of the lease.

   If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation of law; the Lease Interest for
   the first three months following the loss; and the Net Lease Interest for the remaining unexpired term of the lease.
   Leasehold Interests Exclusions: As respects Leasehold Interest, the following applies:

   a) Business Interruption Exclusions 1, 2 and 3 do not apply and the following applies instead:

        This Policy does not insure any increase in loss resulting from the suspension, lapse or cancellation of any license,
        or from the Insured exercising an option to cancel the lease; or from any act or omission of the Insured that
        constitutes a default under the lease.

   b) This Policy does not insure loss directly resulting from physical loss or damage to Personal Property.

   As used above, the following terms mean:

   Net Lease Interest:




                                                        A-76
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 78 of 156 Page ID #:91




   That sum which placed at 6 percent interest rate compounded annually would equal the Lease Interest (less any amounts
   otherwise payable hereunder).

   Lease Interest:

   The excess rent paid for the same or similar replacement property over actual rent payable plus cash bonuses or advance
   rent paid (including maintenance or operating charges) for each month during the unexpired term of the Insured’s lease.

10. Logistics Extra Cost
   This Policy covers the extra cost incurred by the Insured during the Period of Liability due to disruption of the normal
   movement of goods or materials:

   a) Directly between described locations; or

   b) Directly between a location and the premises of a direct supplier, direct customer or direct contract service provider
      to the Insured;

   Provided that such disruption is a direct result of physical loss or damage of the type insured to property of the type
   insured within the Policy’s Territory.

   Item B. 3. of Property Excluded does not apply to this Business Interruption Coverage Extension.

   The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by the Insured of the following:

   a) Extra costs to temporarily continue as close to normal the movement of goods or materials.

   Logistics Extra Cost Exclusions: As respects Logistics Extra Cost, the following shall apply:

   This Policy does not insure any loss resulting from:

   a) Disruption of incoming or outgoing services consisting of electricity, gas, fuel, steam, water, refrigeration, sewerage
      and voice, data or video.

   b) Disruption caused by or resulting from terrorism, regardless of any other cause or event, whether or not insured
      under this Policy, contributing concurrently or in any other sequence to the loss.

   c)   Disruption caused by physical loss or damage to personal property of the Insured while in transit.

   d) Disruption in the movement of goods or materials between the premises of a supplier, customer or contract service
      provider to the Insured and the premises of another supplier, customer or contract service provider to the Insured.

   e)   Costs that usually would have been incurred in conducting the business during the same period had there been no
        disruption of normal movement of goods or materials; or

   f)   Loss of income

   g) Costs of permanent repair or replacement of property that has been damaged or destroyed.

   The Period of Liability for this Business Interruption Coverage Extension will be:

   The period of time:

   a) Starting at the time of physical loss or damage causing the disruption of the normal movement of goods or materials;
      and



                                                          A-77
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 79 of 156 Page ID #:92




   b) Ending not later than when with due diligence and dispatch the normal movement of goods or materials could be
      resumed.

11. Off-Premises Data Services - Business Interruption
   This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability at a
   location of off-premises data processing or data transmission services, when the interruption is caused by any
   accidental event at the facilities of the provider of such services, while anywhere within this Policy’s Territory, that
   immediately prevents in whole or in part the delivery of such provided services. For the purposes of this Additional
   Coverage an accidental event to satellites will be considered an accidental event at the facilities of the provider.

   This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

   Additional General Conditions:

   a) The Insured will immediately notify the company providing off-premises data processing or data transmission
      services of any interruption of such services.

   b) The Company will not be liable if the interruption of such services is caused directly or indirectly by the failure of
      the Insured to comply with the terms and conditions of any contracts the Insured has entered into for such specified
      services.

   Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

   This Extension does not cover the Business Interruption Coverage loss incurred by the Insured covered by Computer
   Systems Non-Physical Damage coverage as provided in this section of this Policy.

   Off-Premises Data Services - Business Interruption Exclusions: As respects Off- Premises Data Services - Business
   Interruption, the following additional exclusions apply:

   This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
   cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

   As used above, Period of Liability of off-premises data processing or data transmission services:

   a) Is the period starting with the time when an interruption of provided services happens; and ending when with due
      diligence and dispatch the service could be wholly restored and the location receiving the service could or would
      have resumed normal operations following the restorations of service under the same or equivalent physical and
      operating conditions as provided by the Period of Liability clause in this section.

   b) Is limited to only those hours during which the Insured would or could have used service(s) if it had been available.

   c)   Does not extend to include the interruption of operations caused by any reason other than interruption of the
        provided service(s).

12. Off-Premises Service Interruption - Business Interruption
   This Policy covers Business Interruption Coverage loss incurred by the Insured during the Period of Liability caused by
   the interruption, in whole or part, of incoming electric, gas, fuel, steam, water, refrigeration, and outgoing sewerage
   services at a location.

   The interruption of such services must be by reason of any accidental event, not otherwise excluded by this Policy, at
   the facilities of the service provider(s) while anywhere within this Policy’s Territory.




                                                       A-78
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 80 of 156 Page ID #:93




   This coverage is subject to the Qualifying Period in the Declarations section of this Policy.

   Additional Conditions:

   This Company will not be liable for deliberate act(s) by the supplying utility to shed load to maintain system integrity.

   Off-Premises Service Interruption - Business Interruption Exclusion: As respects Off-Premises Service Interruption -
   Business Interruption the following additional exclusions apply:

   This Policy excludes loss or damage directly or indirectly caused by or resulting from terrorism regardless of any other
   cause or event, whether or not insured under this Policy, contributing concurrently or in any other sequence to the loss.

   The Period of Liability for this Business Interruption Coverage Extension will be:

   a) The period starting with the time when an interruption of specified services happens; and

   b) Ending when with due diligence and dispatch the service could be wholly restored and the location receiving the
      service could or would have resumed normal operations under the same or equivalent physical and operating
      conditions. Resultant and concurrent interruptions are considered as one event.

13. Protection and Preservation of Property - Business Interruption
   This Policy covers the Business Interruption Coverage loss incurred by the Insured for a period of time not to exceed
   48 hours prior to and 48 hours after the Insured first taking reasonable action for the temporary protection and
   preservation of property insured by this Policy provided such action is necessary to prevent immediately impending
   insured physical loss or damage to such insured property.

   This Business Interruption Coverage Extension does not cover loss sustained by the Insured to temporarily protect or
   preserve insured property from actual, or to prevent immediately impending, physical loss or damage covered by
   Terrorism coverage as provided in this Policy.

   This Business Interruption Coverage Extension is subject to the deductible provisions that would have applied had the
   physical loss or damage happened.

14. Research and Development
   Gross Earnings and Gross Profits coverages are extended to cover the actual loss sustained by the Insured of continuing
   fixed charges and ordinary payroll directly attributable to the interruption of research and development activities that
   in themselves would not have produced income during the Period of Liability.

   The Period of Liability for this Business Interruption Coverage Extension will be:

   The period of time:

   a) Starting at the time of physical loss or damage of the type insured; and

   b) Ending when the property could be repaired or replaced and made ready for operations.

15. Soft Costs
   This Policy covers soft costs incurred by the Insured during the Period of Liability arising out of the delay in the
   completion of buildings and additions under construction directly resulting from physical loss or damage of the type
   insured to insured property under construction at locations.




                                                       A-79
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 81 of 156 Page ID #:94




16. Supply Chain
   This Policy covers the Business Interruption Coverage loss incurred by the Insured during the Period of Liability directly
   resulting from physical loss or damage of the type insured to property of the type insured at the premises of any of the
   following within the Policy’s Territory:

   a) Direct suppliers, direct customers or direct contract service providers to the Insured;

   b) Any company under any royalty, licensing fee or commission agreement with the Insured; or

   c)   Any company that is a direct or indirect supplier, customer or contract service provider of those described in a
        above,

   But not at the premises of entities directly or indirectly supplying to or receiving from a location electricity, fuel, water,
   steam, refrigeration, sewerage, voice, data or video.

   Business Interruption Coverage loss recoverable under this Business Interruption Coverage Extension is extended to
   include the following Business Interruption Coverage Extensions:

   a) Civil or Military Authority

   b) Crisis Management

   c)   Extended Period of Liability

   d) Ingress/Egress

   e)   Off-Premises Service Interruption - Business Interruption

   f)   Supply Chain

   Supply Chain Exclusions: As respects Supply Chain coverage, the following additional exclusion applies:

   This Policy does not insure loss resulting from:

   a) Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
      not insured by this Policy, contributing concurrently or in any other sequence to the loss.




                                                         A-80
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 82 of 156 Page ID #:95




LOSS ADJUSTMENT AND SETTLEMENT
A. ABANDONMENT
  There shall be no abandonment to this Company of any property.

B. APPRAISAL
  If the Insured and this Company fail to agree on the amount of loss, each will, on the written demand of either, select a
  competent and disinterested appraiser after:

  1.   The Insured has fully complied with all provisions of this Policy.

  2.   This Company has received a signed and sworn Proof of Loss from the Insured.

  Each will notify the other of the appraiser selected within 20 days of such demand.

  The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree upon an umpire within
  30 days then, on the request of the Insured or this Company, the umpire will be selected by a judge of a court of record in
  the jurisdiction in which the appraisal is pending. The appraisers will then appraise the amount of loss, stating separately the
  actual cash value and replacement cost value as of the date of loss and the amount of loss, for each item of physical loss or
  damage or if, for Business Interruption loss, the amount of loss for each Business Interruption coverage of this Policy.

  If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to in writing by any two will
  determine the amount of loss.

  The Insured and this Company will each:

  1.   Pay its chosen appraiser; and

  2.   Bear equally the other expenses of the appraisal and umpire.

  A demand for Appraisal shall not relieve the Insured of its continuing obligation to comply with the terms and conditions of
  this Policy, including as provided under Requirements in Case of Loss.

  This Company will not be held to have waived any of its rights by any act relating to appraisal.

C. COLLECTION FROM OTHERS
  This Company will not be liable for any loss to the extent that the Insured has collected for such loss from others.

D. COMPANY OPTION
  This Company has the option to take all or any part of damaged property at the agreed or appraised value. This Company
  must give notice to the Insured of its intention to do so within 30 days after receipt of Proof of Loss.

E. CURRENCY FOR LOSS PAYMENT
  Losses will be adjusted and paid in the currency of the United States of America, except in Canada where losses will be paid
  in Canadian currency, unless directed otherwise by the First Named Insured.




                                                            A-81
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 83 of 156 Page ID #:96




F. LEGAL ACTION AGAINST THIS COMPANY
  No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless:

  1.   The Insured has fully complied with all the provisions of this Policy; and

  2.   Legal action is started within two years after inception of the loss.

  If under the insurance laws of the jurisdiction in which the property is located, such two-year limitation is invalid, then any
  such legal action must be started within the shortest limit of time permitted by such laws.

G. LOSS ADJUSTMENT AND PAYABLE
  Loss or damage will be adjusted with the First Named Insured and payable to or as the First Named Insured directs subject
  to the Mortgagee/Lenders Loss Payable clause in the General Conditions section of this Policy.

  Additional insured interests will also be included in loss payment as their interests may appear when named as additional
  named insured, lender, mortgagee and/or loss payee on a Certificate of Insurance issued by this Company prior to the loss.

  When named on a Certificate of Insurance issued by the Insured’s broker with this Company’s permission, such additional
  interests are added to this Policy as their interests may appear when such Certificate of Insurance is issued prior to the loss
  and on file with this Company. The effective date of any such interest will be the issue date of the certificate unless a later
  date is specified on the Certificate of Insurance. The Certificate of Insurance will not amend, extend or alter the terms,
  conditions, provisions and limits of this Policy.

H. OTHER INSURANCE
  1.   If there is any other insurance that would apply in the absence of this Policy, this Policy will apply only after such
       insurance whether collectible or not.

  2.   In no event will this Policy apply as contributing insurance.

  3.   The Insured is permitted to have other insurance over any limits or sublimits of liability specified elsewhere in this
       Policy without prejudice to this Policy. The existence of any such insurance will not reduce any limit or sublimit of
       liability in this Policy. Any other insurance that would have provided primary coverage in the absence of this Policy
       will not be considered excess.

  4.   The Insured is permitted to have other insurance for all, or any part, of any deductible in this Policy. The existence of
       such other insurance will not prejudice recovery under this Policy. If the limits of liability of such other insurance are
       greater than this Policy’s applicable deductible, this Policy’s insurance will apply only after such other insurance has
       been exhausted.

  5.   If this Policy is deemed to contribute with other insurance, the limit of liability applicable at each location, for the
       purposes of such contribution with other insurers, will be the latest amount described in this Policy or the latest location
       value on file with this Company.

I. REQUIREMENTS IN CASE OF LOSS
  The Insured will:

  1.   Give immediate written notice to this Company of any loss.

  2.   Protect the property from further loss or damage.




                                                             A-82
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 84 of 156 Page ID #:97




  3.   Promptly separate the damaged and undamaged property; put it in the best possible order; and furnish a complete
       inventory of the lost, destroyed, damaged and undamaged property showing in detail the quantities, costs, actual cash
       value, replacement value and amount of loss claimed.

  4.   Give a signed and sworn proof of loss to the Company within 90 days after the loss, unless that time is extended in
       writing by this Company. The proof of loss must state the knowledge and belief of the Insured as to:

       a) The time and origin of the loss.

       b) The Insured’s interest and that of all others in the property.

       c)   The actual cash value and replacement value of each item and the amount of loss to each item; all encumbrances;
            and all other contracts of insurance, whether valid or not, covering any of the property.

       d) Any changes in the title, use, occupation, location, possession or exposures of the property since the effective date
          of this Policy.

       e)   By whom and for what purpose any location insured by this Policy was occupied on the date of loss, and whether
            or not it then stood on leased ground.

  5.   Include a copy of all the descriptions and schedules in all policies and, if required, provide verified plans and
       specifications of any buildings, fixtures, machinery or equipment destroyed or damaged.

  6.   Further, the Insured, will as often as may be reasonably required:

       a) Exhibit to any person designated by the Company all that remains of any property;

       b) Submit to examination under oath by any person designated by the Company and sign the written records of
          examinations; and

       c)   Produce for examination at the request of the Company:

            i)   All books of accounts, business records, bills, invoices and other vouchers; or

            ii) Certified copies if originals are lost,

       At such reasonable times and places that may be designated by the Company or its representative and permit extracts
       and machine copies to be made.

J. SETTLEMENT OF CLAIMS
  The amount of loss for which this Company may be liable will be paid within 30 days after:

  1.   Proof of loss as described in this Policy is received by this Company; and

  2.   When a resolution of the amount of loss is made either by:

       a) Written agreement between the Insured and this Company; or

       b) The filing with this Company of an award as provided in the Appraisal clause of this section.

  In the event of insured physical loss or damage determined by this Company’s representatives to be in excess of the
  applicable policy deductible, this Company will advance mutually agreed-upon partial payment(s), subject to the Policy’s




                                                            A-83
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 85 of 156 Page ID #:98




  provisions. To obtain such partial payments, the Insured will submit a signed and sworn proof of loss as described in this
  Policy, with adequate supporting documentation.

K. SUBROGATION
  The Insured shall cooperate in any subrogation proceedings. This Company may require from the Insured an assignment or
  other transfer of all rights of recovery against any party for loss to the extent of this Company’s payment.

  This Company will not acquire any rights of recovery that the Insured has expressly waived prior to a loss. No such waiver
  will affect the Insured’s rights under this Policy.

  Any recovery from subrogation proceedings, less costs incurred by this Company in such proceedings, will be payable to
  the Insured in the proportion that the amount of:

  1.   Any applicable deductible; and/or

  2.   Any provable uninsured loss,

  Bears to the entire provable loss amount.

L. VALUATION
  Adjustment of the physical loss amount(s) under this Policy will be as of the date of loss at the place of loss, and for no more
  than the interest of the Insured.

  1.   Adjustment of physical loss to property will be determined based on the lesser of the following unless stated otherwise
       below or elsewhere in this Policy:

       a) The cost to repair.

       b) The cost to rebuild or replace on the same site with new materials of like size, kind and quality.

       c)   The cost to rebuild, repair or replace on the same or another site, but not to exceed the size and operating capacity
            that existed on the date of loss.

       d) On real property or machinery and equipment, other than stock, offered for sale on the date of the loss, the selling
          price.

  2.   On raw materials, supplies and merchandise not manufactured by the Insured, the replacement cost.

  3.   On stock in process, the value of raw materials and labor expended plus the proper proportion of overhead charges.

  4.   On finished goods manufactured by the Insured, the regular cash selling price, less all discounts and charges to which
       such finished goods would have been subject had no loss happened.

  5.   On exposed films, records, manuscripts and drawings that are not valuable papers and records, the value blank plus
       the cost of copying information from backup or from originals of a previous generation. These costs will not include
       research, engineering or any costs of restoring or recreating lost information.

  6.   On property that is damaged by fire and such fire is the result of terrorism, the actual cash value of the fire damage
       loss. Any remaining fire damage loss shall be adjusted according to the terms and conditions of the Valuation clause(s)
       of the Policy and shall be subject to the limit(s) of liability for Terrorism, and if stated the limit of liability for
       SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S), as shown in the
       Limits of Liability clause in the Declarations section.




                                                            A-84
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 86 of 156 Page ID #:99




7.   On personal property that is part of a pair or set, and the physically damaged personal property cannot be replaced or
     repaired, the reduction in value of the undamaged portion of insured personal property. If settlement is based on a
     constructive total loss, the Insured will surrender the undamaged parts of such property to this Company.

8.   On unrepairable electrical or mechanical equipment, including computer equipment, the cost to replace such equipment
     with equipment that is the most functionally equivalent to that damaged or destroyed, even if such equipment has
     technological advantages and/or represents an improvement in function and/or forms part of a program of system
     enhancement.

9.   On property scheduled for demolition, the increased cost of demolition, if any, directly resulting from insured loss.

10. On improvements and betterments, the unamortized value of improvements and betterments, if such property is not
    repaired or replaced at the Insured’s expense.

11. On property that is useless to the Insured, the actual cash value.

12. On property if not repaired, replaced or rebuilt on the same or another site within two years from the date of loss, unless
    such time is extended by the Company, the actual cash value.

     The Insured may elect not to repair or replace the insured real or personal property under Item 1 above that is lost,
     damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement cost basis if the proceeds
     of such loss settlement are expended on other capital expenditures related to the Insured’s operations within two years
     from the date of loss. As a condition of collecting under this item, such expenditure must be unplanned as of the date of
     loss and be made at a described location under this Policy. This item does not extend to Demolition and Increased Cost
     of Construction.




                                                         A-85
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 87 of 156 Page ID #:100




GENERAL CONDITIONS
A. APPLICATION OF POLICY TO DATE OR TIME RECOGNITION
  With respect to situations caused by any date or time recognition problem by electronic data processing equipment or
  media (such as the so-called Year 2000 problem), this Policy applies as follows:

  1.   This Policy does not pay for remediation, change, correction, repair or assessment of any date or time recognition
       problem, including the Year 2000 problem, in any electronic data processing equipment or media, whether
       preventative or remedial, and whether before or after a loss, including temporary protection and preservation of property.
       This Policy does not pay for any business interruption loss resulting from the foregoing remediation, change, correction,
       repair or assessment.

  2.   Failure of electronic data processing equipment or media to correctly recognize, interpret, calculate, compare,
       differentiate, sequence, access or process data involving one or more dates or times, including the Year 2000, is not
       insured physical loss or damage. This Policy does not pay for any such incident or for any business interruption loss
       resulting from any such incident.

  Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not excluded by this Policy that
  results from a failure of electronic data processing equipment or media to correctly recognize, interpret, calculate,
  compare, differentiate, sequence, access or process data involving one or more dates or times, including the Year 2000. Such
  covered resulting physical loss or damage does not include any loss, cost or expense described in a) or b) above. If such
  covered resulting physical loss or damage happens, and if this Policy provides business interruption coverage, then, subject
  to all of its terms and conditions, this Policy also covers any insured business interruption loss directly resulting therefrom.

B. CANCELLATION/NON-RENEWAL
  This Policy may be:

  1.   Cancelled at any time at the request of the First Named Insured by surrendering this Policy to this Company or by giving
       written notice to this Company stating when such cancellation will take effect; or

  2.   Cancelled by this Company by giving the First Named Insured not less than:

       a) 60 days written notice of cancellation; or

       b) 10 days written notice of cancellation if the First Named Insured fails to remit, when due, payment of premium for
          this Policy; or

  3.   Non-renewed by this Company by giving the First Named Insured not less than 60 days written notice of non-renewal.

  Return of any unearned premium will be calculated on the customary short rate basis if the First Named Insured cancels and
  on a pro-rata basis if the Company cancels this Policy. Return of any unearned premium will be made by the Company as
  soon as practicable.

C. CONFORMITY TO STATUTE
  Terms of this Policy that conflict with the statutes of the jurisdiction where the insured property is located, are amended to
  conform to such statutes.

D. FIRST NAMED INSURED
  The First Named Insured shown in the Declarations section:



                                                            A-86
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 88 of 156 Page ID #:101




  1.   Is responsible for the payment of all premiums.

  2.   Will be the payee for any return premiums.

  3.   May authorize changes in the terms and conditions of this Policy with the consent of this Company.

E. INCREASE IN HAZARD
  This Policy will not apply to any location where there is an increase in hazard over which the Insured has control and
  knowledge. Any increase in hazard at one or more locations will not affect coverage at other locations where, at the time of
  loss or damage, the increase in hazard does not exist.

F. INSPECTIONS
  This Company, at all reasonable times, will be permitted, but will not have the duty, to inspect insured property. This
  Company does not address life, safety or health issues.

  This Company’s:

  1.   Right to make inspections; or

  2.   Making of inspections; or

  3.   Providing recommendations or other information in connection with any inspections,

  Will not constitute an undertaking, on behalf of or for the benefit of the Insured or others.

  This Company will have no liability to the Insured or any other person because of any inspection or failure to inspect.

  When this Company is not providing jurisdictional inspections, the Owner/Operator has the responsibility to assure that
  jurisdictional inspections are performed as required, and to assure that required jurisdictional Operating Certificates are
  current for their pressure equipment.

G. LIBERALIZATION CLAUSE
  If during the period that insurance is in force under this Policy, any filed rules or regulations affecting the same are revised
  by statute so as to broaden the insurance without additional premium charge, such extended or broadened insurance will
  inure to the benefit of the Insured within such jurisdiction, effective the date of the change specified in such statute.

H. MISREPRESENTATION AND FRAUD
  This entire Policy will be void if, whether before or after a loss, an Insured has:

  1.   Willfully concealed or misrepresented any material fact or circumstance concerning this insurance, the subject thereof,
       any insurance claim, or the interest of an Insured.

  2.   Made any attempt to defraud this Company.

  3.   Made any false swearing.




                                                            A-87
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 89 of 156 Page ID #:102




I. MORTGAGEE/LENDERS LOSS PAYABLE
  Loss or damage, if any, to specified property insured under this Policy shall be payable to each specified Lenders Loss
  Payable (hereinafter referred to as Lender) and specified Mortgagee as its interest may appear.

  This insurance as to the interest of the Lender or Mortgagee shall not be invalidated by:

  1.   Any act or neglect of the debtor, mortgagor or owner (as the case may be) of the property.

  2.   Foreclosure, notice of sale or similar proceedings with respect to the property.

  3.   Change in the title or ownership of the property.

  4.   Change to a more hazardous occupancy.

  The Lender or Mortgagee will notify this Company of any known change in ownership, occupancy or hazard and, within 10
  days of written request by this Company, may pay the increased premium associated with such known change. If the Lender
  or Mortgagee fails to pay the increased premium, all coverage under this Policy will cease.

  If the Insured fails to render proof of loss within the time provided in this Policy, the Lender or Mortgagee shall render proof
  of loss within sixty days after having knowledge of the Insured’s failure in the form and manner provided by this Policy,
  and, further, shall be subject to the provisions of this Policy relating to Appraisal, Legal Action Against this Company, and
  Settlement of Claims.

  If this Policy is cancelled at the request of the First Named Insured or its agent, the coverage for the interest of the Lender
  or Mortgagee will terminate 10 days after the Company sends to the Lender or Mortgagee written notice of cancellation,
  unless:

  1.   Sooner terminated by authorization, consent, approval, acceptance or ratification of the Insured’s action by the Lender
       or Mortgagee, or its agent.

  2.   This Policy is replaced by the Insured, with a policy providing coverage for the interest of the Lender or Mortgagee, in
       which event coverage under this Policy with respect to such interest will terminate as of the effective date of the
       replacement policy, notwithstanding any other provision of this Policy.

  This Company may cancel this Policy and/or the interest of the Lender or Mortgagee under this Policy, by giving the Lender
  or Mortgagee written notice 60 days prior to the effective date of cancellation, if cancellation is for any reason other than
  non-payment. If the debtor, mortgagor or owner has failed to pay any premium due under this Policy, this Company may
  cancel this Policy for such non-payment, but will give the Lender or Mortgagee written notice 10 days prior to the effective
  date of cancellation. If the Lender or Mortgagee fails to pay the premium due by the specified cancellation date, all coverage
  under this Policy will cease.

  Whenever this Company shall pay the Lender or Mortgagee for loss or damage under this Policy and shall deny payment to
  the debtor, mortgagor or owner, this Company shall, to the extent of such payment, be subrogated to the rights of the Lender
  or Mortgagee under all collateral held to secure the debt or mortgage. No subrogation shall impair the right of the Lender or
  Mortgagee to recover the full amount due. At its option, this Company may pay to the Lender or Mortgagee the whole
  principal due on the debt or mortgage plus any accrued interest. In this event, all rights and securities will be assigned and
  transferred from the Lender or Mortgagee to this Company, and the remaining debt or mortgage will be paid to this Company.

  This Company may invoke this Policy’s Suspension clause. The suspension of insurance will apply to the interest of the
  Lender or Mortgagee in any machine, vessel, or part of any machine or vessel subject to the suspension. This Company will
  provide the Lender or Mortgagee at the last reported address a copy of the suspension notice.

  All notices sent to the Lender shall be sent to its last reported address.




                                                             A-88
 Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 90 of 156 Page ID #:103




  Other provision relating to the interests and obligations of the Lender or Mortgagee may be added to this Policy by agreement
  in writing.

J. POLICY MODIFICATION
  This Policy contains all of the agreements between the Insured and the Company concerning this insurance. The Insured and
  the Company may request changes to this Policy. This Policy can be changed only by endorsements issued by the Company
  and made a part of this Policy.

  Notice to any agent or knowledge possessed by any agent or by any other person will not:

  1.   Create a waiver, or change any part of this Policy; or

  2.   Prevent the Company from asserting any rights under the provisions of this Policy.

K. REINSTATEMENT OF LIMITS AFTER A LOSS
  Except for an annual aggregate limit of liability, any loss or payment of any claim will not reduce the amount payable
  under this Policy.

L. SUSPENSION
  Upon discovery of a dangerous condition, this Company may immediately suspend the boiler and machinery insurance
  with respect to any machine, vessel or part thereof by giving written notice to the Insured. The insurance that is suspended
  may be reinstated by this Company. The Insured will be allowed the return of the unearned portion of the premium resulting
  from the suspension of insurance.

M. TRANSFER OF RIGHTS AND DUTIES UNDER THIS POLICY
  The Insured’s rights, interests and duties under this Policy may not be transferred or assigned without this Company’s written
  consent.




                                                           A-89
     Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 91 of 156 Page ID #:104




DEFINITIONS
actual cash value means the cost to repair or replace the property, on the date of the loss or damage, with material of like kind
and quality, less proper deduction for obsolescence and physical depreciation.

annual aggregate means the Company’s maximum amount payable during any policy year.

boiler and machinery means:

1.    Direct physical loss or damage originating within:

      a) Boilers, fired or unfired pressure vessels, vacuum vessels and pressure piping, all normally subject to vacuum or internal
         pressure other than static pressure of contents, excluding:

           i)   Waste disposal piping;

           ii) Any piping forming part of a fire protective system;

           iii) Furnaces; and

           iv) Any water piping other than:

                (a) Boiler feed water piping between the feed pump or injector and the boiler;

                (b) Boiler condensate return piping; or

                (c) Water piping forming part of a refrigerating or air conditioning system used for cooling, humidifying or space
                    heating purposes.

      b) All mechanical, electrical, electronic or fiber optic equipment;

2.    And caused by, resulting from or consisting of:

      a) Mechanical breakdown; or

      b) Electrical or electronic breakdown; or

      c)   Extremes or changes of temperature; or

      d) Rupture, bursting, bulging, implosion or steam explosion.

3.    boiler and machinery as used in this Policy does not mean:

      Physical loss or damage caused by or resulting from any of the following regardless of any other cause or event contributing
      concurrently or in any other sequence to the loss:

      a) Combustion explosions, except from within combustion gas turbines; or

      b) Explosions from liquids coming in contact with molten materials; or

      c)   Accidental discharge, escape, leakage, backup or overflow to the open of any material from confinement within piping,
           plumbing systems or tanks except from property described in Item 1a above; or

      d) Fire, or from the use of water or other means to extinguish a fire.




                                                               A-90
  Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 92 of 156 Page ID #:105




communicable disease means disease which is:

    1.   Transmissible from human to human by direct or indirect contact with an affected individual or the individual’s
         discharges, or

    2.   Legionellosis.

contaminant means anything that causes contamination.

contamination means any condition of property due to the actual or suspected presence of any foreign substance, impurity,
pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing
agent, fungus, mold or mildew.

date or time recognition means the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing
or processing of data involving one or more dates or times, including the Year 2000.

described location(s) means the locations described in the Insurance Provided clause of the Declarations section of this Policy.

earth movement means any natural or man-made earth movement, including but not limited to earthquake or landslide regardless
of any other cause or event contributing concurrently or in any other sequence of loss. However, physical loss or damage by fire,
explosion, sprinkler leakage or flood resulting from earth movement will not be considered to be loss by earth movement
within the terms and conditions of this Policy.

electronic data processing equipment or media means any computer, computer system or component, hardware, network,
microprocessor, microchip, integrated circuit or similar devices or components in computer or non-computer equipment,
operating systems, data, programs or other software stored on electronic, electro-mechanical, electro-magnetic data processing
or production equipment, whether the property of the Insured or not.

fine arts means paintings; etchings; pictures; tapestries; rare or art glass windows; valuable rugs; statuary; sculptures; antique
furniture; antique jewelry; bric-a-brac; porcelains; and similar property of rarity, historical value, or artistic merit, excluding
automobiles, coins, stamps, furs, jewelry, precious stones, precious metals, watercraft, aircraft, money and securities.

flood means flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or tidal water; the
release of water, the rising, overflowing or breaking of boundaries of natural or man-made bodies of water; or the spray therefrom;
all whether driven by wind or not; or sewer backup resulting from any of the foregoing; regardless of any other cause or event,
whether natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or damage from flood
associated with a storm or weather disturbance whether or not identified by name by any meteorological authority, is considered
to be flood within the terms of this Policy. However, physical loss or damage by fire, explosion or sprinkler leakage resulting
from flood is not considered to be loss by flood within the terms and conditions of this Policy.

Green means products, materials, methods and processes certified by a Green Authority that conserve natural resources, reduce
energy or water consumption, avoid toxic or other polluting emissions or otherwise minimize environmental impact.

Green Authority means an authority on Green buildings, products, materials, methods or processes that are certified and
accepted by Leadership in Energy and Environmental Design (LEED®), Green Building Initiative Green Globes®, Energy Star
Rating System or any other recognized Green rating system.

irreplaceable means an item which cannot be replaced with other of like kind and quality.

location means a location described in the Insurance Provided clause of the Declarations section or included as Newly Acquired
Property or Unnamed Property coverages.




                                                              A-91
     Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 93 of 156 Page ID #:106




named perils means: fire, lightning, wind, hail, explosion, smoke, impact from aircraft and vehicles, objects falling from aircraft,
strike, riot, civil commotion, vandalism, theft, attempted theft, sprinkler leakage or collapse of buildings.

occurrence means the sum total of all loss or damage of the type insured, including any insured Business Interruption loss,
arising out of or caused by one discrete event of physical loss or damage, except as respects the following:

1.    terrorism: occurrence will mean the sum total of all loss or damage of the type insured, including any insured Business
      Interruption loss, arising out of or caused by all acts of terrorism during a continuous period of seventy-two (72) hours.

2.    earth movement: occurrence will mean the sum total of all loss or damage of the type insured, including any insured
      Business Interruption loss, arising out of or caused by all earth movement(s) during a continuous period of seventy-two
      (72) hours.

off-premises data processing or data transmission services means the storage or processing of data performed off-premises
of the Insured’s property, including the transmission of voice, data or video over a single, or combination of, computer or
communication networks.

offshore means away from the shore but not connected to the shore by docks, piers or any other physical connection other than
pipelines.

ordinary payroll means:

1.    Wages of all employees except officers, executives, department managers, and employees under contract or similar key
      employees; and

2.    Includes taxes and charges dependent on the payment of those wages.

physical loss or damage to electronic data, programs or software means the destruction, distortion or corruption of electronic
data, programs or software.

production machinery and equipment means any production or process machine(s) or apparatus that processes, forms, cuts,
shapes, grinds or conveys raw materials, materials in process or finished goods and any associated equipment utilized in
production including but not limited to electrical cabling, transformers, HVAC and any equipment or apparatus that is mounted
upon or used exclusively with any one or more production or process machine(s) or apparatus.

raw materials mean materials and supplies in the state in which the Insured receives them for conversion by the Insured into
finished goods.

soft costs means the expenses over and above normal expenses at locations undergoing alterations or additions to existing
property and property in the course of construction limited to the following:

1.    Construction loan fees - the additional cost incurred to rearrange loans necessary for the completion of construction, repairs
      or reconstruction including the cost to arrange refinancing, accounting work necessary to restructure financing, legal work
      necessary to prepare new documents, and charges by the lenders for the extension or renewal of loans necessary.

2.    Commitment fees, leasing and marketing expenses - the cost of returning any commitment fees received from prospective
      tenant(s) or purchaser(s), the cost of releasing and marketing of the Insured Project due to loss of tenant(s) or purchaser(s).

3.    Additional fees - for architects, engineers, consultants, attorneys and accountants needed for the completion of construction,
      repairs or reconstruction.

4.    Carrying costs - building permits, additional interest on loans, insurance premiums and property and realty taxes.




                                                               A-92
     Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 94 of 156 Page ID #:107




stock in process means raw materials or stock, which has undergone any aging, seasoning, mechanical or other process or
manufacture, but which is not finished goods.

terrorism means:

1.    Any act, involving the use or threat of: force, violence, dangerous conduct, interference with the operations of any business,
      government or other organization or institution, or any similar act,

2.    When the effect or apparent purpose is:

      To influence or instill fear in any government (de jure or de facto) or the public, or any segment of either; or to further, or
      to express support for, or opposition to, any political, religious, social, ideological or similar type of objective or position.

transmission and distribution systems means transmission and distribution systems including but not limited to electricity, gas,
fuel, steam, water, refrigeration, sewerage, voice, data and video. Such systems shall include poles, towers and fixtures, overhead
conductors and devices, underground and underwater conduit, underground and underwater conductors and devices, line
transformers, service meters, street lighting and signal systems.

valuable papers and records means inscribed, printed or written: documents; manuscripts or records including abstracts; and,
books, deeds, drawings, films, maps or mortgages, all of which must be of value to the Insured. Valuable papers and records
are not: money, securities and stamps; converted data programs or instructions used in the Insured’s data processing operations;
or, materials on which data is recorded.

wind means direct action of wind including substance driven by wind. Wind does not mean or include anything defined as flood
in this Policy.

workplace accident means a sudden, fortuitous event that happens during working hours and arises out of work performed in
the course and the scope of employment.




                                                                A-93
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 95 of 156 Page ID #:108




                                     A-94
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 96 of 156 Page ID #:109




                                 Master Policy Endorsement
 This Endorsement is a part of this Policy and the terms and conditions of this Policy are amended as described
 herein. All other terms and conditions of the Policy remain unchanged.

 1. Master Global Insuring Policy
     This Policy is designated the Master Global Insuring Policy. Coverage under this Policy shall apply only after
     the coverage provided under the local policy issued by this Company, its representative company(ies) or any
     other insurance company has been exhausted. Such local policy will be the first policy to respond in the event of
     loss or damage. Only upon exhaustion of coverage under the local policy, this Policy covers:

     a) The difference in definitions, perils, conditions or coverages between the local policy and this Policy; and

     b) The difference between the limit(s) of liability stated in the local policy and this Policy;

     Provided that:

          i)   The coverage is provided under this Policy;

          ii) The limit(s) of liability has been exhausted under the local policy; and

          iii) The deductible(s) applicable to such claim for loss or damage under the local policy has been applied.
               If the deductible applied in the local policy is different from the deductible that would have been
               applied for such loss under this Policy, then this Policy will provide for such difference in deductible.

     Any coverage provided under the local policy that is not provided under this Policy does not extend to this
     Policy. As respects representative company(ies) only, any insolvency or bankruptcy of the local insurance
     company shall be considered exhaustion of coverage under the local policy.

     As respects local policies issued by companies other than this Company or its representative company(ies),
     the following also applies:

     a) This Policy will not cover:

          i)   Any financial loss due to insolvency or bankruptcy of the insurance company issuing the local policy.

          ii) Any financial loss due to the application of deductibles, coinsurance or average clauses under the local
              policy.

     b) It is agreed that during the term of this Policy the Insured will not cancel or restrict any insurance in force
        at the time coverage hereunder attaches, which covers the same risk(s) as covered hereunder, without the
        knowledge and consent of the Company.

     c)   If the local policy is cancelled, restricted or allowed to expire and not renewed without the knowledge and
          consent of the Company, this coverage will continue to apply as though such local policy had been
          maintained in full force and effect.

     For purposes of this coverage, representative company(ies) means FM Insurance Company Limited; Factory
     Mutual Insurance Company; FM Insurance Europe S.A., FM Global de Mexico; Affiliated FM Insurance
     Company; Appalachian Insurance Company or any other company issuing a local at the direction of this
     Company.




                                                         A-95
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 97 of 156 Page ID #:110




    Uncontrolled policy means any local policy issued by companies other than this by this Company or its
    representative company(ies)

    Uncontrolled Policy Exclusions: As respects any uncontrolled policy, the following additional exclusions
    apply:

    This Policy excludes loss or damage directly or indirectly caused by or resulting from the following regardless
    of any other cause or event, whether or not insured under this Policy, contributing concurrently or in any other
    sequence to the loss:

    a) Terrorism;

    b) Earth Movement; and

    c)   Flood.

 2. Coinsurance Deficiency and Currency Devaluation
    This Policy covers the deficiency in the amount of loss payable under the Insured's locally written policy(ies), if
    any, and its renewals issued by this Company or its representative company(ies), solely as the result of:

    a) The application of a coinsurance (or average) clause; or

    b) Official government devaluation of the currency in which the local policy is written,

    For physical loss or damage of the type insured under such local policy(ies) to property of the type insured
    under this Policy.

    The Insured agrees to adjust the Policy values as a result of such devaluation within 30 days after the date of the
    currency's devaluation.

    There is no liability if the Insured is unable to recover any loss under such local policy(ies) due to intentional
    underinsurance by the Insured.

 3. Increased Tax Liability
    If loss payment under this Policy cannot be made in the country where the loss happened, such loss is to be paid
    in the currency of this Policy in a country designated by the Insured where such payment is legally permissible.
    The Insured will cooperate with the Company in making every reasonable effort to pay the loss or portion of it
    in the country in which the loss happened.

    The Company will pay the net amount required to offset local taxes on income with due consideration to any
    tax relief/credit that accrues because of such payment using the Formula described below. Such Formula will
    not apply if the calculation of additional payment results in an amount less than zero.

    The actual payment under this coverage will be adjusted and reduced by all appropriate tax credits and/or tax
    relief entitled and/or received by the Insured and/or the local entity where the loss happened provided that an
    income tax liability is incurred.




                                                         A-96
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 98 of 156 Page ID #:111




    Any payment under this coverage will be made only after completion and acceptance by the Company of
    audited tax returns for the period in question for both the country where a payment under this coverage is made
    and the country where the loss happened.

    Formula:

    Additional Payment = [a (1 - c) / (1 - b)] - a

    Where:

    a = loss otherwise payable under this Policy except for operation of this coverage, after due consideration for
    any applicable deductible(s).

    b = the net effective rate of the sum of: any taxation (a positive number) plus any tax relief/credit (a negative
    number) that accrues in the country where loss payments are received.

    c = the net effective rate of the sum of: any taxation (a positive number) plus any tax relief/credit (a negative
    number) that accrues in the country where the loss happened.

    The rates referred to will be the respective corporate income tax rates in effect on the date of the loss.

 4. Neighbor’s Recourse and Tenant’s Liability
    Coverage under this provision is limited to locations within the following countries: France, the French
    Territories, Spain, Italy, Belgium, Greece, Portugal and Luxembourg.

    This Policy covers the Insured's liability:

    a) As a tenant or occupant under the articles of any civil or commercial code toward the owner for direct
       physical damage of the type insured to real or personal property of the type insured of the owner of the
       premises.

    b) Under articles of any civil or commercial code toward neighbours, co-tenants and other third parties for
       direct physical damage of the type insured to the real or personal property of the type insured of
       neighbours, co-tenants and other third parties.

    c)   As landlord under articles of any civil or commercial code for direct physical damage of the type insured to
         the personal property of the type insured of tenants as a result of construction defects or lack of
         maintenance.

    d) As tenant or occupant under the articles of any civil or commercial code for total or partial loss of use by
       the owner of the premises resulting from direct physical damage of the type insured.

 5. Transit
    Transit coverage under ADDITIONAL COVERAGES is replaced by:

    This Policy covers the following insured personal property:

    a) Owned by the Insured;

    b) Of others to the extent of the Insured’s interest or legal liability while in the actual or constructive custody
       of the Insured;




                                                         A-97
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 99 of 156 Page ID #:112




    c)   Shipped to others on Free on Board (FOB), Cost and Freight (C&F) or similar terms. The Insured’s
         contingent interest in such shipments is admitted,

    d) Of others sold by the Insured, that the Insured has agreed prior to the loss to insure during course of
       delivery including:

         i)   When shipped by the Insured’s direct contract service provider or by the Insured’s direct contract
              manufacturer to the Insured or to the Insured’s customer;

         ii) When shipped by the Insured’s customer to the Insured or to the Insured’s contract service provider or
             to the Insured’s contract manufacturer,

    While in transit within the Policy’s Territory:

    a) From the time the property leaves the original point of shipment for transit; and

    b) While in transit:

         i)   Within the continent in which the shipment commences; or

         ii) Between Europe and Asia for land or air shipments only,

         Until delivered at the destination.

    c)   Coverage on export shipments not insured under ocean cargo policies does not extend beyond the time
         when the property is loaded on board overseas vessels or aircraft. Coverage on import shipments not
         insured under ocean cargo policies does not attach until after discharge from overseas vessels or aircraft.

    This coverage:

    a) Insures physical loss or damage caused by or resulting from:

         i)   Unintentional acceptance of fraudulent bills of lading, shipping or messenger receipts by the Insured or
              the Insured’s agent, customer or consignee.

         ii) Any unauthorized person(s) representing themselves to be the proper party(ies) to receive the property
             for shipment or to accept it for delivery.

    b) Covers general average and salvage charges on shipments covered while waterborne.

    Additional Conditions:

    a) Permission is granted to the Insured, without prejudice to this insurance, to accept ordinary bills of lading
       used by carriers, including:

         i)   Released and/or undervalued bills of lading; or

         ii) Shipping or messenger receipts.

    a) The Insured may waive subrogation against railroads under sidetrack agreements.

    b) The Insured may not enter into any special agreement with carriers releasing them from their common law
       or statutory liability.




                                                        A-98
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 100 of 156 Page ID #:113




     c)   This coverage shall not inure directly or indirectly to the benefit of any carrier or bailee.

     Transit Exclusions: As respects Transit, the following additional exclusions apply:

     This Policy excludes:

     a) Waterborne shipments unless by inland waters; or by roll-on/roll-off ferries operating between European
        ports; or by coastal shipments.

     b) Property shipped between continents, except by land or air between Europe and Asia.

     c)   Property shipped by mail.

     d) Shipments by air unless made by regularly scheduled airlines.

     e)   Any transporting vehicle.

     f)   Property of others, including the Insured’s legal liability, hauled on vehicles owned, leased or operated by
          the Insured when acting as a common or contract carrier.

     g) Property insured under any import or export ocean marine insurance.

     Transit Valuation: On property insured under this coverage, the loss amount will not exceed the following:

     a) For property shipped to or for the account of the Insured: the actual invoice to the Insured, including such
        costs and charges (including the commission of the Insured as selling agent) as may have accrued and
        become legally due on such property.

     b) For property that has been sold by the Insured and shipped to or for the account of the purchaser (if covered
        by this Policy), the amount of the Insured’s selling invoice, including prepaid or advanced freight.

     c)   For property not under invoice:

          i)   For property of the Insured, at the valuation provisions of the Policy applying at the place from which
               the property is being transported; or

          ii) For other property, the actual cash value at point of destination on the date of loss,

          Less any charges saved which would have become due and payable upon arrival at destination.

  6. Conditions Applicable to Specific Jurisdictions
     In the event that local policies contain locations in any of the following countries or territories then the follow
     terms and conditions will apply:

     A. Australia Terrorism
          For any insured property located in Australia, the definition of terrorism is declared null and void and it is
          agreed that a Declared Terrorist Incident under the Terrorism Insurance Act 2003 shall be considered an act
          of Terrorism within the terms of this Policy. Coverage recoverable under the Terrorism Insurance Act 2003
          is excluded from coverage under this Policy. Any difference in limit between loss recoverable under the
          Terrorism Insurance Act 2003 and this Policy is not recoverable under this Policy.




                                                          A-99
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 101 of 156 Page ID #:114




     B. Belgium Terrorism
        As respects any insured property located in Belgium, the definition of terrorism is declared null and void
        and it is agreed that any event defined as terrorism in accordance with the Law of 1 April 2007 shall be
        considered an act of terrorism within the terms of this Policy. Coverage provided, in accordance with the
        terms and conditions of the Terrorism Reinsurance and Insurance Pool Statute, under the European Policy
        issued by FM Insurance Europe S.A. is excluded from coverage under this Policy. Any difference in limit
        between loss recoverable from Terrorism Reinsurance and Insurance Pool and this Policy is not recoverable
        under this Policy.

     C. France Terrorism
        For any insured property located in France or in French territories, the definition of terrorism is declared
        null and void and it is agreed that any event certified to be an act of terrorism in accordance with articles
        L126-2, R126-1 and R126-2 of the Insurance Code and decree 2001-1337 dated 28 December 2001 shall be
        considered an act of terrorism within the terms of this Policy. Terrorism coverage is mandatory and is
        provided to the Insured under the European/local Policy issued by FM Insurance Europe S.A.. Coverage
        provided under this Policy shall not extend the coverage for terrorism provided under such European/local
        Policy. Any difference in limit between loss recoverable for terrorism under the European/local Policy and
        this Policy is not recoverable under this Policy.

     D. Great Britain Terrorism
        As respects of any property in Great Britain, there is no coverage for loss or damage and any resulting
        Business Interruption loss as may be provided in this Policy, caused by or resulting from the following
        regardless of any other cause or event contributing concurrently or in any other sequence to the loss:

        a) Terrorism

        Terrorism coverage is optional and, if selected, would be provided to the Insured under the underlyer
        Policy issued by FM Insurance Company Limited.

        Great Britain means:

        England and Wales and Scotland but not the territorial seas adjacent thereto as defined by the Territorial
        Sea Act 1987 nor the Isle of Man nor the Channel Islands.

        For any insured property located in Great Britain, the definition of terrorism is declared null and void
        and it is agreed that an act of terrorism shall mean an event certified by Her Majesty’s Treasury to be an
        act of terrorism or determined to be such by an appropriately designated tribunal.

     E. Netherlands Terrorism
        As respects any insured property located in the Netherlands, the definition of terrorism contained in
        Section I., Definitions section of this Policy is declared null and void and it is agreed that any event defined
        as terrorism in accordance with Dutch Terrorism Risk Reinsurance Company’s terms and conditions shall
        be considered an act of terrorism within the terms of this Policy. Coverage provided in accordance with
        the Dutch Terrorism Risk Reinsurance Company's terms and conditions under the European Policy issued
        by FM Insurance Europe S.A. is excluded from coverage under this Policy. Any difference in limit between
        loss recoverable from Dutch Terrorism Risk Reinsurance Company (NHT) and this Policy is not
        recoverable under this Policy.




                                                       A-100
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 102 of 156 Page ID #:115




     F. Northern Ireland Terrorism
        Coverage is provided for physical loss or damage and any resulting Business Interruption loss, as may be
        provided in this Policy, to insured property in Northern Ireland occasioned by or happening through or in
        consequence directly or indirectly of:

        a) Riot, civil commotion and (except in respect of loss or damage and resulting Business Interruption loss
           by fire or explosion) strikers, locked-out workers or persons taking part in labor disturbances or
           malicious persons; and

        b) Terrorism,

        Subject to liability of the Company only to be for the extent of the loss not recoverable by the Insured
        under the "Criminal Damage (Compensation) (Northern Ireland) Order 1977" or subsequent legislation;
        and to all other terms, conditions and limits of this Policy.

     G. Spain Consorcio
        For any insured property located in Spain and as applies to Physical Damage coverage and any resulting
        Business Interruption loss, as may be provided in this Policy, this Policy does not insure against physical
        loss or damage caused by:

        a) Events separately insured by the Consorcio de Compensacion de Seguros, or events classified by the
           Public Authorities in Spain as an “extraordinary circumstance.”

        b) All losses where, despite being of an extraordinary and catastrophic nature, the Consorcio de
           Compensacion de Seguros does not acknowledge the rights of the Insured on account of the Insured’s
           failure to comply with any of the conditions and stipulations contained in the Reglamento y
           Disposiciones Complementarias in force at the time of the loss as well as those occurring within the
           payment free period specified by the aforementioned authority. The Consorcio de Compensacion de
           Seguros will indemnify claims of an extraordinary nature, within the terms of the various laws and/or
           Royal Decrees and/or Regulations of Spain which govern Consorcio de Seguros.

        For any insured property in Spain, the definition of terrorism is declared null and void and it is agreed that
        any event defined as terrorism by Consorcio de Compensacion de Seguros shall be considered an act of
        terrorism within the terms of this Policy.

     H. South Africa Coverage
        For any insured property in South Africa, the following conditions additionally apply:

        Notwithstanding anything contained herein to the contrary:

        a) This Policy does not cover loss of or damage directly or indirectly to property related to or caused by:

            i)     civil commotion, labor disturbances, riot, strike, lockout or public disorder or any act or activity
                   which is calculated or directed to bring about any of the above;

            ii)    war, invasion, act of foreign enemy, hostilities or warlike operations (whether war be declared
                   or not) or civil war;

            iii)   mutiny, military rising, military or usurped power, martial law or state of siege, or any other
                   event or cause which determines the proclamation or maintenance of martial law or siege;




                                                      A-101
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 103 of 156 Page ID #:116




            iv)     insurrection, rebellion or revolution.

            v)      any act (whether on behalf of any organization, body or person, or group of persons) calculated
                    or directed to overthrow or influence any state or government, or any provincial, local or tribal
                    authority with force, or by means of fear, terrorism or violence;

            vi)     any act which is calculated or directed to bring about loss or damage in order to further any
                    political aim, objective or cause or to bring about any social or economic change, or in protest
                    against any state or government, or any provincial, local or tribal authority, or for the purpose of
                    inspiring fear in the public, or any section thereof;

            vii)    any attempt to perform any act referred to in clause d or e above;

            viii)   The act of any lawfully established authority in controlling, preventing, suppressing or in any
                    other way dealing with any event referred to in clause i, ii, iii, iv, v, vi or vii above.

                    If the Insurers allege that by reason of clauses i, ii, iii, iv, v, vi, vii or viii of this exclusion, loss
                    or damage is not covered by this Policy, the burden of proving the contrary will rest on the
                    Insured.

        b) This Policy does not cover loss or damage caused directly or indirectly by or through or in
           consequence of any event for which a fund has been established in terms of the War Damage Insurance
           and Compensation Act 1976 (No. 85 of 1976) or any similar Act operative in any of the territories to
           which this Policy applies.

     I. India Terrorism
        For any insured property located in India, the definition of terrorism is declared null and void and it is
        agreed that any event defined as terrorism by the Indian Market Terrorism Risk Insurance Pool shall be
        considered an act of terrorism within the terms of this Policy. Coverage provided by the Indian Market
        Terrorism Risk Insurance Pool is excluded from coverage under this Policy. Any difference in limit
        between loss recoverable for terrorism from Indian Market Terrorism Risk Insurance Pool and this Policy is
        not recoverable under this Policy.

     J. United States Terrorism
        For any insured property located in the United States of America, its territories and possessions and the
        Commonwealth of Puerto Rico, the definition of terrorism is declared null and void and it is agreed that an
        event defined as Certified Act of Terrorism under the terms of the SUPPLEMENTAL UNITED STATES
        CERTIFIED ACT OF TERRORISM ENDORSEMENT attached to this Policy shall be considered an act of
        terrorism within the terms of this Policy. Coverage recoverable under the SUPPLEMENTAL
        UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT is excluded from any
        other coverage under this Policy. Any difference in limit between loss recoverable under the
        SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT
        and this Policy is not recoverable under this Policy.




                                                          A-102
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 104 of 156 Page ID #:117
                        SUPPLEMENTAL UNITED STATES
                 CERTIFIED ACT OF TERRORISM ENDORSEMENT
This Endorsement is applicable to all insured locations in the United States, its territories and
possessions and the Commonwealth of Puerto Rico.

Coverage for “Certified Act of Terrorism” Under The Terrorism Risk Insurance Act of 2002, as
amended.

In consideration of a premium charged of $0, this Policy, subject to the terms and conditions therein and in
this Endorsement, covers direct physical loss or damage to insured property and any resulting Business
Interruption loss, as provided in the Policy, caused by or resulting from a Certified Act of Terrorism as
defined herein.

Notwithstanding anything contained elsewhere in this Policy, any exclusion or limitation of terrorism in this
Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the effect that
such exclusion or limitation does not apply to a “Certified Act of Terrorism” as defined herein.
This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated under
any Sub-Limits clause in the Declarations section of this Policy.

With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts for
which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
(including subsequent action of Congress pursuant to the Act) which includes a provision stating that if the
aggregate insured losses exceed $100,000,000,000 during any calendar year, neither the United States
Government nor any insurer that has met its insurer deductible shall be liable for the payment of any portion
of the amount of such losses that exceed $100,000,000,000. If the aggregate insured losses for all insurers
exceed $100,000,000,000, your coverage may be reduced.

The coverage provided under this Endorsement for “Certified” losses caused by acts of terrorism will be
partially reimbursed by the United States Government under a formula established by Federal Law. Under
this formula, the United States pays 85% (and beginning on January 1, 2016, shall then decrease by 1
percentage point per calendar year until equal to 80 percent) of covered terrorism losses exceeding a
statutorily established retention by the insurer referenced in this Policy. The premium charged for this
coverage is provided above.

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of terrorism exclusion,
do not serve to create coverage for any loss which would otherwise be excluded under this Endorsement or
the Policy.

The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.

Reference and Application: The following term(s) means:

Certified Act of Terrorism:

A “Certified Act of Terrorism” means any act that is certified by the Secretary of the Treasury, in consultation
with the Secretary of Homeland Security, and the Attorney General of the United States, to be an act of
terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002 as amended and extended in 2005,
2007 and in 2015. The criteria contained in that Act for a “Certified Act of Terrorism” include the following:

      a. The act resulted in aggregate losses in excess of $5,000,000; and

      b. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
         committed by an individual or individuals as part of an effort to coerce the civilian population of
         the United States or to influence the policy or affect the conduct of the United States Government
         by coercion.


                                                    A-103
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 105 of 156 Page ID #:118




                                     A-104
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 106 of 156 Page ID #:119


                                                   ALABAMA

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Alabama this policy is amended:

  APPRAISAL – The Appraisal provision is amended by the addition of the following:

  The proceedings will be conducted in the county of residence of the Insured unless another location is mutually
  agreed upon by both the Insured and the Company.

  ACTUAL CASH VALUE – The Definition for actual cash value is changed to read as follows:

  actual cash value is calculated as the amount it would cost to repair or replace covered property, at the time of loss
  or damage, with material of like kind and quality, subject to a deduction for deterioration, depreciation and
  obsolescence. Actual cash value applies to valuation of covered property regardless of whether that property has
  sustained partial or total loss or damage.

  The actual cash value of the lost or damaged property may be significantly less than its replacement cost.

  LEGAL ACTION AGAINST THIS COMPANY -

  No suit, action, or proceeding for the recovery of any claim under this policy, will be sustainable in any court of law
  or equity unless:

    1. The Insured has fully complied with all terms and conditions of the policy; and

    2. Such suit, action or proceeding is initiated within the time limitations prescribed under Alabama law.




                                                         A-105
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 107 of 156 Page ID #:120




                                     A-106
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 108 of 156 Page ID #:121



                                                  CALIFORNIA

                               AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of California this policy is amended:

  CANCELLATION - The Insured may cancel this policy by returning it to the Company or by giving it written
  notice and stating at what future date coverage is to cease.

  During the first 60 days this policy is in effect, the Company may cancel it or one or more of its parts for any reason.
  The Company will give the Insured notice at least 30 days before the cancellation takes effect.

  After this policy has been in effect 60 days, or if it is a renewal of a policy issued by the Company it may cancel
  only for one or more of the following reasons:

  1.   The premium has not been paid when due;

  2.   Discovery of fraud or material misrepresentation in obtaining this insurance, or in pursuing a claim under this
       policy;

  3.   A judgment by a court or an administrative tribunal that the Insured has violated a law of this state or the United
       States involving an act that materially increases a hazard insured against;

  4.   Discovery of willful or grossly negligent acts or omissions or of violations of state laws are regulations
       establishing safety standards, that materially increase a hazard insured against;

  5.   Failure to implement reasonable loss control requirements which the Insured agreed to as a condition of the
       issue of this policy, or which were required in order to qualify for a particular rate or rating plan, if the failure
       materially increases a hazard insured against;

  6.   A determination by the Insurance Commissioner that the loss of, or changes in, the Company reinsurance would
       threaten its financial integrity or solvency;

  7.   A determination by the Insurance Commissioner that a continuation of this policy would place the Company in
       violation of the law or that continuation of coverage would threaten its solvency; or

  8.   A change in the Insured’s activities or property which results in a materially added, increased or changed hazard
       that is not included in the policy.

  If the premium has not been paid when due or if fraud is discovered, the Company will give the Insured notice at
  least 10 days before the cancellation takes effect. If the Company cancels for one of the reasons described under
  items 3 through 8 of this condition, the Company will give the insured notice at lease 30 days before the cancellation
  takes effect.

  The Company may cancel this policy by delivering or mailing written notice to the producer of record and to the
  Insured’s mailing address last known to it. The notice will state the time that the cancellation is to take effect and
  include the reason for cancellation.

  The Insured’s return premium, if any, will be calculated according to the Company rules. It will be refunded to the
  Insured with the cancellation notice or within a reasonable time. Payment or tender of the unearned premium is not
  a condition of cancellation.

  NONRENEWAL AND RENEWAL WITH ALTERED TERMS – The Company may elect not to renew or
  continue this policy by delivering or mailing written notice to the producer of record and to the Insured’s mailing
  address last known to it. The notice will include the reason for the company action.




                                                            A-107
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 109 of 156 Page ID #:122




  The Company will give the Insured notice at lease 60 days, but not more than 120 days, before the expiration or
  anniversary date.

  The Company will give the Insured the same number of days notice if it offers to renew this policy subject to a
  reduction of limits, elimination of coverages, an increase in deductibles, or an increase of more than 25 percent in
  the rate upon which the premium is based.

  The Company is not required to send a notice of nonrenewal if:

  1.   This policy is transferred to or renewed by another insurer in its insurance group without changing policy
       “terms” or the rate on which the premium is based;

  2.   The policy has been extended for 90 days or less after notice was given in accordance with the requirements of
       this condition;

  3.   The Insured has obtained replacement coverage or have agreed in writing to obtain replacement coverage within
       60 days of the termination of this policy;

  4.   This policy was issued for a term of 60 days or less and the Insured were notified when the policy was issued
       that it would not be renewed;

  5.   The Insured requests a change in “terms” or hazards covered within 60 days of the end of the policy period; or

  6.   In accordance with the requirements of this condition, the Company has made a written offer to renew the
       policy with changed “terms” or at a change to the rate on which the premium is based.

  REQUIREMENTS IN CASE LOSS OCCURS – After a covered loss, the Company shall provide, free of charge,
  a complete, current copy of this policy within 30 calendar days of receipt of a request from the Insured. The time
  period for providing this policy may be extended by the Insurance Commissioner. An Insured who does not
  experience a covered loss shall, upon request, be entitled to one free copy of this policy annually. The policy
  provided to the Insured shall include, where applicable, the policy declarations page.




                                                         A-108
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 110 of 156 Page ID #:123



                                                        FLORIDA

                                AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Florida this policy is amended:

  CANCELLATION

  If this policy has been in effect less than 90 days, the Company may cancel this policy by giving the Insured written
  notice of cancellation at least 20 days before the cancellation is to be effective. If the cancellation is for nonpayment
  of premium, material misstatement or misrepresentation, or failure to comply with the underwriting requirements
  that the Company has established, the notice of cancellation must be given at least 10 days before the cancellation is
  to be effective. The notice of cancellation shall be accompanied by the reasons therefore.

  If the policy has been in effect for 90 days or more, the Company may cancel this policy only if one or more of the
  following reasons apply:

  1.   Nonpayment of premium;

  2.   Material misstatement;

  3.   Failure to comply with underwriting requirements that the Company established within 90 days of the policy
       effective date;

  4.   A substantial change in the risk covered; or

  5.   Cancellation for all insureds for a given class of insureds.

  The Company will give the Insured written notice of cancellation at least 45 days (90 days if residential property)
  before the cancellation is to be effective, except that for nonpayment of premium the Company will give the notice
  at least 10 days before the cancellation is to be effective. The notice of cancellation shall be accompanied by the
  reason or reasons for cancellation.

  NONRENEWAL - If the Company decides not to renew this policy, it will give the Insured its written notice of
  nonrenewal at least 45 days (90 days if residential property) prior to the policy expiration date. The notice of
  nonrenewal shall state the reason or reasons as to why the policy is not being renewed.

  RENEWAL PREMIUM - If the Company decides to renew this policy, it will give the Insured written notice of
  the renewal premium at least 45 days prior to the renewal date.

  INSPECTIONS – The Company has the right, but is not obligated, to inspect the Insured’s property and operations
  at any time. This inspection may be made by the Company or may be made on its behalf. An inspection or its
  resulting advice or report is not an agreement that the Insured’s property or operations are safe, healthful or in
  compliance with laws, rules or regulations. Inspections or reports are for the Company benefit only.

  LOSS PAYABLE - The amount of loss for which the Company may be liable shall be payable twenty (20) days
  after proof of loss, as herein provided, is received by the Company and ascertainment of the amount of loss is made
  either by agreement between the Insured and the Company expressed in writing or by the filing with the Company
  of an award as herein provided.

  COMMENCEMENT OF LEGAL ACTION - Legal action against this Company as provided in the policy to
  which this endorsement is attached, shall commence within five years after the date on which the direct physical loss
  or damage occurred.




                                                           A-109
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 111 of 156 Page ID #:124



  CATASTROPHIC GROUND COVER COLLAPSE

  The policy to which this endorsement is attached is extended to cover at locations in the State of Florida, direct
  physical loss or damage from catastrophic ground cover collapse for the limit of liability of $100,000. There is no
  coverage provided hereunder for earth movement if earth movement coverage is provided elsewhere in this policy.

  "Catastrophic ground cover collapse" means geological activity that results in all the following:

  1.   The abrupt collapse of the ground cover;
  2.   A depression in the ground cover clearly visible to the naked eye;
  3.   Structural damage to the building, including the foundation; and
  4.   The insured structure being condemned and ordered to be vacated by the governmental agency authorized by
       law to issue such an order for that structure.

  Contents coverage applies if there is a loss resulting from a catastrophic ground cover collapse. Structural damage
  consisting merely of the settling or cracking of a foundation, structure, or building does not constitute a loss
  resulting from a catastrophic ground cover collapse.




                                                         A-110
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 112 of 156 Page ID #:125




               FLORIDA AMENDATORY SINKHOLE COVERAGE ENDORSEMENT


  This Policy is extended to insure property covered in Florida against direct physical loss resulting from the sudden
  sinking or collapse of the land into underground empty spaces created by action of water on limestone or similar rock
  formations.

  There is no coverage under this Endorsement for:

  1. The value of land;

  2. The cost of filling sinkholes;

  3. Indirect or consequential loss; or

  4. Loss of use.

  Any provision of this Policy which excludes loss due to earth movement or earth sinking is amended to be inapplicable to
  loss covered by this Endorsement.




                                                       A-111
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 113 of 156 Page ID #:126




                                     A-112
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 114 of 156 Page ID #:127




                                                   GEORGIA

                      STATE AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Georgia this policy is amended:

  CANCELLATION - This policy shall be cancelled at any time at the request of the Insured in which case this
  Company shall upon demand and surrender of this policy, refund the excess of paid premium above the customary
  short rates for expired time.

  This policy is subject to cancellation by this Company as follows: This Company will give not less than forty-five
  (45) days’ written notice of cancellation or nonrenewal. In the event this Company shall fail to give to the Insured
  not less than forty-five (45) days’ written notice of cancellation or nonrenewal, the Insured may require this
  Company to continue coverage under the same premium rate and policy terms and conditions for not more than
  thirty (30) days from the expiration date stated in this policy. The Insured must tender the premium amount,
  computed on a pro rata basis, to this company on or before the expiration date stated in this policy.

  However, this policy may be cancelled by this Company if the Insured fails to remit, when due, the payment of
  premium for such policy, by giving the Insured not less than ten (10) days’ written notice of cancellation.

  If this Company decides to increase the premium rates more than 15% of the expiring policy premium or to restrict
  the coverage, this company will give the Named Insured written notice of the changes at least forty-five (45) days
  prior to the effective date of the changes. When the increase in premium exceeds 15% of the expiring policy
  premium, the notice will indicate the dollar amount of the increase. This provision does not apply to an increase due
  to change in risk, exposure, experience modification or audit.

  NOTICE - The laws of the State of Georgia prohibit insurers from unfairly discriminating against any person based
  upon his or her status as a victim of family violence.

  SUIT – No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or
  equity unless all the requirements of this policy shall have been complied with, and unless commenced within four
  (4) years next after inception of the loss.

  OTHER INSURANCE is deleted and replaced with the following:

     If there is other insurance covering the same loss or damage that is covered:

        a)   Under this policy; or

        b) Any other policy;

     Then this insurance will apply only as pro rata so that this Company shall not be liable for a greater proportion of
     any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril
     involved, whether collectible or not.

  In REQUIREMENTS IN CASE OF LOSS clause, the word “immediate” is replaced with the word “prompt”.

  In MISREPRESENTATION AND FRAUD, the lead-in sentence is replaced with:

      The Company may cancel this Policy, whether before or after a loss, and may deny coverage if an Insured has:




                                                         A-113
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 115 of 156 Page ID #:128




  MOLD AND MILDEW REMEDIATION: This Policy covers the cost to remediate mold directly resulting from
  other physical damage not excluded by this Policy, including:

    a)   the cost to:

         i)   remove the mold from covered property or to repair, restore or replace that property;

         ii) contain, treat, detoxify, neutralize or dispose of or in any way respond to or assess the effect of the
             mold;

    b) the cost of any necessary testing or monitoring of air or property to confirm the type, absence, presence or
       level of mold, whether performed prior to, during or after removal, repair, restoration or replacement of
       covered property.

  The INCREASE IN HAZARD provision is hereby deleted from the policy.




                                                         A-114
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 116 of 156 Page ID #:129



                                                     ILLINOIS

                               AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Illinois this policy is amended:

  CANCELLATION - This policy shall be cancelled at any time at the request of the Insured in which case this
  Company shall upon demand and surrender of this policy, refund the excess of paid premium above the customary
  short rates for the expired time.

  This policy is subject to cancellation by this company as follows:

  This Company will give not less than thirty (30) days’ written notice of cancellation if this policy has been in effect
  for sixty (60) days or less, or not less than sixty (60) days’ written notice of cancellation if this policy has been in
  effect for sixty-one (61) days or more, or not less than sixty (60) days’ written notice of intention not to renew. All
  such notices shall include a specific explanation of the reason or reasons for cancellation or nonrenewal. Such
  notices shall be sent to the Named Insured by certified mail and copies thereof shall be sent to the agent of record
  and/or the Insured’s broker, if known, and to the mortgagee or lienholder as named in this policy at the Insured’s last
  known address. However, this policy may be cancelled by this Company if the Insured fails to remit, when due, the
  payment of premium for such policy, by giving the Insured not less than ten (10) days’ written notice of
  cancellation.

  After this policy has been in effect for sixty (60) days, it may be cancelled only for one of the following reasons:

  1.   Nonpayment of premium;

  2.   This policy was obtained through a material misrepresentation;

  3.   Any Insured violated any of the terms and conditions of this policy;

  4.   The risk originally accepted has measurably increased;

  5.   Certification to the Director of the loss of reinsurance by the insurer which provided coverage to the insurer for
       all or a substantial part of the underlying risk insured; or

  6.   A determination by the Director that the continuation of this policy could place the insurer in violation of the
       insurance laws of this State.

  Should this Company fail to comply with the foregoing provisions concerning notice of intention not to renew, this
  policy shall terminate only on the effective date of any similar insurance procured by the Insured with respect to the
  same subject or location designated in both policies.

  Return of any unearned premium will be calculated on a pro-rata basis if the Company cancels this Policy.

  NONRENEWAL

  Should the Company fail to give at least 60 days' notice prior to expiration of intention not to renew, but:

       a)   Give at least 31 days notice, this Policy shall be extended for a period of 60 days or until the effective date
            of any similar insurance procured by the Insured, whichever is less, on the same terms and conditions as the
            policy sought to be terminated; or




                                                          A-115
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 117 of 156 Page ID #:130


       b) Give less than 31 days notice, this Policy shall be extended for a period of one year or until the effective
          date of any similar insurance procured by the Insured, whichever is less, on the same terms and conditions
          as the policy sought to be terminated unless the Company has manifested its willingness to renew at a
          premium which represents an increase not exceeding 30%.

       c)   The Company shall provide a specific explanation of the reasons for nonrenewal.

       Renewal of this Policy does not constitute a waiver or estoppel with respect to grounds for cancellation which
       existed before the effective date of such renewal.

  PREMIUM OR COVERAGE CHANGES - If the Company intends to renew this policy with a premium increase
  of thirty percent (30 %) or more, the Company will mail a written notice of the change to the Named Insured at the
  mailing address shown on the policy at least 60 days prior to the expiration date. In case of notice to the agent of
  record, the notice will be mailed at least 60 days prior to the expiration date. Failure to do so will result in the policy
  being extended for an additional year under the same terms, conditions and premium.

  ADDITIONAL PROVISIONS APPLICABLE ONLY TO RESIDENTIAL PROPERTY - (UP TO FOUR
  FAMILY DWELLING) AND PERSONAL OR HOUSEHOLD PROPERTY INCIDENTAL THERETO

  1.   If this policy has been in effect for one year, or is a renewal policy, this company may exercise its right of
       cancellation for only one or more of the following reasons: (a) nonpayment of premium; (b) misrepresentation
       or fraud; (c) an act that measurably increases the risk originally accepted.

  2.   If this policy has been effective or renewed for five (5) or more years, this company may not exercise its right of
       nonrenewal unless: (a) this policy was obtained by misrepresentation or fraud; (b) the risk originally accepted
       has measurably increased, or (c) the Insured has received sixty (60) days’ notice of this company’s intention not
       to renew.

  OTHER INSURANCE – When there is other insurance with like terms, conditions and coverages this coverage
  will share proportionately with other similar coverages.

  SUSPENSION - The Suspension clause in the policy to which this is attached shall apply to Boiler and Machinery
  Insurance by which the Chief Inspector or his authorized representative may at any time suspend an Inspection
  Certificate when, in his opinion, the boiler or pressure vessel for which it was issued cannot be operated without
  menace to public safety, when the boiler or pressure vessel is found not to comply with the rules and regulations
  herein provided, or when an owner or operator has failed to pay any required fees or refused to allow inspection. In
  that event, the Chief Inspector or his representative shall issue a Notice of Suspension, which shall be posted in a
  conspicuous location on or near the posted Inspection Certificate. Each suspension of an Inspection Certificate shall
  continue in effect until the boiler or pressure vessel has been made to conform to the rules and regulations of the
  Board, and until the Inspection Certificate has been reinstated.

  LEGAL ACTION AGAINST THIS COMPANY – No suit, action, or proceeding for the recovery of any claim
  under this policy, will be sustainable in any court of law or equity unless:

  1.   The Insured has fully complied with all terms and conditions of the policy;

  2.   It is Initiated within two years after the date on which the direct physical loss or damage first commenced or
       occurred, extended by the number of days between the date the proof of loss was filed until the date the claim is
       denied in whole or in part.

  APPRAISAL – The appraisal agreement as found in the Appraisal clause in this policy is voluntary between the
  Named Insured and the Company. Neither party shall be deprived of the right to trial by jury on any question of fact
  arising under this policy.


  MISREPRESENTATION AND FRAUD - The provision MISREPRESENTATION AND FRAUD is replaced by:

  1.   This entire Policy will be void if an Insured has:


                                                            A-116
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 118 of 156 Page ID #:131


       a)   Willfully concealed or misrepresented any material fact or circumstance concerning this insurance, the
            subject thereof, or the interest of an Insured;

       b) Such fact or circumstance is stated in the policy, endorsement or rider attached thereto, or in the written
          application therefore; and

       c)   The concealment or misrepresentation is made with the intent to deceive, or materially affected either the
            acceptance of the risk or the hazard assumed by the Company.

  2.   This Company will not pay for any loss or damage if an Insured has:

       a)   Willfully concealed or misrepresented any material fact or circumstance concerning the loss or damage, or
            the interest of an Insured; and

       b) The concealment or misrepresentation is made with the intent to deceive or materially affected the claim.




                                                         A-117
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 119 of 156 Page ID #:132




                                     A-118
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 120 of 156 Page ID #:133




                                                     INDIANA

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Indiana this policy is amended:

  CANCELLATION

  1.    This policy may be cancelled at any time at the request of the Insured by surrendering this policy to the
        Company, or by giving written notice to the Company stating when such cancellation will take effect.

  2.    If in effect 90 days or less, this policy may be cancelled by the Company by giving the Insured a written
        notice of cancellation of at least:

        a.   10 days before canceling if an Insured has failed to pay a premium;
        b.   20 days before canceling if the Insured has perpetrated a fraud or material misrepresentation upon the
             Company; or
        c.   30 days before canceling for any other reason.

  3.    If in effect more than 90 days, this policy may not be cancelled unless:

        a.   the Insured has failed to pay the premium;
        b.   there is a substantial change in the scale of risk covered by this policy;
        c.   the Insured has perpetrated a fraud or material misrepresentation upon the Company;
        d.   the Insured has failed to comply with reasonable safety recommendations; or
        e.   reinsurance of the risk associated with this policy has been cancelled.

        The Company shall provide a written notice of cancellation to the Insured under this policy of at least:

             1) 45 days before canceling this policy for any reason set forth in subsection 3.b, 3.d. or 3.e above;
             2) 20 days before canceling this policy for the reason set forth in subsection 3.c. above; or
             3) 10 days before canceling this policy for the reason set in subsection 3.a. above.

  4.    If the Company refuses to renew this policy, the Company shall provide a written notice of non-renewal to
        the Insured of at least:

        a.   45 days before this policy’s expiration date, if the coverage provided is for at least one year or less; or
        b.   45 days before this policy’s anniversary date, if the coverage provided is for more than one year.

        A notice of non-renewal is not required if: the Insured is transferred from the Company to an affiliate of the
        Company for future coverage as a result of a merger, an acquisition, or a restructuring of the Company; the
        transfer results in the same or broader coverage, and the Insured approves the transfer.

  5.    Return of any unearned premium will be calculated on the customary short rate basis if the Insured cancels
        and on a pro-rata basis if the Company cancels this policy. Return of any unearned premium will be made by
        the Company as soon as practicable.




                                                          A-119
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 121 of 156 Page ID #:134




                                     A-120
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 122 of 156 Page ID #:135


                                                        IOWA

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Iowa this policy is amended:

  CANCELLATION - If this policy has been in effect for 60 days or more or if this policy is a renewal of a policy
  issued by the Company, it may cancel this policy only if one or more of the following reasons apply:

  1.   Non-payment of premium;

  2. Misrepresentation or fraud made by or with the knowledge of the Insured in obtaining the policy or contract, when
     reviewing the policy or contract, or in presenting a claim under the policy or contract:

  3.   Actions by the Insured which substantially change or increase the risk insured;

  4. A determination by the Commissioner that the continuation of the policy would jeopardize the insurer's solvency
     or would constitute a violation of the law of this or any other state; or

  5. The Insured has acted in a manner which the Insured knew or should have known was in violation or breach of a
     policy or contract term or condition.

  The Company may cancel this insurance at any time if the Commissioner determines that cancellation due to loss of
  reinsurance coverage is justified.

  NOTICE - The Company will give the Named Insured notice of cancellation at least 30 days prior to the effective
  date of cancellation, unless the cancellation is because of non-payment of premium when a notice at least 10 days
  prior to the effective date of cancellation will be given.

  The cancellation notice must include the reasons for cancellation.

  A U. S. Postal Service certificate of mailing to the Named Insured at the address shown in the policy or contract is
  proof of receipt of mailing; however, a certificate of mailing is not required if the cancellation is for non-payment of
  premium.

  NONRENEWAL - If the Company decides not to renew this policy, it will send the Named Insured and any loss
  payee notice of nonrenewal at least 45 days prior to the expiration of the policy.

  Nonrenewal of a policy includes:

  1.   An increase in premium of 25% or more; or

  2.   An increase in deductible of 25% or more; or

  3.   A material reduction in the limits or coverage of the policy or contract.

  A premium change which is assessed after the beginning date of the policy period for which the premium is due is not
  deemed a premium increase per 1 above.




                                                          A-121
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 123 of 156 Page ID #:136




                                     A-122
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 124 of 156 Page ID #:137



                                                      KANSAS

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Kansas this policy is amended:

  CANCELLATION - This policy may be cancelled at any time at the request of the Insured in which case this
  Company shall upon surrender of this policy, refund the excess of paid premium above the customary short rates for
  the expired time.

  This policy is subject to cancellation by this Company as follows:

  No policy that has been in effect for ninety (90) days or more may be cancelled except for one of the following
  reasons:

  1.   Nonpayment of premium;

  2.   The policy was issued because of a material misrepresentation;

  3.   Any insured violated any of the material terms and conditions of the policy;

  4.   Unfavorable underwriting factors, specific to the Insured, exist that were not present at the inception of the
       policy;

  5.   A determination by the Commissioner that continuation of coverage could place this Company in a hazardous
       financial condition or in violation of the laws of this State; or

  6.   A determination by the Commissioner that this Company no longer has adequate reinsurance to meet this
       Company’s needs.

  This Company shall give at least sixty (60) days written notice to the Insured, at that Insured’s last known address,
  of this Company’s intention not to renew such policy. This Company may satisfy this obligation by causing such
  notice to be given by a licensed agent.

  COMMENCEMENT OF LEGAL ACTION - Legal action against this Company as provided in the policy to
  which this Endorsement is attached, shall commence within five (5) years or sixty (60) months after the date on
  which the direct physical loss or damage occurred.

  ACTUAL CASH VALUE –actual cash value means:

  The amount which it would cost to repair or replace damaged property with material of like kind and quality, less
  allowance for physical deterioration and depreciation.




                                                          A-123
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 125 of 156 Page ID #:138




                                     A-124
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 126 of 156 Page ID #:139



                                                  KENTUCKY

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Kentucky this policy is amended:

  CANCELLATION

  The Cancellation provision of this policy is amended as follows:

  A. We may cancel this Policy by delivering to the Named Insured, or mailing to the Named Insured at the last
  known address, written notice of cancellation. The notice of cancellation shall be mailed or delivered at least 14
  days prior to the cancellation date if the cancellation occurs within 60 days of the issuance of the Policy. The notice
  shall be mailed or delivered at least 75 days prior to the cancellation date if the Policy has been in effect more than
  60 days. Notice of cancellation will include the reason for such cancellation.

  B. If this Policy has been in effect 60 days or more, or if it is a renewal of a Policy issued by us effective
  immediately, we may cancel this Policy on an anniversary date or if one or more of the following reasons apply:

      1.   Nonpayment of premium;

      2.   Discovery of fraud or material misrepresentation made by or with the knowledge of the Named Insured in
           obtaining the Policy, continuing the Policy, or in presenting a claim under the Policy;

      3.   Discovery of willful or reckless acts or omissions on the part of the Named Insured which increase any
           hazard insured against;

      4.   A change in the risk which substantially increases any hazard insured against after insurance coverage has
           been issued or renewed;

      5.   A violation of any local fire, health, safety, building or construction regulation or ordinance with respect to
           any insured property or the occupancy thereof which substantially increases any hazard insured against;

      6.   The insurer is unable to reinsure the risk covered by the Policy; or

      7.   A determination by the commissioner that the continuation of the Policy would place the insurer in
           violation of the Kentucky insurance code or regulations of the commissioner.

  NONRENEWAL - If we decide not to renew this Policy, we will mail or deliver to the Named Insured at the last
  address known to us, our notice of non-renewal at least 75 days before the end of the policy period or anniversary
  date. Notice of non-renewal will include the reason for such non-renewal.

  RENEWAL - If we elect to renew this Policy, we will deliver or mail to the Named Insured at the last known
  address, and to the agent, our notice of the renewal premium amount and its due date.

  The notice of renewal will be delivered or mailed at least 30 days before the end of the Policy period if the Policy
  has been in effect more than 30 days. If the Policy has been in effect 30 days or less, the notice of renewal will be
  delivered or mailed at least seven days before the end of the Policy period.

  If the premium for renewal is to be increased more than 25 percent of the premium for the preceding Policy term for
  like coverage or risks, we will mail or deliver to the Insured at the last known address, and to the agent, a notice of
  the increase, or a bill for increased premium, at least 75 days before the end of the Policy period.

  We may extend the current Policy at the expiring premium to comply with these requirements.




                                                          A-125
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 127 of 156 Page ID #:140



  If the premium is not received on or before the due date, the Policy will expire and terminate on the due date. Within
  15 days we will deliver or mail to the Named Insured, at the last known address, our notice that the Policy was not
  renewed and the date on which the coverage under it ceased.

  Proof of delivery or mailing will be sufficient proof of notice.

  KENTUCKY FIRE LIEN LAWS - NOTICE TO THE POLICYHOLDER

  The Kentucky Legislature has passed legislation, effective July 15, 1980, requiring insurance companies to withhold
  the payment of fire losses of ten thousand ($10,000) dollars or greater until the company determines through the
  county clerk, where the loss occurs, of the existence of any lien(s) against the damaged or destroyed property. The
  town clerk has fifteen (15) days to respond to the insurance company's inquiry. This Legislature does not apply to
  one-family dwelling property.

  When a notice of lien is received by the insurance company, it will subtract the amount of the lien(s) from the
  proceeds payable under the fire policy and pay that amount to the taxing district. If no notice is received, after
  fifteen days, the company can proceed with the payment of the loss in accordance with the provisions of the policy.

  An insurer shall not be liable to any insured owner, mortgagee, assignee or other interested party for any amounts
  paid by it to the state, county or other taxing district pursuant to the provisions of this Act and in reliance upon
  information contained in any statement provided by the state or any county, city or other taxing district pursuant to
  this act.

  CONFORMITY TO STATUTE

  The following words are hereby deleted from the policy to which this endorsement is attached: “Terms of this Policy
  that conflict with the statutes of the jurisdiction where the insured property is located, are amended to conform to
  such statutes.”

  INCREASE IN HAZARD

  The Increase in Hazard provision is hereby deleted from the policy.




                                                          A-126
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 128 of 156 Page ID #:141



                                                MARYLAND

                             AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Maryland this policy is amended:

  CANCELLATION – The Company may cancel this policy by sending the Insured a written notice by certificate of
  mail or by commercial mail delivery at least 45 days prior to the date of cancellation. When cancellation is because
  of nonpayment of premium, the Company will send written notice by certificate of mail to the Insured at least 10 days
  prior to the date of cancellation.

  NONRENEWAL - If the Company decides not to renew this policy, it will send the Insured a written notice at least
  45 days prior to the expiration date.

  PREMIUM INCREASE - If the Company increases the policy premium by 20 percent or more, it will give notice
  to the Insured and the agent at least 45 days prior to the expiration date.

  SUIT AGAINST THE COMPANY - A civil action at law shall be filed within 3 years from the date it accrues.

  CONCEALMENT, FRAUD - This Company will not pay for any loss or damage if, whether before or after a loss,
  an Insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or
  the subject thereof, or the interest of the insured therein, or in case of any fraud or false swearing by the insured
  relating thereto.




                                                        A-127
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 129 of 156 Page ID #:142




                                     A-128
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 130 of 156 Page ID #:143



                                            MASSACHUSETTS

                                     SPECIAL ENDORSEMENT

  With respect to any location or interest in the Commonwealth of Massachusetts the Policy to which this
  Endorsement is attached is hereby amended by the addition of the following provisions:

  Municipal Liens Against Insurance Proceeds - Notwithstanding any provision to the contrary of any general or
  special law, this Company shall, before paying any claim for loss or damage to real property, other than owner-
  occupied one, two, three, or four family dwellings, from any hazard, where the amount of the loss payable under the
  Policy equals or exceeds five thousand dollars, first require the claimant to submit to the Company a certificate of
  municipal liens from the collector of taxes of the city or town wherein such property is located.

  This Company shall pay to the city or town any amount shown as outstanding, including any interest currently
  accruing, on the certificate of municipal liens arising from the provisions of chapters forty, fifty-nine, sixty, eighty,
  eighty-three and section fifty-eight B to fifty-eight F, inclusive, of chapter one hundred and sixty-four to the extent
  of the amount of loss payable under the Policy and a copy of said transaction shall be sent to the insured and
  mortgagees named on the policy.

  The claim of the city or town for such amounts shall have priority over the claim of any insured owner, mortgagee,
  assignee, or other interested party except where otherwise provided by the laws of the United States.

  This Company shall not be liable to any insured owner, mortgagee, assignee, city or town, or other interested party
  for amounts disbursed to a city or town or for amounts not disbursed to said city or town based upon a certificate
  indicating the nonexistence of any municipal liens.

  This Company shall not pay any claim (1) covering any loss, damage, or destruction to a building or other structure,
  amounting to one thousand dollars or more, or (2) covering any loss, damage or destruction of any amount, which
  causes the condition of a building or other structure to render section six of chapter one hundred and forty-three
  applicable, without having at least ten days previously, given written notice to the building commissioner or
  inspector of buildings appointed pursuant to the state building code, and to the board of health or the board of
  selectmen of the city or town in which the same is located. If at any time prior to payment the said city or town
  notifies the Company by certified mail of its intent to initiate proceedings designed to perfect a lien pursuant to
  section three A, or to section nine of chapter one hundred and forty-three, or section one hundred and twenty-seven
  B of chapter one hundred and eleven, the said payment shall not be made while the said proceedings are pending;
  provided, however, that said proceedings are initiated within thirty days of receipt of such notification.

  Any lien perfected pursuant to section three A, or to section nine of chapter one hundred and forty-three or section
  one hundred and twenty-seven B of chapter one hundred and eleven, shall extend to and may be enforced by the city
  or town against any casualty insurance Policy or Policies covering any loss, damage, or destruction pursuant to
  which the proceedings to perfect the lien were initiated.

  This Company shall not be liable to any insured owner, mortgagee, assignee, city or town, or other interested party
  for amounts disbursed to a city or town, or for amounts not disbursed to a city or town under the provisions of this
  section.

  All statutory citations contained herein refer to Massachusetts General Laws as they may from time to time be
  amended.

  Cancellation Clause - It is agreed with respect to any location or interest in the Commonwealth of Massachusetts
  that the Cancellation Clause appearing in any form attached to this Policy is declared null and void and is replaced
  by the Cancellation provisions of the Massachusetts Standard Fire Insurance Policy as follows:

  This Policy shall be cancelled at any time at the request of the Insured, in which case this Company shall, upon
  demand and surrender of this Policy, refund the excess of paid premium above the customary short rates for the



                                                           A-129
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 131 of 156 Page ID #:144


  expired time. This Policy may be cancelled at any time by this Company by giving to the Insured a five days written
  notice of cancellation, and to the mortgagee to whom this Policy is payable twenty days written notice of
  cancellation except where the stated reason for cancellation is nonpayment of premium where, in such instance, this
  Policy may be cancelled at any time by this Company by giving to the Insured a ten days written notice of
  cancellation, and the mortgagee a twenty days written notice of cancellation, with or without tender of the excess of
  paid premium above the pro rata premium for the expired time, which excess, if not tendered, shall be refunded on
  demand. Notice of cancellation shall state that said excess premium, if not tendered, will be refunded on demand
  and shall state or be accompanied by a statement of the specific reason or reasons for such cancellation. After this
  Policy has been in effect for sixty days, or after sixty days from any anniversary date, no notice of cancellation shall
  be effective unless it is based on one or more of the following: (1) nonpayment of premium; (2) conviction of a
  crime arising out of acts increasing the hazard insured against; (3) discovery of fraud or material misrepresentation
  by the Insured in obtaining the Policy; (4) discovery of willful or reckless acts or omissions by the Insured
  increasing the hazard insured against; (5) physical changes in the property insured which result in the property
  becoming uninsurable; or (6) a determination by the Commissioner that continuation of the Policy would violate or
  place the Insurer in violation of the law; all after the effective date of the policy. Where the stated reason is
  nonpayment of premium, the Insured may continue the coverage and avoid the effect of the cancellation by payment
  at any time prior to the effective date of cancellation.

  Costs to Remediate Fuel Oil Spills – If the policy to which this form is attached insures residential property,
  consisting of a 1-to-4 unit dwelling used for living or sleeping, and there is on the location a tank serving the
  residential property only, whether located within a dwelling or other structure, including a tank installed at or below
  grade level, or located outdoors but excluding an underground tank wherever located, the following shall apply:

  1.   This policy covers direct physical loss or damage to insured property from the release of heating oil from a tank
       or any piping, fuel supply lines, equipment or systems connected thereto.

  2.   Coverage is provided subject to a limit of liability of $50,000 per occurrence for property insured by this
       endorsement subject to a $1,000 deductible per occurrence.

  3.   Coverage shall include response action costs incurred to assess and remediate a heating oil release impacting
       soil, indoor air or other environmental media on the insured’s property and the reimbursement of any associated
       physical loss or damage to insured personal property.

  DEFINITIONS:

  Tank:

  A residential liquid fuel tank (excluding underground tanks) in which heating oil is stored and from which heating
  oil is delivered or pumped through a fuel supply line to an oil burner.




                                                          A-130
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 132 of 156 Page ID #:145



                                                   MICHIGAN

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Michigan this policy is amended:

  CANCELLATION - This policy may be cancelled at any time at the request of the Insured, in which case the
  Company shall refund the excess of paid premium or assessment above the pro rata rates for the expired time.

  This policy may be cancelled at any time by the Company by mailing to the Insured at the Insured’s address last
  known to the Company or an authorized agent of the Company, with postage fully prepaid, a not less than 10 days’
  written notice of cancellation with or without tender of the excess of paid premium or assessment above the pro rata
  premium for the expired time. This policy may be cancelled by the Company if the Insured fails to remit, when due,
  the payment of premium for such policy, by giving the Insured not less than (10) days’ written notice of cancellation.

  The minimum earned premium shall not be less than the pro rata premium for the expired time or $25.00, whichever
  is greater.

  Cancellation shall be without prejudice to any claim originating before the cancellation. The mailing of notice shall
  be prima facie proof of notice. Delivery of written notice shall be equivalent to mailing.

  This policy may be nonrenewed by the Company by giving the Insured not less than 60 days’ written notice of
  nonrenewal.

  NOTICE OF CLAIM - If Boiler and Machinery coverage is added to this policy, notice by or on behalf of the Insured
  to any authorized agent of the company within this state, with particulars sufficient to identify the Insured, shall be
  deemed to be notice to the Company. Failure to give any notice required to be given by this policy within the time
  specified therein, shall not invalidate any claim made by the Insured, if it shall be shown not to have been reasonably
  possible to give such notice within the prescribed time, and that notice was given as soon as was reasonably possible.

  NOTICE OF EXEMPTION - This Policy is exempt from the filing requirements of section 2236 of the insurance code
  of 1956, 1956 PA 218, MCL 500, 2236. The Notice is being provided in accordance with the state’s requirement for the
  Company to notify the Insured who is affected by this law. If you have questions or concerns, please contact your Broker
  or Underwriter.

  SERVICE OF SUIT - No suit, action or proceeding for the recovery of any claim will be sustained in any court of
  law or equity unless:

  1) The Insured has fully complied with all the provisions of this Policy; and

  2) Legal action is started within 1 year after inception of the loss.

  In the event that the Company formally denies liability for the loss, then during the period from the day when the
  Insured notifies the Company of that loss until the day when the Company formally denies it, the one year time period
  for commencing an action is suspended.




                                                          A-131
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 133 of 156 Page ID #:146




                                     A-132
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 134 of 156 Page ID #:147



                                                      MINNESOTA

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of Minnesota this policy is amended:

  CANCELLATION - The Insured may cancel this policy by returning it to the Company or by giving it a written
  notice and stating at what future time coverage is to cease.

  During the first 89 days this policy is in effect, the Company may cancel the policy, or one or more of its parts, for
  any reason by giving the Insured a written notice at least 10 days before the cancellation is to take effect.

  The Insured may return premium, and if any, it will be calculated according to the Company rules. It will be
  refunded to the Insured with the cancellation notice or within a reasonable time. Payment or tender of the unearned
  premium is not a condition of cancellation.

  If this policy has been in effect for 90 days or more, or if it is a renewal of a policy issued by the Company effective
  immediately, it may cancel this policy only if one or more of the following reasons apply:

  1.   Nonpayment of premium;

  2.   Misrepresentation or fraud made by or with the Insured’s knowledge in obtaining the policy or in pursuing a
       claim under the policy;

  3.   Actions by the Insured that have substantially increased or substantially changed the risk insured;

  4.   The Insured’s refusal to eliminate known conditions that increase the potential for loss after notification by the
       Company that the condition must be removed;

  5.   Substantial change in the risk assumed, except to the extent that the Company should reasonably have foreseen
       the change or contemplated the risk in writing the contract;

  6.   Loss of reinsurance by the Company which provided coverage to it for a significant amount of the underlying
       risk insured;

       A notice of cancellation under this clause shall advise the Insured that they have ten days from the date of
       receipt of the notice to appeal the cancellation to the Commissioner of Commerce and that the Commissioner
       will render a decision as to whether the cancellation is justified because of the loss of reinsurance within five
       business days after receipt of the appeal; or

  7.   A determination by the Commissioner that the continuation of the policy could place the Company in violation
       of the insurance laws of this state.

  The Company will give the Insured written notice of cancellation at least 60 days before the cancellation is to take
  effect if the cancellation is for reasons other than nonpayment of premium. For nonpayment of premium, the
  Company will give the Insured at least 10 days notice.

  RESIDENTIAL - If this policy covers buildings used for residential purposes (other than a hotel or motel) and has
  either been in effect 60 days or is a renewal policy, the Company may cancel that coverage only if one or more of
  the following reasons apply:

  1. Nonpayment of premium;




                                                          A-133
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 135 of 156 Page ID #:148



  2. Misrepresentation of fraud made by the Insured or with their knowledge in obtaining the policy or in pursuing a
     claim thereunder;

  3. An act or omission by the Insured which materially increases the risk originally accepted;

  4. Physical changes in the insured property which are not corrected or restored within a reasonable time after they
     occur and which results in the property becoming uninsurable.

  The Company will give the Insured written notice of cancellation at least 30 days before the cancellation is to take
  effect. If the Company cancels the policy, unearned premium shall be calculated on a pro rata basis.

  NONRENEWAL - If the Company decides not to renew this policy, it will give the Insured notice of nonrenewal at
  least 60 days before the end of the policy period. Notice of nonrenewal is not required if the Insured has insured
  elsewhere, have accepted replacement coverage, or have requested or agreed to nonrenewal.

  NOTICE – The company notice of cancellation or nonrenewal will be by first class mail or by delivery to the
  Insured’s last known address and to any agent of record. The notice of cancellation must include a statement of the
  reasons for cancellation.

  RENEWAL - If the company offers to renew this policy with less favorable terms as to amount of coverage or
  deductible or with higher rates, it will notify the Insured at least 60 days prior to the expiration date.

  LOSS PAYMENT PREMIUM - The loss payment provision is amended as follows:

  The company will pay an Insured loss within five business days after an acceptable proof of loss has been received
  by it and the amount of loss has been agreed to in writing or an appraisal award has been filed with it.

  REPAIR OR REPLACEMENT - For property covered on a Repair or Replacement basis, the following
  paragraphs shall replace any wording in conflict herewith:

  1.   The cost to repair the damaged portion in accordance with the minimum code as required by State or local
       authorities, but not less than necessary to satisfy minimum code as required by State or local authorities; or

  2.   The cost to rebuild or replace on the same or another site, with new materials of equivalent size, kind and
       quality but not less than necessary to satisfy minimum code as required by State or local authorities.

  DEED VENDOR TREATED AS MORTGAGEE - The Mortgage Clause provisions are extended to Deed
  Vendors defined as a seller of residential property valued as less than $100,000 in which the seller agrees to finance
  some or all of the mortgage.

  VALUED POLICY - The Company agrees that in the event of a total loss, the Limit of Insurance for a described
  building represents its value. However, the valued policy provisions of the laws of Minnesota do not apply to
  property insured under this policy on a builder’s risk basis.




                                                          A-134
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 136 of 156 Page ID #:149




                                                NEW JERSEY

                               MANDATORY ENDORSEMENT

  With respect to any insured location in the State of New Jersey this policy is amended:

  CANCELLATION – NON-RENEWAL STATEMENT - Pursuant to New Jersey law, this policy cannot be
  cancelled or nonrenewed for any underwriting reason or guideline which is arbitrary, capricious or unfairly
  discriminatory or without adequate prior notice to the Insured. The underwriting reasons or guidelines that an
  insurer can use to cancel or nonrenew this policy are maintained by the insurer in writing and will be furnished to
  the Insured and/or the Insured's lawful representative upon written request.

  This provision shall not apply to any policy which has been in effect for less than 60 days at the time notice of
  cancellation is mailed or delivered, unless the policy is a renewal policy.

  CANCELLATION - The Company may cancel this policy by mailing or delivering to the Named Insured notice 10
  days before the effective date of cancellation if the cancellation is for nonpayment of premium or moral hazard as
  defined in the New Jersey Insurance Regulations. If cancellation is for other reasons, notice will be given not more
  than 120 days, nor less than 30 days prior to the effective date of the cancellation. The Company notice will state
  the reason for cancellation.

  NONRENEWAL - If the Company decides not to renew this policy, it will mail or deliver to the Named Insured its
  notice of nonrenewal not more than 120 days but at least 30 days before the end of the policy period. The notice
  will state the reason for nonrenewal.

  RENEWAL PREMIUM - CHANGE IN CONTRACT TERMS – The Company will mail or deliver to the
  Named Insured notice of the amount of the renewal premium and any change in contract terms not more than 120
  days but at least 30 days prior to the due date of the premium.

  NOTICES - Notices are not required if the Insured has replaced coverage or has otherwise specifically requested
  termination.




                                                         A-135
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 137 of 156 Page ID #:150




                                     A-136
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 138 of 156 Page ID #:151



                                           NORTH CAROLINA

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State of North Carolina this policy is amended:

  CANCELLATION

  1.    The Company may cancel this policy or one or more of its parts by mailing or delivering to the Insured a written
        notice at least 15 days before the cancellation is to take effect. It will also send a notice to any mortgagee, loss
        payee and agent or broker of record. The notices will be sent to the addresses shown in the policy or, if not
        indicated in the policy, to the last addresses known to the company. The notice must state the precise reason for
        cancellation.

  2.    If the policy has been in effect for 60 days or more, or if it is a renewal policy issued by the Company effective
        immediately, it may cancel this policy only on the anniversary date, or if one or more of the following reasons
        apply:

        a. Nonpayment of premium in accordance with the policy terms;

        b. An act or omission by the Insured or his representative that constitutes material misrepresentation or
           nondisclosure of a material fact in obtaining the policy, continuing the policy, or presenting a claim under
           the policy;

        c. Increased hazard or material change in the risk assumed that could not have been reasonably contemplated
           by the parties at the time of assumption of risk;

        d. Substantial breach of contractual duties, conditions or warranties that materially affect the insurability of
           the risk;

        e. A fraudulent act against the Company by the Insured or his representative that materially affects the
           insurability of the risk;

        f.   Willful failure by the Insured or his representative to institute reasonable loss control measures that
             materially affect the insurability of the risk after written notice by the insurer;

        g. Loss of facultative reinsurance, or loss of or substantial changes in applicable reinsurance as provided in the
           North Carolina statutes;

        h. Conviction of the Insured of a crime arising out of acts that materially affect the insurability of the risk; or

        i.   A determination by the Commissioner that the continuation of the policy would place the insurer in violation
             of the laws of this state.

  NONRENEWAL - If the Company decides not to renew this policy, it will mail or give you written notice of
  nonrenewal at least 45 days prior to the expiration date or anniversary date of the policy. The notice of nonrenewal
  must state the precise reason for nonrenewal. Notice is not required if you have insured elsewhere, accepted
  replacement coverage, or have requested or agreed to nonrenewal.

  RENEWAL WITH PREMIUM OR COVERAGE CHANGES - If the Company intends to renew the policy with
  premium or coverage changes, it will mail or give you the renewal terms and a statement of the premium due at least
  45 days prior to the expiration date or anniversary date of the policy.




                                                          A-137
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 139 of 156 Page ID #:152



  NOTICES - NONRENEWAL AND RENEWAL WITH PREMIUM OR COVERAGE CHANGES - Notices of
  nonrenewal and renewal with premium or coverage changes will be sent to the Insured and to any mortgagee, loss
  payee and agent or broker of record at the addresses shown in the policy or, if not indicated in the policy, to the last
  addresses known to the Company.

  COMMENCEMENT OF LEGAL ACTION - Legal action against this Company as provided in the policy to
  which this endorsement is attached, shall commence within three years after the date on which the direct physical
  loss or damage occurred.




                                                         A-138
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 140 of 156 Page ID #:153




                                                 TENNESSEE

                              AMENDATORY ENDORSEMENT

  With respect to any insured location in the State Tennessee of this policy is amended:

  CANCELLATION– The Insured may cancel this policy by returning the policy to the Company or by giving the
  Company written notice stating at what future date the coverage is to cease. If the policy has been in effect less than
  60 days the company may cancel for any reason and must give the Named Insured at least 10 days written notice at
  the address shown in the policy before cancellation is effective and state the reason for cancellation.

  If this policy has been in effect 60 days or more or if it is a renewal of a policy issued by the Company effective
  immediately, it may cancel this policy only on its annual anniversary date unless one or more of the following reasons
  apply:

  1. Nonpayment of premium, including nonpayment of any additional premiums, calculated in accordance with the
     current rating manual of the insurer, justified by a physical change in the insured property or a change in its
     occupancy or use.

  2. Conviction of the Named Insured by a crime having as one of its necessary elements an act increasing any hazard
     insured against.

  3. Discovery of fraud or material misrepresentation on the part of either of the following:

     a.   The Named Insured or his representative in obtaining the insurance; or

     b.   The Named Insured in pursuing a claim under the policy.

  4. Failure to comply with written loss control recommendations.

  5. Material change in the risk which increases the risk of loss after insurance coverage has been issued or renewed.

  6. Determination by the commissioner that the continuation of the policy would jeopardize the company solvency or
     would place it in violation of the insurance laws of this state or any other state.

  7. Violation or breach by the insured of any policy terms or conditions.

  8. Such other reasons that are approved by the commissioner.

  The Company will give the Named Insured at the address shown in the policy, written notice of cancellation at least
  10 days before cancellation is to take effect. The Company notice will state the reason for cancellation.

  NONRENEWAL - If the Company decides not to renew this policy, it will mail or deliver to the Named Insured at
  the address shown in the policy, and their agent, its notice of nonrenewal at least 60 days before the end of the policy
  period or anniversary date. Notice of nonrenewal is not required if the Company has offered to issue a renewal policy,
  or the Named Insured has obtained replacement coverage or have agreed in writing to obtain replacement coverage.

  If the Company decides to renew this policy subject to:

  1. An increase in premium rates or factors in excess of 25%; OR

  2. Reduction of limits or elimination of coverages;

  The Company will give notice stating the new terms at least 60 days prior to the expiration date. The notice will be
  mailed or delivered to the Named Insured at the address on the policy and to the agent.


                                                         A-139
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 141 of 156 Page ID #:154




                                     A-140
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 142 of 156 Page ID #:155



                                                        TEXAS

                      SPECIAL MANDATORY ENDORSEMENT

  With respect to any insured location in the State of Texas this policy is amended:

  REQUIREMENTS IN CASE LOSS OCCURS

  1.   The Insured shall give immediate written notice to the Company of any loss, notify the police in case of loss by
       theft, protect the property from further damage, immediately separate the damaged and undamaged personal
       property, and put it in the best possible order.

  2.   The Insured shall make reasonable and necessary repairs to protect the property, and keep an accurate record of
       repair expenses.

  3.   The Insured shall furnish a complete inventory of the destroyed, damaged and undamaged property showing in
       detail the quantity, cost, actual cash value and loss amount claimed. All bills, receipts and related documents
       shall be attached to the inventory.

  4.   Within 90 days unless such time is extended in writing by the Company, the Insured shall send to the Company
       a signed, sworn proof of loss.

  5.   This proof of loss shall state to the best knowledge and belief of the Insured:

       a)   The time and origin of loss;

       b) The interest of the Insured and all others in the property involved including all liens on the property;

       c)   All other contracts of insurance whether valid or not, covering any of the said property;

       d) The actual cash value of each item of property and the amount of loss to each item;

       e)   The name of the occupancy and the occupancy of the building at the time of the loss; and

       f)   Any changes in the title, use, occupation, location, possession or exposures of said property since the
            issuing of this policy.

  6.   The Insured shall furnish a copy of all the descriptions and schedules in all policies and, if required, a copy of
       all verified plans and specifications of any building, fixtures or machinery destroyed or damaged.

  7.   If this policy provides replacement cost coverage and the Insured elects to make claim under the replacement
       cost coverage of this policy, this proof of loss shall also state, to the best knowledge and belief of the Insured,
       the replacement cost of the described property and the full cost of repair or replacement of loss without
       deduction for depreciation.

  8.   The Insured, as often as may be reasonably required, shall:

       a)   Exhibit to any person designated by the Company all that remains of any property described in this policy;

       b) Produce for examination all books of account, business records, bills, invoices and other vouchers or
          certified copies if originals are lost, and permit copies to be made; and

       c)   Submit to examinations under oath and sign and swear to them.




                                                           A-141
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 143 of 156 Page ID #:156


  9.   Within fifteen (15) days after the company receives written notice of claim, the Company shall:

       a)   Acknowledge receipt of the claim; but, if the acknowledgement of the claim is not in writing, the Company
            will keep a record of the date, method and content of the acknowledgement;

       b) Begin any investigation of the claim; and

       c)   Specify the information that the Insured shall provide in accordance with the above item a.

       The Company may request more information, if during the investigation of the claim such additional
       information is necessary.

  10. After the Company receives the requested information, the Company shall notify the Insured in writing within
      fifteen (15) business days, or within thirty (30) days if the Company has reason to believe the loss resulted from
      arson, whether the claim will be paid or has been denied or whether more information is necessary.

  11. If the Company does not approve payment of the claim or requires more time for processing the claim, the
      Company shall give the reasons for denying the claim, or give the reasons for requiring more time to process the
      claim.

  12. But, the Company shall either approve or deny the claim within forty-five (45) days after requesting more time.

  13. In the event of a weather related catastrophe as determined by the State Board of Insurance or major natural
      disaster as declared under the Texas Disaster Act of 1975, the claim handling deadlines imposed in this policy
      provision are extended for an additional fifteen (15) days.

  14. “Business day” means a day other than Saturday, Sunday or holiday recognized by the State of Texas.

  LOSS PAYMENT

  1.   If the Company notifies the Insured that payment of the claim or part of the claim will be made, the company
       shall make payment within five (5) business days after notification to the Insured.

  2.   If payment of the claim or part of the claim requires the performance of an act by the Insured, the Company
       shall make payment within five (5) business days after the date the Insured performs the act.

  3.   In the event of a weather related catastrophe as determined by the State Board of Insurance or major natural
       disaster as declared under the Texas Disaster Act of 1975, the claim handling deadlines imposed in this policy
       provision are extended for an additional fifteen (15) days.

  4.   “Business day” means a day other than Saturday, Sunday or holiday recognized by the State of Texas.

  SUIT AGAINST COMPANY - No suit, action or proceeding for the recovery of any claim under this policy shall
  be sustainable in any court of law or equity unless the Insured shall have fully complied with all the requirements of
  this policy, and unless the same be commenced within two (2) years and one (1) day next after the cause of action
  accrues.

  CANCELLATION

  1.   The Insured may cancel this policy by notice to this Company. Upon demand and surrender of this policy, the
       Company will refund the unearned premium determined by the customary short rate procedures.

  2.   Except as provided in 3 below, this company may not cancel this policy after the 60th day following the
       effective date of this policy.

  3.   This Company may cancel this policy at any time during the term of this policy for the following reasons:




                                                         A-142
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 144 of 156 Page ID #:157


       a.   Fraud in obtaining coverage;

       b.   Failure to pay premiums when due;

       c.   An increase in hazard within the control of the Insured which would produce an increase in rate;

       d.   Loss of this Company’s reinsurance covering all or part of the risk covered by this policy, or;

       e.   This Company being placed in supervision, conservatorship or receivership, if the cancellation or
            nonrenewal is approved or directed by the supervisor, conservator or receiver.

  4.   This Company must deliver or mail to the First Named Insured under this policy, at the address shown on this
       policy, written notice of cancellation of this policy not less than the 10th day before the date on which the
       cancellation takes effect.

  5.   At the option of the Insured, this policy must be renewed at expiration, unless this Company delivers or mails to
       the First-Named Insured written notice of the nonrenewal of this policy at the address shown on this policy. The
       notice must be delivered or mailed not later than the 60th day before the date on which this policy expires. If
       notice is delivered or mailed later than the 60th day before the date on which this policy expires, the coverage
       shall remain in effect until the 61st day after the date on which the notice is delivered or mailed.

       a.   Earned premium for any period of coverage that extends beyond the expiration date of this policy shall be
            computed pro rata based on the rate charged for this expired policy.

       b.   The transfer of a policyholder between admitted companies within the same insurance group is not
            considered a refusal to renew.

  6.   In notice to the Insured relating to cancellation or refusal to renew this Company must state the reason for the
       cancellation or nonrenewal.

  7.   This Company may not cancel or refuse to renew this policy solely because the Insured is an elected official.

  MORTGAGE INTERESTS AND OBLIGATIONS

  1.   This policy, as to the interest of the mortgagee only therein, shall not be invalidated by any act or neglect of the
       mortgagor or owner of the within described property, nor by any foreclosure or other proceedings or notice of
       sale relating to the property, nor by any change in the title or ownership of the property, nor by the occupation
       of the premises for purposes more hazardous than are permitted by this policy; PROVIDED that the mortgagee
       shall notify the Company of any change of ownership or increase of hazard which shall come to the knowledge
       of said mortgagee, and unless permitted by this policy, it shall be noted hereon.

  2.   If the Insured fails to render proof of loss, such mortgagee, upon notice, shall render proof of loss in the form
       herein specified within ninety one (91) days thereafter and shall be subject to the provisions hereof relating to
       appraisal and time of payment and of bringing suit. If the Company shall claim that no liability existed as to the
       mortgagor or owner, it shall, to the extent of payment of loss to the mortgage, be subrogated to all the
       mortgagee’s rights of recovery, but without impairing mortgagee’s right to sue, or it may pay off the mortgage
       debt and require an assignment thereof and of the mortgage. Other provisions relating to the interests and
       obligations of such mortgagee may be added hereto by agreement in writing.

  3.   Failure upon the part of the mortgagee to comply with any of the foregoing obligations shall render the
       insurance under this policy null and void as to the interest of the mortgagee.

  4.   If this policy is cancelled, the Company will give the mortgagee specifically named in this policy a written
       notice of cancellation.

  5.   If the Company cancels this policy, the mortgagee will be given the same number of days’ notice of
       cancellation as the Insured.




                                                           A-143
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 145 of 156 Page ID #:158



  6.   If the Insured cancels this policy, the mortgagee will be given notice of cancellation to be effective on the date
       stated in the notice; however, the effective date of cancellation cannot be before the 10th day after notice is
       mailed.

  7.   The Company will not give notice of cancellation to any successor or assignee of the mortgagee named in this
       policy.

  8.   In the event of a foreclosure under a deed of trust, the lender may cancel this policy of insurance covering the
       property foreclosed upon and shall be entitled to any unearned premiums from this policy, provided the lender
       credits the amount of such unearned premiums against any deficiency owed by the borrower. Unearned
       premiums shall be determined by the customary short rate procedures.

  ADDITIONAL GENERAL CONDITION, A LIQUIDATED DEMAND - A fire insurance policy, in case of a
  total loss by fire of property insured, shall be held and considered to be a liquidated demand against the Company
  for the full amount of such policy. The provisions of this Article shall not apply to personal property.




                                                          A-144
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 146 of 156 Page ID #:159



                                                WASHINGTON

                              AMENDATORY ENDORSEMENT

With respect to any insured location in the State of Washington this policy is amended:

EXCLUSIONS is deleted. The following is provided to replace it:

GROUP I This policy excludes loss or damage arising out of:

    1.   Nuclear reaction or nuclear radiation or radioactive contamination. However:

         a) If physical damage by fire or sprinkler leakage results, then only that resulting damage is insured but
            not including any loss or damage due to nuclear reaction or nuclear radiation or radioactive
            contamination.

         b) This policy does insure against physical loss or damage directly caused by sudden and accidental
            radioactive contamination, including resultant radiation damage, from material used or stored or from
            processes conducted at a location, provided that at the time of such loss or damage there is neither a
            nuclear reactor nor any new or used nuclear fuel at the location. This coverage does not apply to any
            act, loss or damage excluded in Group I Item 2f of this Exclusions clause.

         This exclusion Group I Item 1 and the exceptions in Group I Item 1a and Group I Item 1b above do not
         apply to any act, loss or damage which also comes within the terms of Group I Item 2b of this Exclusions
         clause.

    2.   a) Hostile or warlike action in time of peace or war, including action in hindering, combating, or
            defending against an actual, impending or expected attack by any:

              i)   Government or sovereign power (de jure or de facto);

              ii) Military, naval or air forces; or,

              iii) Agent or authority of any party specified in i) or ii) above.

         b) Discharge, explosion, or use of any nuclear device, weapon, or material employing or involving
            nuclear fission, fusion, or radioactive force, whether in time of peace or war, and regardless of who
            commits the act.

         c)   Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental
              authority in hindering, combating, or defending against such an event.

         d) Seizure or destruction under quarantine or customs regulation, or confiscation by order of
            government or public authority.

         e)   Risks of contraband or illegal transportation or trade.

         f)   Terrorism, including action taken to prevent, defend against, respond to or retaliate against
              terrorism or suspected terrorism, except to the extent provided in the Terrorism coverage of this
              Policy. However, if direct physical loss or damage by fire results from any of these acts (unless
              committed by or on behalf of the insured), then this policy covers only to the extent the actual cash
              value of the resulting direct loss or damage by fire to insured property. This coverage exception for
              such resulting fire loss or damage does not apply to:




                                                            A-145
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 147 of 156 Page ID #:160




                 i)   Direct loss or damage by fire which results from any other applicable exclusion in the policy,
                      including the discharge, explosion or use of any nuclear device, weapon or material employing or
                      involving nuclear fission, fusion or radioactive force, whether in time of peace or war and
                      regardless of who commits the act.

                 ii) Any coverage provided in any Business Interruption section of this Policy, or to any other
                     coverages provided by this policy.

               Any act which satisfies the definition of terrorism shall not be considered to be vandalism, malicious
               mischief, riot, civil commotion, or any other risk of physical loss or damage which may be covered
               elsewhere in this policy.

               If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2a
               of this Exclusions clause, then Group I Item 2a applies in place of this Group I Item 2f exclusion.

               If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2b
               of this Exclusions clause, then Group I Item 2b of this Exclusions clause applies in place of this
               Group I Item 2f exclusion.

               If any act which satisfies the definition of terrorism also comes within the terms of Group I Item 2c
               of this Exclusions clause then Group I Item 2c of this Exclusions clause applies in place of this
               Group I Item 2f exclusion.

               If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive contamination,
               this Group I Item 2f exclusion applies in place of Group I Item 1 of this Exclusions clause.

           All whether controlled or uncontrolled, and whether such loss be direct or indirect, proximate or remote.

  3.    Earth movement, except as otherwise provided this Policy.


  4.    Flood, except as otherwise provided in this Policy.


  5.    Seepage or Influx of water from natural underground sources below the surface of the ground.


  6.    Loss of market; loss of use; damage or deterioration arising from any delay, whether such delay is caused by
        a peril insured against or otherwise; loss caused by any legal proceeding.

  7.    The lack of power or other incoming service supplied from off the location. If direct physical loss or
        damage insured by this policy results to insured property on the described location, the resulting damage is
        covered.

  8.    Indirect or remote loss.

  GROUP II This policy excludes loss or damage caused by any of the following excluded events as set forth in 1
  through 12 below. Loss or damage will be considered to have been caused by an excluded event if that event:

  i.    Directly and solely results in loss or damage; or

  ii.   Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or
        final event in that sequence.

  1.    a) Misappropriation;

        b) Conversion;


                                                            A-146
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 148 of 156 Page ID #:161



     c)   Infidelity; or

     d) Any dishonest act;

     Whether committed alone or in collusion with others at any time, on the part of the Insured or any additional
     interest, employees, directors, officers, or agents of the Insured, or any person to whom the property may be
     entrusted (bailees for hire excepted). A willful act of destruction committed by employees of the Insured or
     others listed above, without the knowledge of the Insured, resulting in physical damage, is covered. Such
     coverage does not apply to any act excluded in Group I Item 2f of this Exclusions clause. However, theft by
     employees of the Insured or others listed above is not covered.

     This exclusion does not apply to an innocent coinsured.

2.   a) Unexplained loss, mysterious disappearance, or loss or shortage disclosed on taking inventory; except
        that this exclusion will not apply to property while in the custody of any Bailee.

     b) The voluntary parting with title or possession of property if induced by any fraudulent act or by false
        pretense.

     This exclusion does not apply to coverage provided in ADDITIONAL PROPERTY DAMAGE
     COVERAGE, Transit.

3.   a) Acts or decisions, including the failure to act or decide, of any person, group, organization or
        governmental body.

     b) Faulty, inadequate, or defective:

          i)   Planning, zoning, development, surveying, siting;

          ii) Design, specifications, workmanship, repair, construction, renovation, remodeling, grading,
              compaction;

          iii) Materials used in repair, construction, renovation or remodeling; or

          iv) Maintenance;

          Of part or all of any property on or off the described premises.

4.   Wear and tear, deterioration, depletion, rust, corrosion, erosion, inherent vice, latent defect.

5.   Loss attributable to manufacturing or processing operations which result in damage to stock or materials
     while such stock or materials are being processed, manufactured, tested, or otherwise being worked upon.

6.   Changes in temperature; dampness or dryness;

     All whether atmospheric or not.

     Except damage to fire protective equipment and machinery or equipment caused by changes in temperature.

7.   Shrinkage; evaporation; loss of weight.

8.   Change in color, flavor, texture or finish.

9.   Vermin or insects.

10. Contamination, and any cost due to contamination including the inability to use or occupy property or any
    cost of making property safe or suitable for use or occupancy; nor will the foregoing constitute direct
    physical loss or damage insured by this policy. This exclusion does not apply to radioactive contamination
    which is excluded in Group I Item 1 of this Exclusions clause.

                                                            A-147
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 149 of 156 Page ID #:162



  11. Settling, cracking, shrinkage, bulging, or expansion of:

      a) Foundations,

      b) Walls.

      c)    Floors.

      d) Roofs.

      e)    Ceilings.

  12. Exposure to rain, sleet, snow, sand or dust to personal property in the open.

  With respect to 3 through 12 above, if loss or damage not excluded results, then that resulting loss or damage is
  covered.


  Other Insurance is deleted and replaced with the following:

  If there is other insurance covering the same loss or damage that is covered:

      a) Under this policy; or

      b) Any other policy;

  Then this insurance will apply only as pro rata so that this Company shall not be liable for a greater proportion of
  any loss than the amount hereby insured shall bear to the whole insurance covering the property against the peril
  involved, whether collectible or not.


  ADDITIONAL PROPERTY DAMAGE COVERAGE Terrorism: The following paragraph:

      This coverage does not in any event cover loss or damage directly or indirectly caused by or resulting from
      any of the following, regardless of any other cause or event, whether or not insured under this policy
      contributing concurrently or in any other sequence to the loss:

      is replaced by the following:

      This Additional Property Damage coverage excludes loss or damage caused by any of the following
      excluded events. Loss or damage will be considered to have been caused by an excluded event if that event:

      i.     Directly and solely results in loss or damage; or

      ii.    Initiates a sequence of events that results in loss or damage, regardless of the nature of any
             intermediate or final event in that sequence


  Wherever used in this Policy, the following paragraph:

     This Policy excludes loss or damage directly or indirectly caused by or resulting from the following regardless of
     any other cause or event, whether or not insured under this Policy, contributing concurrently or in any other
     sequence to the loss:

     is replaced by the following:

     This Policy excludes loss or damage caused by any of the following excluded events. Loss or damage will be
     considered to have been caused by an excluded event if the occurrence of that event:


                                                          A-148
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 150 of 156 Page ID #:163



   i. Directly and solely results in loss or damage; or

   ii. Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or final
       event in that sequence:


Wherever used in this Policy, the following paragraph:

   Physical loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or
   not insured by this Policy, contributing concurrently or in any other sequence to loss.

   is replaced by the following:

   Physical loss or damage caused by terrorism. Loss or damage will be considered to have been caused by
   terrorism if the occurrence of terrorism:

   i.    Directly and solely results in loss or damage; or

   ii.   Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or
         final event in that sequence:


Wherever used in this Policy, the following paragraph:

   Loss caused by or resulting from terrorism, regardless of any other cause or event, whether or not insured by this
   Policy, contributing concurrently or in any other sequence to loss.

   is replaced by the following:

   Loss caused by terrorism. Loss will be considered to have been caused by terrorism if the occurrence of
   terrorism:

   i.    Directly and solely results in loss; or

   ii.   Initiates a sequence of events that results in loss, regardless of the nature of any intermediate or final event in
         that sequence:


Wherever used in this Policy, the following paragraph:

   Loss or damage caused by or resulting from terrorism, regardless of any other cause or event, whether or not
   insured by this Policy, contributing concurrently or in any other sequence to loss.

   is replaced by the following:

   Loss or damage caused by terrorism. Loss or damage will be considered to have been caused by terrorism if the
   occurrence of terrorism:

   i.    Directly and solely results in loss or damage; or

   ii.   Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or
         final event in that sequence:




                                                           A-149
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 151 of 156 Page ID #:164




  In Logistics Extra Cost, the following paragraph:

     Disruption caused by or resulting from terrorism, regardless of any other cause or event, whether or not insured
     under this Policy, contributing concurrently or in any other sequence to the loss.

     is replaced by the following:

     Disruption caused by or resulting from terrorism. Loss or damage will be considered to have been caused by
     terrorism if the occurrence of terrorism:

     i.    Directly and solely results in loss or damage; or

     ii.   Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or
           final event in that sequence.


  In the Definition of Boiler and Machinery, the following paragraph:

     Physical loss or damage caused by or resulting from any of the following regardless of any other cause or event
     contributing concurrently or in any other sequence to the loss:

     is replaced by the following:

     Physical loss or damage caused by any of the following events. Loss or damage will be considered to have been
     caused by one of the following events if the occurrence of that event:

     i. Directly and solely results in loss or damage; or

     ii. Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or final
         event in that sequence:


  The definitions for flood and earth movement are replaced by the following:

     earth movement means any natural or man-made earth movement including, but not limited to earthquake or
     landslide, which directly and solely results in loss or damage, or which initiates a sequence of events that results in
     loss or damage, regardless of the nature of any intermediate or final event in the sequence. However, physical loss
     or damage by fire, explosion, sprinkler leakage, or flood resulting from earth movement will not be considered to
     be loss by earth movement within the terms and conditions of this Policy.

     flood means flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or tidal
     water; the release of water, the rising, overflowing or breaking of boundaries of natural or man-made bodies of
     water; or the spray therefrom; all whether driven by wind or not; or sewer back-up resulting from any of the
     foregoing which directly and solely results in loss or damage, or which initiates a sequence of events that results in
     loss or damage, regardless of the nature of any intermediate or final event in the sequence . Physical loss or damage
     from flood associated with a storm or weather disturbance whether or not identified by name by any meteorological
     authority, is considered to be flood within the terms of this Policy. However, physical loss or damage by fire,
     explosion or sprinkler leakage resulting from flood is not considered to be loss by flood within the terms and
     conditions of this Policy.


  CANCELLATION/NON-RENEWAL is replaced with the following:

  a) The first named Insured may cancel this policy or binder at any time by:

    1) Written notice of cancellation to the Company or producer by mail, fax or e-mail;

    2) Surrendering the policy to the Company;

                                                         A-150
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 152 of 156 Page ID #:165




  3) Mailing or delivering to the Company advance written notice of cancellation;

  4) Verbal notice of cancellation to the Company or producer.

  And after receiving notice, the Company must accept and promptly cancel the policy or any binder issued as
  evidence of coverage effective the later of:

  1) The date notice is received; or

  2) The date the Insured requests cancellation.

      b) Cancellation for Nonpayment of Premium:

           If the Insured fails to discharge when due, any of his obligations in connection with the payment of
           premiums or any installment of such premium, whether payable directly to this Company or its agent,
           this policy may be cancelled by this Company by mailing to the Insured at the last address known by
           the Company or at the last address shown by the Company’s records, written notice of cancellation at
           least 10 days prior to the effective date of cancellation.

      c)   Cancellation for a reason other than Nonpayment of Premium:

           1) This policy may be cancelled by this Company, for any reason other than nonpayment of
              premium, except as provided in 2) below, by mailing to the Insured at the last address known by
              the Company or at the last address shown by the Company’s records, written notice of
              cancellation containing the reason for cancellation at least 45 days prior to the effective date of
              cancellation. The pro rata unearned premium, if any, will be refunded as soon as practicable
              following such cancellation

           2) A fire insurance policy may be cancelled by this Company by mailing to the Insured, at the last
              address known by this Company or at the last address shown by the Company’s records, written
              notice of cancellation containing the reason for cancellation at least 5 days prior to the effective
              date of cancellation for any structure where two or more of the following conditions exist:

               (a) Without reasonable explanation, the structure is unoccupied for more than sixty consecutive
                   days, or in which at least 65% of the rental units are unoccupied for more than 120
                   consecutive days unless the structure is maintained for seasonal occupancy or is under
                   construction or repair;

               (b) Without reasonable explanation, progress toward completion of permanent repairs to the
                   structure has not occurred within 60 days after receipt of funds following satisfactory
                   adjustment or adjudication of loss resulting from a fire;

               (c) Because of its physical condition, the structure is in danger of collapse;

               (d) Because of its physical condition, a vacating or demolition order has been issued for the
                   structure, or it has been declared unsafe in accordance with applicable law;

               (e) Fixed and salvageable items have been removed from the structure, indicating an intent to
                   vacate the structure;

               (f) Without reasonable explanation, heat, water, sewer, and electricity are not furnished for the
                   structure for 60 consecutive days; and

               (g) The structure is not maintained in a substantial compliance with fire, safety and building
                   codes.



                                                         A-151
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 153 of 156 Page ID #:166



       d) This Company will also mail to any mortgagee or other person shown in this policy with an interest in
          any loss which may occur to the property at their last address known by the Company or at their last
          address shown by the Company’s records, written notice of cancellation, containing the reason for
          cancellation for any reason, at least 45 days prior to the effective date of cancellation.

       e)   Nonrenewal - This Company will have to renew the contract unless:

            1) The insurer gives at least 45 days’ written notice that it proposes to refuse to renew the contract
               upon its expiration date, including therein the actual reason for the refusal; or

            2) At least 20 days prior to the expiration date of this policy, this Company communicates its
               willingness to renew in writing to the Insured or to his or her representative, including therein a
               statement of the amount of the premium or portion thereof required to be paid by the insured to
               renew this policy, but the Insured fails to discharge when due his obligation in connection with the
               payment; or

            3) Other coverage acceptable to the Insured has been procured prior to the expiration of the policy
               period.

            A renewal shall be based on rates and forms applicable to the expiring policy and its term, except to the
            extent this Company gives at least 20 days’ advance notice of changes in rate or contract provision.

       f)   If notice of cancellation is mailed, proof of mailing will be sufficient proof of notice. This Company
            will return premium to the Insured:

            1) On a pro rata basis if this Company cancels the policy.

            2) 90% of the pro rata basis if the Insured cancels the policy.



  MORTGAGEE CLAUSE

  1.   Loss or damage, if any, under this policy shall be payable first to the loss payee or mortgagee (hereinafter
       called secured party), and, second, to the Insured, as their interests may appear; PROVIDED, That, upon
       demand for separate settlement by the secured party, the amount of said loss shall be paid directly to the
       secured party to the extent of its interest.

  2.   This insurance as to the interest of the secured party shall not be invalidated by any act or neglect of the
       Insured named in said policy or his agents, employees or representatives, nor by any change in the title or
       ownership of the insured property; PROVIDED, HOWEVER, That, the conversion, embezzlement or
       secretion by the Named Insured or his agents, employees or representatives is not covered under said policy
       unless specifically insured against and premiums paid therefor.

  3.   In applying the pro rata provisions of the policy, the amount payable to the secured party shall be reduced
       only to the extent of pro rata payments receivable by the secured party under other policies.

  4.   The Company reserves the right to cancel the policy at any time as provided by its terms, but in such case
       the Company shall mail to the secured party a notice stating when such cancellation shall become effective
       as to the interest of said secured party. The amount and form of such notice shall be not less than that
       required to be given the Named Insured, by law or by the policy provisions, whichever is more favorable to
       the secured party.

  5.   If the Insured fails to render proof of loss within the time granted in the policy conditions, such secured
       party shall do so within 60 days after having knowledge of a loss, in form and manner as provided by the
       policy, and, further, shall be subject to the provisions of the policy relating to appraisal and the time of
       payment and bringing suit.


                                                          A-152
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 154 of 156 Page ID #:167



6.   Whenever the Company shall pay the secured party any sum for loss or damage under such policy and shall
     claim that, as to the Insured, no liability exists, the Company shall, to the extent of such payment, be
     thereupon legally subrogated to all the rights of the party to whom such payment shall be made, under all
     collateral held to secure the debt, or may, at its option, pay to the secured party the whole principal due or to
     grow due on the mortgage or other security agreement, with interest, and shall thereupon receive a full
     assignment and transfer of the mortgage or other security agreement and of all collateral held to secure it;
     but no subrogation shall impair the right of the secured party to recover the full amount due it.

7.   All terms and conditions of the policy remain unchanged except as herein specifically provided.

8.   All notices sent to the secured party shall be sent to its last reported address, which must be stated in the
     policy or below or on certificates issued prior to loss.

The definition of actual cash value is replaced with:

actual cash value means the cost to repair or replace the property, at the time and place of the loss or damage,
with new material of like kind and quality, less proper deduction for obsolescence and physical depreciation.


Replacement cost, wherever used in this Policy, shall mean the cost to repair or replace with new material or
equipment of like kind and quality.


The last sentence of APPRAISAL is replaced with:

This Company and the Insured will not be held to have waived any of their rights by any act relating to appraisal.


INSPECTIONS is deleted. The following is provided to replace it:

This Company, at all reasonable times, will be permitted, but will not have the duty, to inspect insured property.
This Company does not address life, safety or health issues.

This Company’s:

1.   Right to make inspections; or

2.   Making of inspections; or

3.   Providing recommendations or other information in connection with any inspections,

Will not constitute an undertaking, on behalf of or for the benefit of the Insured or others.

This Company will have no liability to the Insured or any other person because of any inspection or failure to
inspect.

For jurisdictional inspections, the Company’s commissioned inspector inspects non exempt boilers and unfired
pressure vessels as to their construction, installation, condition and operation, in compliance with the state’s
requirements regarding such activity.

When the Company is not providing jurisdictional inspections, the Owner/Operator has the responsibility to
assure that:

1.   These inspections are performed as required; and

2.   Required jurisdictional Operating Certificates are current for their pressure equipment.



                                                           A-153
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 155 of 156 Page ID #:168



  If PRO 389 - Ingress/ Egress Earth Movement Exclusion (4/15) is included in this Policy, the following paragraph:

       Physical loss or damage caused by or resulting from Earth Movement, regardless of any other cause or event,
       whether or not insured by this Policy, contributing concurrently or in any other sequence to the loss.

       is replaced by the following:

       Loss or damage caused by Earth Movement. Loss or damage will be considered to have been caused by Earth
       Movement if the occurrence of Earth Movement:

       i.    Directly and solely results in loss or damage; or

       ii.   Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or
             final event in that sequence:


  If PRO 390 - Ingress/ Egress Flood Exclusion (4/15) is included in this Policy, the following paragraph:

       Physical loss or damage caused by or resulting from flood, regardless of any other cause or event, whether or not
       insured by this Policy, contributing concurrently or in any other sequence to the loss.

       is replaced by the following:

       Loss or damage caused by flood. Loss or damage will be considered to have been caused by flood if the
       occurrence of flood:

       i.    Directly and solely results in loss or damage; or

       ii.   Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or
             final event in that sequence:


  If PRO 391 - Ingress/ Egress Earth Movement and Flood Exclusion (4/15) is included in this Policy, the following
  paragraph:

       Physical loss or damage caused by or resulting from Flood or Earth Movement, regardless of any other cause or
       event, whether or not insured by this Policy, contributing concurrently or in any other sequence to the loss.

       is replaced by the following:

       Loss or damage caused by Flood or Earth Movement. Loss or damage will be considered to have been caused by
       Flood or Earth Movement if the occurrence of Flood or Earth Movement:

       i.    Directly and solely results in loss or damage; or

       ii.   Initiates a sequence of events that results in loss or damage, regardless of the nature of any intermediate or
             final event in that sequence:


  CONDOMINIUM ASSOCIATIONS

  The following applies to Condominium Associations when the Condominium Endorsement, Form PRO CO 4100
  is attached to this policy.

  1.    LOSS CONDITIONS

  In the event of loss or damage covered by this policy, it shall be optional that the Company will either:



                                                           A-154
Case 2:21-cv-03714-MRW Document 1-1 Filed 04/30/21 Page 156 of 156 Page ID #:169



     a) Pay the value of the lost or damaged property;

     b)   Pay the cost of repairing or replacing the lost or damaged property;

     c)   Take all or any part of the property at an agreed or appraised value; or

     d) Repair, rebuild or replace the property with other property of like kind and quality.

However, option c) above will not apply if the Insured is required by state law to repair or replace the property;
and option d. will not apply if the property is not being repaired or replaced in accordance with state law.

Subsection (7) of Wash. Rev. Code Ann. Section 64.34.352 (1990) provides that any portion of the condominium
for which insurance is required shall be repaired or replaced unless:

1) The condominium is terminated;

2) Repair or replacement would be illegal under any state or local health or safety statute or ordinance; or

3) 80% of the unit-owners vote not to rebuild. This includes every owner of a unit or assigned limited common
   element that will not be rebuilt.

2.   ACT OR OMISSION

     No act or omission committed by any unit-owner will void this policy or be a condition to recovery under
     this policy. But this condition does not apply to unit-owners acting within the scope of their authority on
     behalf of the Association.

3.   WAIVER OF RIGHTS OF RECOVERY

     The Company waives its rights to recover payment against:

     a) Any unit-owner described in the Declarations including the developer, members of the unit-owner’s
        household, and lessees of the unit-owner;

     b) The Association; and

     c)   Members of the board of directors for acts or omissions committed within the scope of their duties for
          you.

          But the Company reserves its right to recover from the developer, damages for which they held liable in
          their capacity as a developer.

4.   MORTGAGE HOLDERS

     The following condition is added and supersedes any provision to the contrary:

     If the condominium is terminated, the Company will pay for covered loss of, or damage to, buildings or
     structures to each mortgage holder shown on the Declarations or on certificates issued prior to loss in their
     order of precedence, as interests may appear.

     In all other respects, the Company will pay for loss to buildings or structures to the Insured or the insurance
     trustee designated for that purpose.




                                                           A-155
